 



Exhibit 10.2
Execution Copy
AMENDED
REVOLVING CREDIT AGREEMENT
Dated as of June 22, 2006
by and among
ALON USA, LP,
and
EOC ACQUISITION LLC,
as Borrowers
THE GUARANTOR COMPANIES
FROM TIME TO TIME PARTY HERETO
THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO
and
ISRAEL DISCOUNT BANK OF NEW YORK,
as Administrative Agent, Co-Arranger and Collateral Agent
and
BANK LEUMI USA,
as Co-Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE ARTICLE I DEFINITIONS; CERTAIN TERMS     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Accounting and Other Terms     30  
 
  Section 1.03   Time References     31  
 
                ARTICLE II THE REVOLVING CREDIT LOANS     31  
 
  Section 2.01   Revolving Credit Commitments     31  
 
  Section 2.02   Revolving Credit Loans     32  
 
  Section 2.03   Making the Revolving Credit Loans     32  
 
  Section 2.04   Revolving Credit Notes; Repayment of Revolving Credit Loans    
32  
 
  Section 2.05   Funding and Settlement Procedures     32  
 
  Section 2.06   Interest     34  
 
  Section 2.07   Reduction of Revolving Credit Commitment; Prepayment of
Revolving Credit Loans     35  
 
  Section 2.08   Fees     37  
 
  Section 2.09   Eurodollar Rate Not Determinable; Illegality or Impropriety    
38  
 
  Section 2.10   Indemnity     39  
 
  Section 2.11   Continuation and Conversion of Revolving Credit Loans     40  
 
  Section 2.12   Taxes     41  
 
  Section 2.13   Increases to the Facility Sublimit     43  
 
                ARTICLE III LETTERS OF CREDIT     45  
 
  Section 3.01   Letters of Credit     45  
 
  Section 3.02   Participations     48  
 
  Section 3.03   Issuance of Letters of Credit; Fees     51  
 
                ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION     52  
 
  Section 4.01   Audit and Collateral Monitoring Fees     52  
 
  Section 4.02   Payments; Computations and Statements     52  
 
  Section 4.03   Sharing of Payments, Etc     54  
 
  Section 4.04   Apportionment of Payments     54  
 
  Section 4.05   Increased Costs and Reduced Return     54  
 
  Section 4.06   Joint and Several Liability of the Borrowers     56  
 
                ARTICLE V CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT ISSUANCE
AND LENDING     57  
 
  Section 5.01   Conditions Precedent to Effectiveness     57  
 
  Section 5.02   Conditions Precedent to Revolving Credit Loans and Letters of
Credit     60  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES     61  
 
  Section 6.01   Representations and Warranties     61  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              PAGE ARTICLE VII COVENANTS OF COMPANIES     68  
 
  Section 7.01   Affirmative Covenants     68  
 
  Section 7.02   Negative Covenants     78  
 
               
ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL.
    86  
 
  Section 8.01   Management of Collateral     86  
 
  Section 8.02   Accounts Receivable Documentation     87  
 
  Section 8.03   Status of Accounts Receivable and Other Collateral     88  
 
  Section 8.04   Collateral Custodian     89  
 
                ARTICLE IX THE AGENT     89  
 
  Section 9.01   Authorization and Action     89  
 
  Section 9.02   Borrower’s Default     89  
 
  Section 9.03   Reliance, Etc     90  
 
  Section 9.04   IDB and Bank Leumi     90  
 
  Section 9.05   Lender Credit Decision     91  
 
  Section 9.06   Indemnification     91  
 
  Section 9.07   Successor Agent     92  
 
  Section 9.08   Collateral Matters     92  
 
                ARTICLE X EVENTS OF DEFAULT     94  
 
  Section 10.01   Events of Default     95  
 
                ARTICLE XI GUARANTY     98  
 
  Section 11.01   Guaranty     98  
 
  Section 11.02   Obligations Unconditional     99  
 
  Section 11.03   Waivers     100  
 
  Section 11.04   Subrogation     100  
 
  Section 11.05   No Waiver; Remedies     100  
 
  Section 11.06   Stay of Acceleration     100  
 
                ARTICLE XII MISCELLANEOUS     101  
 
  Section 12.01   Termination; Annual Review     101  
 
  Section 12.02   Notices, Etc     101  
 
  Section 12.03   Amendments, Etc     102  
 
  Section 12.04   No Waiver; Remedies, Etc     103  
 
  Section 12.05   Expenses; Taxes; Attorneys’ Fees     103  
 
  Section 12.06   Right of Set Off     104  
 
  Section 12.07   Severability     105  
 
  Section 12.08   Assignments and Participations     105  
 
  Section 12.09   Counterparts     107  
 
  Section 12.10   Headings     107  
 
  Section 12.11   Governing Law     107  
 
  Section 12.12   Waiver of Jury Trial, Etc     108  
 
  Section 12.13   Consent by the Agent, Lenders     108  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              PAGE
 
  Section 12.14   No Party Deemed Drafter     108  
 
  Section 12.15   Reinstatement; Certain Payments     108  
 
  Section 12.16   Indemnification     109  
 
  Section 12.17   Environmental Indemnification     109  
 
  Section 12.18   Alon LP as Agent for Borrowers     110  
 
  Section 12.19   Binding Effect     110  
 
  Section 12.20   Interest     111  
 
  Section 12.21   Entire Agreement     112  
 
  Section 12.22   Patriot Act     112  
 
  Section 12.23   No Novation     112  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
SCHEDULE A
  Agent Account
SCHEDULE B
  Lenders and Lenders’ Revolving Credit Commitments
SCHEDULE C
  Fiscal Year, Fiscal Month and Fiscal Quarter
SCHEDULE D
  Pipelines
SCHEDULE E
  Terminals
SCHEDULE F
  Stock Option Plan
SCHEDULE 5.01(d)(x)
  Mortgage Recording Offices
SCHEDULE 6.01(e)
  Inventory Locations; Books and Records Locations; Chief Executive Offices
SCHEDULE 6.01(f)
  Subsidiaries
SCHEDULE 6.01(g)
  Litigation
SCHEDULE 6.01(j)
  ERISA
SCHEDULE 6.01(s)
  Environmental Matters
SCHEDULE 6.01(cc)
  Bank Accounts
SCHEDULE 6.01(dd)
  Name; Jurisdiction of Organization; Organizational ID Number; FEIN
 
   
EXHIBIT A
  Form of Revolving Credit Notes
EXHIBIT B
  Form of Security Agreement
EXHIBIT C
  Form of Pledge Agreement
EXHIBIT C-1
  Form of Subordination Agreement (Intercompany)
EXHIBIT D
  Form of Assignment and Acceptance
EXHIBIT E
  Form of Notice of Borrowing
EXHIBIT F
  Form of Joinder Agreement
EXHIBIT G
  Form of Borrowing Base Certificate
EXHIBIT H
  Form of Letter of Credit Application
EXHIBIT I
  Form of Notice of Facility Sublimit Increase
EXHIBIT J
  Form of Extension Notice
EXHIBIT K
  Form of Consent and Agreement
EXHIBIT L
  Form of Intercreditor Agreement

-iv-



--------------------------------------------------------------------------------



 



AMENDED REVOLVING CREDIT AGREEMENT
          AMENDED REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of
June 22, 2006 by and among Alon USA Energy, Inc., a Delaware corporation (the
“Parent”), Alon USA, LP, f/k/a SWBU, L.P., a Texas limited partnership (“Alon
LP”), EOC Acquisition LLC, a Delaware limited liability company (“Edgington”;
and together with Alon LP and such other subsidiaries of the Parent as may be
designated as a borrower hereunder by Alon LP with the prior written consent of
the Agent and the Required Lenders (each as defined below), each individually a
“Borrower”, and, collectively, the “Borrowers”), all direct and indirect
subsidiaries of the Parent (other than subsidiaries of Alon Interests (as
defined below) and Paramount (as defined below) and its subsidiaries), the
financial institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”), Israel Discount Bank of New York, as
administrative agent, co-arranger and collateral agent for the Lenders (in such
capacity, the “Agent”), and Bank Leumi USA, as co-arranger for the Lenders.
RECITALS
          Pursuant to the original Amended Revolving Credit Agreement dated as
of February 15, 2006 (as amended prior to the date hereof, the “Existing
Revolving Credit Agreement”), by and among Alon LP, as borrower, certain of the
Companies (as defined below), as guarantors, the Lenders and the Agent, the
Lenders extended credit to Alon LP consisting of a revolving credit facility in
an aggregate principal amount not to exceed $240,000,000 at any time
outstanding. The Companies have asked the Lenders to amend the Existing
Revolving Credit Agreement in order to, among other things, (a) permit the
Parent and certain of its Subsidiaries to enter into a new term loan facility in
the principal amount of up to $550,000,000, the proceeds of which will be used
(in part) (i) to purchase all of the issued and outstanding shares of capital
stock of Paramount Petroleum Corporation, a Delaware corporation (“Paramount”),
and repay certain outstanding indebtedness of Paramount and its subsidiaries,
and (ii) to pay the merger consideration in connection with the merger of
Edgington Oil Company, a Missouri corporation, with and into Edgington and to
pay the purchase price for certain inventory of Edgington Oil Company, (b) add
an additional Borrower and additional Guarantors, and (c) amend certain other
provisions of the Existing Revolving Credit Agreement. The proceeds of the
revolving loans and letters of credit under this Agreement shall be used by each
Borrower (i) for working capital purposes of such Borrower and its subsidiaries,
(ii) to pay fees and expenses of the Borrowers incurred in connection with this
Agreement, and (iii) for other purposes permitted herein. Accordingly, the
Companies, the Borrowers, the Lenders and the Agent hereby agree that the
Existing Revolving Credit Agreement is amended as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
          Section 1.01 Definitions. As used in this Agreement, the following
terms shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

-1-



--------------------------------------------------------------------------------



 



          “Account” shall have the meaning assigned to it in Article 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof.
          “Account Debtor” means each debtor, customer or obligor in any way
obligated on or in connection with any Account Receivable.
          “Accounts Receivable” means any and all rights of a Person to payment
for goods sold or services rendered, including accounts, contract rights and
general intangibles arising out of or related to any Accounts and any and all
such rights evidenced by chattel paper, instruments or documents, whether due or
to become due and whether or not earned by performance, and whether now or
hereafter acquired or arising in the future and any proceeds arising therefrom
or relating thereto.
          “Acquisitions” means the Paramount Stock Purchase and the Edgington
Merger.
          “Acquisition Documents” means the Edgington Merger Documents and the
Paramount Stock Purchase Documents.
          “Action” has the meaning specified therefor in Section 12.13 hereof.
          “Administrative Borrower” has the meaning specified therefor in
Section 12.18.
          “Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or other Persons performing a similar function) of such
Person or (ii) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise. Anything to the contrary
notwithstanding, in no event shall the Agent, the WC Collateral Agent or any
Lender be deemed to be an Affiliate of any Loan Party.
          “Agent” has the meaning specified therefor in the preamble hereto.
          “Agent Account” means the account of the Agent set forth in Schedule A
hereto.
          “Agent Advances” has the meaning specified therefor in Section 9.08
hereof.
          “Agreement” has the meaning specified therefor in the first paragraph
hereof.
          “Alon Assets” means Alon Assets, Inc., a Delaware corporation.
          “Alon Capital” means Alon USA Capital, Inc., a Delaware corporation
and a Subsidiary of the Parent.
          “Alon Interests” means Alon USA Interests, LLC, a Texas limited
liability company.

2



--------------------------------------------------------------------------------



 



          “Alon Israel” means Alon Israel Oil Company Ltd., a limited liability
company under the laws of the State of Israel and the parent company of the
Parent.
          “Alon Logistics” means Alon Pipeline Logistics, LLC, a Delaware
limited liability company.
          “Alon Logistics Notes” means the subordinated intercompany promissory
notes in an aggregate principal amount of $112,000,000, issued by Alon LP or one
or more Subsidiaries of Alon USA to Alon Logistics in exchange for delivery by
Alon Logistics to Alon LP or such Subsidiaries of the Cash Consideration
relating to the Pipeline Transactions.
          “Alon LP” has the meaning specified therefor in the preamble hereto.
          “Alon Operating” means Alon USA Operating, Inc., a Delaware
corporation and a Subsidiary of the Parent.
          “Alon Pipeline” means Alon USA Pipeline, Inc., a Delaware corporation.
          “Alon Pipeline Assets” means Alon Pipeline Assets, LLC, a Texas
limited liability company.
          “Alon Refining” means Alon USA Refining, Inc., a Delaware corporation,
or any successor thereto by merger.
          “Alon USA” means Alon USA, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Parent.
          “APPL” means Alon Petroleum Pipe Line Company, f/k/a American
Petrofina Pipe Line Company, a Delaware corporation.
          “Applicable Borrowing Base Percentage” means, as of any date:
          (a) if either (i) the WC Collateral Agent (for the benefit of the
Lenders) has a legal, valid and perfected first or second priority Lien on all
or substantially all of the Fixed Assets and Other Specified Property and
Capital Stock owned by the Loan Parties, or (ii) the WC Collateral Agent does
not have a Lien on all or substantially all of the Fixed Assets and Other
Specified Property and Capital Stock owned by the Loan Parties and so long as
such Fixed Assets and Other Specified Property or Capital Stock are not subject
to any Lien of any other Person, then (A) 90% (with respect to the Net Amount of
Eligible Accounts Receivable), and (B) 85% (with respect to Eligible Inventory),
and
          (b) if the WC Collateral Agent does not have a Lien on all or
substantially all of the Fixed Assets and Other Specified Property and Capital
Stock owned by the Loan Parties and such Fixed Assets and Other Specified
Property or Capital Stock are subject to a Lien of any other Person, then
(A) 85% (with respect to the Net Amount of Eligible Accounts Receivable), and
(B) 80% (with respect to Eligible Inventory).

3



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means, with respect to a Permitted Investment,
the percentage that IDB ordinarily advances against such Permitted Investment in
accordance with its customary lending practices, not to exceed 100% of the value
of such Permitted Investment, to the extent has a legal, valid and perfected
first priority security interest in such Permitted Investment, subject to a
control agreement in form and substance satisfactory to the Agent or otherwise
perfected by means satisfactory to the Agent.
          “Asset Reinvestment Account” shall have the meaning specified therefor
in Section 2.07(d).
          “Assignment and Acceptance” means an assignment and acceptance entered
into by an assigning Lender and an assignee and accepted by the Agent, in
accordance with Section 12.08 hereof and substantially in the form of Exhibit D
hereto.
          “Assignment of Claims Act” means the Assignment of Claims Act of 1940,
as amended from time to time, codified at 31 U.S.C. § 3727 and 41 U.S.C. § 15,
or any successor statute, and the rules and regulations promulgated thereunder.
          “Assumed Liabilities” has the meaning given to such term in
Section 1.3 of the Holly Contribution Agreement.
          “Availability” means, at any time, the difference between (i) the
lowest of (A) the Borrowing Base, (B) the Total Commitment, and (C) the then
current Facility Sublimit, and (ii) the sum of (A) the aggregate outstanding
principal amount of all Revolving Credit Loans and (B) all Letter of Credit
Obligations.
          “Bank Leumi” means Bank Leumi USA.
          “Base Production Level” means, (a) as of February 15, 2006, 67,000
barrels per day, which was Alon USA’s and its Consolidated Subsidiaries’ average
throughput capacity to process barrels of crude oil and blendstocks per day, and
(b) after February 15, 2006, such amount plus any increase from such amount in
Alon USA’s and its Consolidated Subsidiaries’ average throughput capacity to
process barrels of crude oil and blendstocks per day for which the
Administrative Borrower has obtained an increase in the Facility Sublimit
pursuant to Section 2.13(b).
          “Base Rate” means a rate per annum equal to the Prime Rate for such
day.
          “Base Rate Loan” means a Revolving Credit Loan bearing interest at the
Base Rate.
          “Blended West Texas Crude Oil Price” means, as of any date, the price
equal to the sum of (i) nine-tenths of the closing spot price per barrel of West
Texas Sour Crude Oil plus (ii) one-tenth of the closing spot price per barrel of
West Texas Intermediate Crude Oil.
          “Big Spring Refinery” means the refinery owned by the Companies as of
the Effective Date and located near Big Spring, Texas, the fee interest owned by
Alon Refining in approximately 1,278 acres of land on which such refinery is
situated, use or license rights

4



--------------------------------------------------------------------------------



 



covering tracts of land adjoining the railroad lines, spurs or sidings within
the boundary of the refinery site, all easements, rights of way and privileges
granted to Alon Refining within or adjoining the refinery site, all
improvements, machinery and equipment thereon, and the interest of Alon Refining
as lessee in all leases of personal property used or held for use by Alon
Refining in connection with such refinery.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Borrower” and “Borrowers” have the meanings specified therefor in the
preamble hereto.
          “Borrowing Base” means, as of any date, without duplication, the
difference between (i) the sum of (A) the Applicable Borrowing Base Percentage
of the Net Amount of Eligible Accounts Receivable of the Loan Parties (other
than Alon Interests and the Parent), (B) the Applicable Borrowing Base
Percentage of the sum of the value of the Eligible Inventory of the Loan Parties
(other than Alon Interests and the Parent) plus the fair market value of the
Eligible Exchanged Inventory owed to the Loan Parties (other than Alon Interests
and the Parent), provided that the Agent may mark to market the Inventory at any
time, in its sole discretion, and (C) the Applicable Percentage of cash and
Permitted Investments of the Loan Parties (other than Alon Interests and the
Parent), in each case to the extent that such cash or Permitted Investment is
either (x) held in a Depository Account over which the WC Collateral Agent (or
its nominee) has sole dominion and control and such Loan Party has executed and
delivered to the WC Collateral Agent a Depository Account Agreement with respect
thereto or (y) constitutes investment property or instruments, each as defined
in the Uniform Commercial Code as in effect in the State of New York (or another
type of collateral) and is subject to a control agreement, in form and substance
satisfactory to the Agent, or is in the possession of the WC Collateral Agent or
the Lien thereon is perfected by other means satisfactory to the Agent, and in
each case the WC Collateral Agent has a perfected, first priority security
interest thereon and (ii) such reserves as the Agent may deem appropriate in the
exercise of its reasonable business judgment based upon the lending practices of
the Agent, consistent with the practices customary in the commercial finance
industry generally, provided that, solely for purposes of calculating
Availability, the Borrowing Base and Letter of Credit Obligations in connection
with standby Letters of Credit for purposes of Section 2.01(b)(ii)(B),
Section 2.01(b)(iii)(B), Section 2.07(c), Section 3.01(b)(solely with respect to
clause (ii) of the first sentence thereof) and Section 7.01(l) of this
Agreement, clause (ii) of the definition of Letter of Credit Obligations in
connection with standby Letters of Credit issued for the purpose of facilitating
the purchase of crude oil by the Borrowers shall be the actual amount of the
liability supported by such Letter of Credit even if such amount is less than
the actual amount available for drawing under such Letter of Credit, to the
extent that the Agent is satisfied that the actual amount of the liability
supported by such Letter of Credit is so limited. Notwithstanding anything
herein to the contrary, Accounts Receivable and Inventory of the Parent, Alon
Interests and its Subsidiaries, Paramount or any other Person that becomes a
Loan Party after the date hereof shall not be included in the calculation of the
Borrowing Base, unless and until the Agent shall have received and approved (in
its sole and absolute discretion) the results of a field audit conducted by or
on behalf of the Agent with respect to the Accounts Receivable and Inventory of
such Person.

5



--------------------------------------------------------------------------------



 



          “Borrowing Base Certificate” means a certificate signed by an
Authorized Officer of the Administrative Borrower, setting forth the calculation
of the Borrowing Base in compliance with Section 7.01(a)(ix), substantially in
the form of Exhibit G hereto.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are required or authorized to
close, provided, that with respect to the borrowing, payment, conversion to or
continuation of, or determination of interest rate on, any Eurodollar Loan,
Business Day shall mean any Business Day on which dealings in Dollar deposits
may be carried on in the Interbank Market.
          “Business Plan” means the Alon USA Business Plan dated as of
December 31, 2005.
          “Capital Guideline” means any law, rule, regulation, policy, guideline
or directive (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) (i) regarding capital adequacy,
capital ratios, capital requirements, the calculation of the capital of a bank
or its holding company or similar matters, or (ii) affecting the amount of
capital required to be obtained or maintained by the Lenders, Affiliates of the
Lenders or any L/C Issuer or the manner in which the Lenders, Affiliates of the
Lenders or any L/C Issuer allocate capital to any of their contingent
liabilities (including letters of credit), advances, acceptances, commitments,
assets or liabilities.
          “Capital Stock” means any and all shares, interests, participations,
warrants, options or other equivalents (however designated) of capital stock of
a corporation or any and all equivalent ownership interests in a Person (other
than a corporation).
          “Capitalized Lease” means any lease or agreement to lease which is
required under GAAP to be capitalized on the balance sheet of the lessee.
          “Capitalized Lease Obligations” means obligations for the payment of
rent for any real or personal property under leases or agreements to lease that,
in accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.
          “Cash Concentration Account” means a deposit account maintained by the
Administrative Borrower at the Cash Concentration Account Bank, which deposit
account shall be under the sole dominion and control of the Agent.
          “Cash Concentration Account Agreement” means an agreement with respect
to the Cash Concentration Account, in form and substance satisfactory to the
Agent, among the Cash Concentration Account Bank, the Administrative Borrower,
and the Agent, delivered to the Agent pursuant to Section 7.01(m) hereof, as the
same may be amended or otherwise modified from time to time.
          “Cash Concentration Account Bank” means Bank Leumi.

6



--------------------------------------------------------------------------------



 



          “Cash Consideration” means an amount in cash equal to $120,000,000,
paid to Alon Logistics pursuant to the Holly Contribution Agreement.
          “Change of Control” means, an event or series of events by which:
     (i) Alon Israel shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in the Parent representing 25%
or more of the combined voting power of all of equity securities entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that each such person or group has the right to acquire pursuant to any option
right);
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Alon Israel becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more of the equity securities of the Parent
entitled to vote for members of the board of directors of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) than Alon
Israel;
     (iii) Alon Israel shall cease to have the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, Alon USA or Alon LP;
     (iv) any Person or two or more Persons acting in concert, other than Alon
Israel or in the case of a Significant Refinery, the Company owning such
Significant Refinery immediately after the Effective Date, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent or the day to day operations and management
of any Significant Refinery;
     (v) the Parent shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in Alon USA representing 90% or
more of the combined voting power of all equity securities entitled to vote for
members of the board of directors of Alon USA on a fully-diluted basis (and
taking into account all such securities that any Person has the right to acquire
pursuant to any option right);
     (vi) Alon USA shall cease to own (free and clear of all Liens other than
Permitted Liens), and control legally and beneficially, either directly or
indirectly, equity securities in (A) Alon LP representing 90%, or (B) Alon
Refining representing 81%, in each case, of the combined voting power of all of
the equity securities entitled to vote for members

7



--------------------------------------------------------------------------------



 



of the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that any Person
has the right to acquire pursuant to any option right);
     (vii) Alon USA shall cease to directly or indirectly own any Significant
Refinery (free and clear of all Liens other than Permitted Liens); or
     (viii) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of Persons (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by Persons referred to in clauses (A) and (B) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(B) and clause (C), any individual whose initial nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);
provided that (I) non-voting Capital Stock owned by any manager or employee of
Alon Assets and Alon Operating issued under any employee stock option or stock
purchase plan or employee benefit plan in existence as of the date hereof or
hereafter adopted, or otherwise in connection with the employment or retention
of any manager or employee, in each case shall not be included in the
determination of whether a Change of Control has occurred so long as such
Capital Stock does not constitute, in the aggregate, more than 20% of the
Capital Stock of any such Subsidiary, and (II) Capital Stock acquired by any
employee of a Company (other than with respect to the Capital Stock of Alon
Assets or Alon Operating to the extent specified in clause (I)) through the
exercise by such employee of any stock options granted under the stock option
plan described in Schedule F hereto, shall not be included in the determination
of whether a Change of Control has occurred so long as such Capital Stock does
not constitute, in the aggregate, more than 16% of the Capital Stock of any
Company.
          “Collateral” means all of the property (tangible and intangible)
purported to be subject to the Lien purported to be created by any security
agreement, pledge agreement, assignment or other security document heretofore or
hereafter executed by any Person as security for all or any part of the
Obligations.
          “Company” means all direct and indirect subsidiaries of the Parent
(including, without limitation, Alon Interests), other than Paramount and its
Subsidiaries and Subsidiaries of Alon Interests.
          “Consent and Agreement” shall mean the Consent and Agreement dated as
of the Effective Date, among the Agent and Holly, substantially in the form of
Exhibit K hereto.

8



--------------------------------------------------------------------------------



 



          “Consolidated Current Assets” means, at a particular date, all cash,
Permitted Investments, accounts and inventory of a Person and its Consolidated
Subsidiaries (other than accounts for which the account debtor is an Affiliate
of such Person, or any Consolidated Subsidiary of such Person, to the extent
such account did not arise through an arms length transaction in the ordinary
course of business) and all other items which would, in conformity with GAAP, be
included under current assets on a balance sheet of such Person and its
Consolidated Subsidiaries on a consolidated basis as at such date.
          “Consolidated Current Liabilities” means, at a particular date, all
amounts which would, in conformity with GAAP, be included under current
liabilities on a balance sheet of a Person and its Consolidated Subsidiaries on
a consolidated basis, as at such date, but in any event including, without
limitation, the amounts of (i) all Indebtedness for borrowed money of such
Person or any of its Consolidated Subsidiaries payable on demand, or, at the
option of the Person to whom such Indebtedness is owed, not more than twelve
(12) months after such date, (ii) any payments in respect of any Indebtedness of
such Person or any of its Consolidated Subsidiaries (whether installment, serial
maturity, sinking fund payment or otherwise) required to be made not more than
twelve (12) months after such date, (iii) all liabilities or Indebtedness
payable on demand or, at the option of the Person to whom such Indebtedness is
owed, not more than twelve (12) months after such date, and (iv) all accruals
for federal or other taxes measured by income payable within a twelve (12) month
period.
          “Consolidated EBITDA” means, for any Person and its Consolidated
Subsidiaries, for any period, the net income (or net loss) of such Person and
its Consolidated Subsidiaries for such period, plus (i) the sum, without
duplication, of (A) gross interest expense for such period, (B) income tax
expense, (C) positive depreciation expense, (D) positive amortization expense,
(E) extraordinary or unusual non-cash losses (to the extent that such
extraordinary or unusual losses have not resulted in a cash outlay by such
Person), (F) non-cash charges representing “last-in-first-out” inventory costs
in excess of estimated replacement costs, (G) any non-cash operating losses,
(H) any losses resulting from a change in accounting principles and (I) any
minority interest expense to the extent identified as a line item in the
financial statements of such Person or its Consolidated Subsidiaries, less
(ii) the sum, without duplication, of (A) extraordinary gains or unusual
non-cash gains, and (B) any non-cash gain that constitutes a reversal or a
recovery of any non-cash charges representing “last-in-first-out” inventory
costs in excess of estimated replacement costs, each determined on a
consolidated basis in accordance with GAAP for such Person and its Consolidated
Subsidiaries.
          “Consolidated Subsidiaries” of a Person at any time shall mean those
Subsidiaries of such Person whose accounts are or should in accordance with GAAP
be consolidated with those of such Person.
          “Consolidated Tangible Assets” means, for a Person and its
Consolidated Subsidiaries, at any date, (i) Consolidated Total Assets of such
Person and its Consolidated Subsidiaries minus (ii) the portion of such
Consolidated Total Assets attributable to positive goodwill, unamortized
non-compete agreements, organization costs, patents, trademarks, trade names,
copyrights, software and other intangible assets classified as such in
accordance with GAAP.

9



--------------------------------------------------------------------------------



 



          “Consolidated Tangible Net Worth” means, with respect to a Person and
its Consolidated Subsidiaries, the excess of (i) the Consolidated Tangible
Assets of such Person and its Consolidated Subsidiaries over (ii) the
Consolidated Total Liabilities of such Person and its Consolidated Subsidiaries,
in each case computed and consolidated in accordance with GAAP.
          “Consolidated Total Assets” means, for a Person and its Consolidated
Subsidiaries, at any date, the aggregate net book value of the assets of such
Person and its Consolidated Subsidiaries on a consolidated basis after all
appropriate adjustments in accordance with GAAP (including, without limitation,
reserves for doubtful receivables, obsolescence, depreciation and amortization
and excluding the amount of any write-up or revaluation of any asset resulting
from a non-cash transaction, and excluding any amounts due from employees and
excluding all loans to Affiliates, to the extent not made in the ordinary course
of the business of such Person or Consolidated Subsidiary).
          “Consolidated Total Liabilities” means, for a Person and its
Consolidated Subsidiaries, at any date, without duplication, all obligations
which in conformity with GAAP would be included in determining total liabilities
as shown on the liabilities side of a balance sheet of such Person and its
Consolidated Subsidiaries including, without limitation, in any event, all
Indebtedness for borrowed money of such Person and its Consolidated Subsidiaries
at such date whether or not the same would be shown, excluding Minority
Interests and any Subordinated Indebtedness.
          “Continuing Directors” means (i) the directors of the Parent on the
Effective Date and (ii) each other director whose nomination for election to the
board of directors of the Parent is recommended by at least a majority of the
then Continuing Directors.
          “Contributed Assets” has the meaning given to such term in Section 1.1
of the Holly Contribution Agreement, but shall exclude the “Excluded Assets”, as
defined in the Holly Contribution Agreement.
          “Contribution Agreement” means the Amended and Restated Indemnity,
Subrogation and Contribution Agreement dated as of August 8, 2000, as amended
and restated on January 14, 2004, among Alon LP and the Guarantor Companies in
favor of the Agent, in form and substance reasonably satisfactory to the Agent,
as the same may be further amended, restated or otherwise modified from time to
time.
          “CS” means Credit Suisse, a bank organized under the laws of
Switzerland.
          “Default” means an event which, with the giving of notice or the lapse
of time or both, would constitute an Event of Default.
          “Depository Account Agreements” means each control agreement, in form
and substance reasonably satisfactory to the Agent, among a Depository Bank, a
Loan Party and the Agent, delivered to the Agent as required hereunder, as such
Agreement may be amended or otherwise modified from time to time.

10



--------------------------------------------------------------------------------



 



          “Depository Accounts” means the lockbox accounts or blocked depository
accounts maintained by a Loan Party for the collection of the cash of such Loan
Party and the proceeds of Accounts Receivable and any other Collateral.
          “Depository Bank” means each financial institution at which a
Depository Account is maintained.
          “Disposition” has the meaning specified therefor in Section 7.02(c)
hereof.
          “Dollar”, “Dollars” and the symbol “$” means lawful money of the
United States of America.
          “Edgington” has the meaning specified therefor in the preamble hereto.
          “Edgington Oil Company” means Edgington Oil Company, a Missouri
corporation.
          “Edgington Assets” means all of the assets and properties of Edgington
Oil Company proposed to be purchased by the Parent or its designee pursuant to
the Edgington Merger Agreement.
          “Edgington Merger” means the merger of Edgington Oil Company with and
into Edgington, a wholly-owned Subsidiary of Paramount Petroleum Holdings.
          “Edgington Merger Agreement” means the Agreement and Plan of
Agreement, dated as of April 28, 2006, by and among the Apex Oil Company, Inc.,
a Missouri corporation, Edgington Oil Company, Edgington and the Parent, as in
effect on the date hereof.
          “Edgington Merger Documents” means the Edgington Merger Agreement and
all other agreements, instruments and documents entered into or delivered in
connection with the Edgington Merger.
          “Effective Date” means the date on which all the conditions set forth
in Section 5.01 hereof are satisfied or waived.
          “Eligible Accounts Receivable” means the Accounts Receivable of the
Loan Parties (other than Alon Interests and the Parent) which are, and at all
times continue to be, reasonably acceptable to the Agent in all respects.
Criteria for eligibility may be established and revised from time to time solely
by the Agent in its exclusive judgment exercised reasonably. In general,
Accounts Receivable of the Loan Parties (other than Alon Interests and the
Parent) shall be deemed to be eligible to the extent that such Accounts
Receivable are generated in the ordinary course of business of such Loan Party
and meet all of the following conditions: (i) delivery of the merchandise or
performance of the service giving rise to such Accounts Receivable has been
completed; (ii) no return, rejection or repossession has occurred; (iii) the
merchandise or service has been accepted by the Account Debtor without dispute,
set-off, defense or counterclaim, provided that if such Account Receivable is
subject to dispute, set-off, defense or counterclaim, the portion of such
Account Receivable that the Agent determines in its reasonable discretion is not
subject to such dispute, set-off, defense or counterclaim and will be

11



--------------------------------------------------------------------------------



 



paid in due course, will not be ineligible solely by reason of this clause
(iii), (iv) such Account Receivable (A) is owned by such Loan Party free and
clear of any Lien, other than any Lien in favor of the WC Collateral Agent and
the Term Loan Agent, and (B) continues to be in full conformity with any and all
representations and warranties made by such Loan Party to the Agent and the
Lenders with respect thereto in the Loan Documents; (v) such Account Receivable
is unconditionally payable in Dollars, in the case of Accounts Receivable
arising from the sale of jet fuel, asphalt and lubricants, within 75 days from
the invoice date, and in all other cases, within 30 days of the invoice date,
and is not evidenced by a promissory note, chattel paper or any other instrument
or document; (vi) in the case of Accounts Receivable arising from the sale of
jet fuel, asphalt and lubricants, no more than 45 days have elapsed from the
invoice due date and no more than 120 days have elapsed from the invoice date,
and in all other cases, no more than 15 days have elapsed from the invoice due
date and no more than 30 days have elapsed from the invoice date; (vii) the
Account Debtor with respect thereto is not an Affiliate of any Loan Party,
(viii) such Account Receivable does not constitute an obligation of the United
States or any other Governmental Authority unless such Loan Party has provided
to the Agent evidence, reasonably satisfactory to the Agent, that (A) the
Accounts Receivable of such Governmental Authority are not subject to the
Assignment of Claims Act or any state counterpart to the Assignment of Claims
Act or (B) such Loan Party has complied in all respects with the Assignment of
Claims Act (or any such state counterpart) with respect to such Accounts
Receivable (it being understood that (y) the burden of such compliance shall
rest solely with such Loan Party and (z) without limiting the obligations of the
Companies under Section 12.05 hereof, the Administrative Borrower shall
reimburse the Agent upon demand for any reasonable expenses (including, without
limitation, the fees and other charges of legal counsel to the Agent) incurred
by the Agent to verify such compliance or otherwise in connection therewith);
(ix) the Account Debtor (or the applicable office of the Account Debtor) with
respect thereto is located in the continental United States, unless the Account
Receivable is supported by a letter of credit issued by a Bank satisfactory to
the Agent in its reasonable discretion (or other similar obligation satisfactory
to the Agent in its sole discretion), such letter of credit has been delivered
to the WC Collateral Agent, the right to draw on such letter of credit has been
assigned and transferred to the WC Collateral Agent and the issuer of such
letter of credit has consented to such assignment and transfer; (x) the Account
Debtor with respect thereto is not also a vendor to, supplier to or creditor of
any Loan Party, unless such supplier or creditor has executed a no-offset letter
satisfactory to the Agent in its sole discretion; (xi) not more than 50% of the
aggregate amount of all Accounts Receivable of the Account Debtor with respect
to such Account Receivable have remained unpaid, in the case of Accounts
Receivable arising from the sale of jet fuel, asphalt and lubricants, 15 days
past the invoice due date or 75 days past the invoice date, and in all other
cases, 15 days past the invoice due date or 30 days past the invoice date;
(xii) the Accounts Receivable of such Account Debtor do not exceed an amount
equal to 15% of the aggregate of all Accounts Receivable at any date; (xiii) the
Account Debtor is not the subject of a “Bankruptcy Proceeding”; for purposes
hereof an Account Debtor is subject to a “Bankruptcy Proceeding” if such Account
Debtor has filed a petition for bankruptcy or any other relief under the United
States Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization or relief of debtors, made an assignment for the benefit of
creditors, had filed against it any petition or other application for relief
under the United States Bankruptcy Code or any such other law, has failed,
suspended business operations, become insolvent, called a meeting of its
creditors for the purpose of obtaining any financial concession or
accommodation,

12



--------------------------------------------------------------------------------



 



or had or suffered to be appointed a receiver or a trustee for all or a
significant portion of its assets or affairs; (xiv) credit card receivables, to
the extent that (A) the Agent is satisfied that the WC Collateral Agent has a
perfected, first priority security interest, securing the Obligations, (B) the
Agent is satisfied that such Account Receivables comply with all laws and
regulations, and (C) such Account Receivables are otherwise satisfactory to the
Agent, including, without limitation, as to aging, default rate and such other
criteria as the Agent may consider relevant (all in the reasonable discretion of
the Agent exercised in accordance with the customary commercial practices of the
Agent); and (xv) the Agent is, and continues to be, satisfied with the credit
standing of the Account Debtor in relation to the amount of credit extended.
          “Eligible Assignee” means (i) any Lender or Affiliate of a Lender and
(ii) with the consent of the Agent and the Administrative Borrower, such
consents not to be unreasonably withheld or delayed, any other Person, provided,
that the consent of the Administrative Borrower shall not be required after the
occurrence and during the continuance of a Default or an Event of Default.
          “Eligible Exchanged Inventory” means Exchanged Inventory owed to a
Loan Party (other than Alon Interests and the Parent) and constituting
obligations that are, and at all times continue to be, reasonably acceptable to
the Agent in all respects. Criteria for eligibility may be established and
revised from time to time solely by the Agent in its exclusive judgment
exercised reasonably. In general, Exchanged Inventory of a Loan Party (other
than Alon Interests and the Parent) shall be deemed to be eligible to the extent
that such Exchanged Inventory is generated in the ordinary course of business of
such Loan Party and meets all of the following conditions: (i) such Person is
obligated to transfer the Exchanged Inventory to such Loan Party, free and clear
of any right, title and interest of such Person and free and clear of any Lien
(other than any Lien in favor of the Agent and the Term Loan Agent), and in
accordance with customary industry terms and conditions for settlement of such
transactions (as determined by the Agent), (ii) such obligation arose in
connection with the delivery in the ordinary course of business of Hydrocarbons
or Hydrocarbon Products by such Loan Party to such Person, (iii) the obligation
to deliver such Hydrocarbons or Hydrocarbon Products to such Loan Party is not
subject to any dispute, set-off, defense or counterclaim, (iv) such Person is
not an Affiliate of any Loan Party, and (v) the Agent is, and continues to be,
satisfied with the credit standing of such Person in relation to the amount of
the Exchanged Inventory.
          “Eligible Hydrocarbon Products” means the following Hydrocarbon
Products: (i) crude oil; (ii) gasoline; (iii) diesel fuel; (iv) jet fuel;
(v) bitumen and other Hydrocarbon Products derived from bitumen and any asphalt
products; (vi) chemicals consisting of Propane, Propane Off spec, Benzene,
Toluene, Propylene — Chem Grade BS, and FAS 70, 104 and 104B; (vii) distillates
consisting of Jet A (Kerosene Base), Unfinished #2 Fuel Mixed Product, Light
Oils — No 2 Dist, Light Oils — Light Cycle, Low Sulfur Diesel Fuel, Low Sulfur
No 1 Dist, and Low Sulfur Kerosene; (viii) heavy oils and sulfur consisting of
Heavy Oil — No 6 Fuel Oil and Heavy Fuel — Carbon Blk Oil, and
(ix) intermediates consisting of Methanol, Normal Butane, Alky Feed Stock,
Isobutane, Reformer Feed Stock, Gas Oil BS, Heavy Rerun Slop and Sulfur.
          “Eligible Inventory” means Inventory (other than Exchanged Inventory)
consisting of Eligible Hydrocarbon Products of a Loan Party which meet all of
the following specifications: (i) the Inventory is owned by a Loan Party (other
than Alon Interests and the

13



--------------------------------------------------------------------------------



 



Parent) free and clear of any existing Lien, other than that of the WC
Collateral Agent and the Lenders under the Loan Documents, it is not held on
consignment or any other similar arrangement and may be lawfully sold and it
continues to be in full conformity with any representations and warranties made
in this Agreement and the other Loan Documents by such Loan Party with respect
thereto; (ii) such Loan Party has the right to assign its interest therein and
the power to grant Liens thereon and security interests therein; (iii) the
Inventory does not represent unsaleable product; (iv) no Account Receivable or,
except as permitted by clause (vi)(B) below, document of title has been created
or issued with respect to such Inventory; (v) the Inventory is readily
marketable for sale by such Loan Party; (vi) the Inventory is (A) located in one
of the locations in one of the United States listed on Part A of
Schedule 6.01(e) hereto or such other locations in the continental United States
as the Agent shall approve in writing from time to time or (B) “in transit”,
provided that such “in-transit” Inventory is or will be Inventory that is or
will be shipped under a Letter of Credit issued by an L/C Issuer pursuant to
this Agreement to a location in the United States described in clause (vi)(A)
above; and (vii) the Inventory is not otherwise regarded by the Agent, in its
reasonable discretion, as unsuitable Collateral for the Obligations, and is and
at all times shall continue to be reasonably acceptable to the Agent in all
respects. In no event shall Hydrocarbons or Hydrocarbon Products involved in
throughput operations or held in the Loan Parties’ terminals or trucks but not
owned by or contracted to such Loan Parties be considered Eligible Inventory
(provided, however, that Accounts Receivable arising out of the storage,
handling or throughputting of such non-owned Hydrocarbons or Hydrocarbon
Products may be deemed Eligible Accounts Receivable, subject to the other
conditions set forth in the definition of such term).
          “Employee Plan” means an employee benefit plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained (or was
maintained at any time during the six (6) calendar years preceding the date of
any borrowing hereunder) for employees of the Companies or any of their ERISA
Affiliates.
          “Environmental Actions” refers to any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other written communication from
any governmental agency, department, bureau, office or other authority, or any
third party involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties or businesses of any Loan Party or any
of its Subsidiaries or any predecessor in interest; or (ii) from or onto any
adjoining properties or businesses; or (iii) from or onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries or any predecessor in interest.
          “Environmental Costs” means any monetary obligations, losses,
liabilities (including strict liability), damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable out-of-pocket fees, disbursements and expenses of counsel,
out-of-pocket expert and consulting fees and out-of-pocket costs for
environmental site assessments, remedial investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any
Environmental Action filed by any Governmental Authority or any third party
which relate to any violations of Environmental Laws, Remedial Actions, Releases
or threatened Releases of Hazardous Materials from or onto any property
presently or formerly owned or operated by any Company or any Subsidiary, or a
predecessor in interest to the extent relating to any Refinery, Terminal or
Pipeline, or any Hazardous Materials generated

14



--------------------------------------------------------------------------------



 



and disposed of offsite by any Company, or any Subsidiary of any Company or a
predecessor in interest to the extent relating to any Refinery, Terminal or
Pipeline.
          “Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws
may be amended or supplemented from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context otherwise requires, the rules
and regulations promulgated thereunder from time to time.
          “ERISA Affiliate” means, with respect to any Person, any trade or
business (whether or not incorporated) which is a member of a group of which
such Person is a member and which would be deemed to be a “controlled group”
within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue
Code.
          “Eurodollar Base Rate” means, with respect to any Eurodollar Loan, the
quotation (expressed as percentage per annum and rounded upwards, if necessary,
to the next 1/16 of 1%) appearing on Telerate Page 3750 as of 11:00 a.m., New
York time, two (2) Business Days prior to the commencement of such Interest
Period for U.S. Dollar deposits in the Interbank Market in the approximate
amount of such Eurodollar Loan to be outstanding during such Interest Period and
for a period equal to such Interest Period. Notwithstanding the foregoing, if no
such rate appears on Telerate Page 3750, then the Eurodollar Base Rate for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/16 of 1%) at which deposits in United States dollars are offered to the Agent
by prime banks in the Interbank Market in immediately available funds at
approximately 11:00 a.m., at the place of such Interbank Market, two
(2) Business Days prior to the commencement of such Interest Period in the
approximate amount of such Eurodollar Loan to be outstanding during such
Interest Period and for a period equal to such Interest Period.
          “Eurodollar Loan” means a Revolving Credit Loan bearing interest based
on the Eurodollar Rate.
          “Eurodollar Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upwards, if necessary, to the
nearest 1/16 of 1%):
          Eurodollar Base Rate
1.00 — Reserve Requirements
          “Event of Default” means any of the events set forth in Section 10.01
hereof.

15



--------------------------------------------------------------------------------



 



          “Exchanged Inventory” means Inventory of a Person (other than a
Company) consisting of Hydrocarbons or Hydrocarbon Products that such Person is
obligated to transfer to a Company in connection with product exchange
arrangements.
          “Existing Effective Date” means January 14, 2004.
          “Existing Loan Documents” means the Existing Revolving Credit
Agreement, the Revolving Credit Notes, the Guaranties, the Security Documents,
the Cash Concentration Account Agreement, the Depository Account Agreements, the
Contribution Agreement, the Letter of Credit Applications, each Joinder
Agreement, each Lease Assignment, each Revolving Loan Amendment Document, each
Subordination Agreement (Intercompany) and all other instruments, agreements and
other documents executed and delivered pursuant thereto.
          “Existing Revolving Credit Agreement” has the meaning specified
therefor in the recitals hereto.
          “Extension Notice” has the meaning specified therefor in
Section 2.13(d) hereof.
          “Facility Floor” means, as of any date, $160,000,000, as such amount
may be permanently increased from time to time in accordance with
Section 2.13(b).
          “Facility Sublimit” means, as of any date, an aggregate amount equal
to the sum of the Facility Floor plus the Oil Price Adjustment, if any, as
determined in accordance with Section 2.13; provided, that, in no event shall
the Facility Sublimit exceed the Total Commitment.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period of the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.
          “Field Examination Fee” has the meaning specified therefor in
Section 2.08(d) hereof.
          “Final Maturity Date” means the earlier to occur of (i) the
Termination Date or (ii) the date this Agreement is terminated pursuant to
Section 12.01(a) or Section 12.01(b) hereof.
          “Financial Statements” means (i) the audited consolidated balance
sheets, consolidated statements of income and consolidated statements of
stockholders’ equity and consolidated statements of cash flow of the Parent and
its Consolidated Subsidiaries as of December 31, 2005, audited by KPMG, LLP, and
(ii) the unaudited consolidated balance sheets, consolidated statements of
income and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of the Fiscal Quarter ending March 31, 2006,
reviewed by KPMG, LLP.

16



--------------------------------------------------------------------------------



 



          “Fiscal Month” means a fiscal month of the Parent and its Consolidated
Subsidiaries ending on the last day of a calendar month.
          “Fiscal Quarter” means a fiscal quarter of the Parent and its
Consolidated Subsidiaries ending on March 31, June 30, September 30 or
December 31.
          “Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 of each year.
          “Fixed Assets” means any Refinery, any other refinery, any Terminal,
any Pipeline and any other real property, fixture or equipment of any Company
wherever located and whether now or hereafter existing or arising and whether
now owned or hereafter acquired.
          “Fixed Assets and Other Specified Property” means any (a) Fixed
Assets, (b) any Capital Stock issued by a Subsidiary of a Company and owned by a
Company (other than any Capital Stock of (i) Paramount owned by Paramount
Holdings, (ii) Alon Interests owned by Alon LP and (iii) any Subsidiary of Alon
Interests), and (c) any Indebtedness owed by one Company to another Company
which is evidenced by a promissory note.
          “FTPL” means Fin-Tex Pipe Line Company, a Texas corporation.
          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis, provided that
for the purposes of Section 7.02(i) and the definitions used therein, “GAAP”
shall mean generally accepted accounting principles in effect on the date hereof
and consistent with those used in the preparation of the Financial Statements.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any department, commission, board,
bureau, instrumentality, agency, court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Guaranties” means (i) the guaranty made by the Guarantor Companies
contained in Article XI hereof guaranteeing the Obligations and (ii) any other
guaranty, in form and substance satisfactory to the Agent, made by any Person in
favor of the Lenders, guaranteeing all or any portion of the Obligations.
          “Guarantor Companies” means the Parent and the Companies party hereto
from time to time, other than the Borrowers.
          “Guarantors” means the Guarantor Companies and all Persons which
hereafter guarantee, pursuant to Section 7.01(b) hereof or otherwise, all or any
part of the Obligations.
          “Hazardous Materials” shall include (i) any element, compound, or
chemical that is defined, listed or otherwise classified as a contaminant,
pollutant, toxic pollutant, toxic or hazardous substances, extremely hazardous
substance or chemical, hazardous waste, special waste, or solid waste that
contains hazardous constituents under Environmental Laws; (ii) petroleum and its
refined products; (iii) polychlorinated biphenyls; (iv) any substance exhibiting

17



--------------------------------------------------------------------------------



 



a hazardous waste characteristic including but not limited to corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (v) any asbestos-containing materials and manufactured products
containing Hazardous Materials.
          “Hedging Agreement” means any interest rate, foreign currency,
commodity or equity swap, collar, cap, floor, exchange transaction, forward
agreement, or other forward or other exchange or protection agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity (including, without limitation, Hydrocarbons or Hydrocarbon
Products, and whether or not the subject commodities are to be delivered) or
equity values (including, without limitation, any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement, all as amended or otherwise modified from time to time.
          “Holly” means Holly Energy Partners, L.P., a Delaware limited
partnership.
          “Holly Contribution Agreement” means the Contribution Agreement dated
as of January 25, 2005, among Holly, Holly Energy Partners Operating L.P., the
Transferors, Alon Pipeline Assets, Alon Logistics, Alon USA and Alon LP.
          “Hydrocarbon Products” means all liquid, semi-liquid and gaseous
Hydrocarbon products of a Company derived from Hydrocarbons and/or other
feedstocks and blendstocks processed at any Refinery, including, without
limitation, crude oil, gasoline, diesel fuel, jet fuel, bitumen, asphalt,
propane, propylene, butane, benzene, aromatic solvents, carbon black oil and
sulfur.
          “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, and any other liquid or gaseous hydrocarbons
and all products refined or separated therefrom.
          “IDB” means Israel Discount Bank of New York.
          “Immaterial Company” means each Company (other than Alon Interests)
that, (i) accounts for less than (A) 3% of consolidated revenues of Alon USA and
its Consolidated Subsidiaries, or (B) 3% of consolidated earnings of Alon USA
and its Consolidated Subsidiaries before interest and taxes, in each case for
the immediately preceding four fiscal quarters of Alon USA ending as of the last
day of the most recent fiscal quarter in respect of which the financial
statements have been delivered pursuant to Section 7.01, or (ii) has assets
which represent less than 3% of the consolidated assets of Alon USA and its
Consolidated Subsidiaries as of the last day of the most recent fiscal quarter
of Alon USA in respect of which the financial statements have been delivered
pursuant to Section 7.01.
          “Indebtedness” means as to any Person, without duplication,
(i) indebtedness for borrowed money; (ii) indebtedness for the deferred purchase
price of property or services (other than current trade payables incurred in the
ordinary course of business and payable in accordance with customary practices);
(iii) indebtedness evidenced by bonds, debentures, notes or other similar
instruments (other than performance, surety and appeal or other similar bonds
arising in the ordinary course of business); (iv) obligations and liabilities
secured by a Lien upon property

18



--------------------------------------------------------------------------------



 



owned by such Person, whether or not owing by such Person and even though such
Person has not assumed or become liable for the payment thereof; (v) obligations
and liabilities directly or indirectly guaranteed by such Person;
(vi) obligations or liabilities created or arising under any conditional sales
contract or other title retention agreement with respect to property used and/or
acquired by such Person, whether or not the rights and remedies of the lessor,
seller and/or lender thereunder are limited to repossession of such property;
(vii) Capitalized Lease Obligations; (viii) all liabilities in respect of
letters of credit, acceptances and similar obligations created for the account
of such Person; (ix) net liabilities of such Person under (A) Hedging Agreements
and (B) foreign currency exchange agreements, each calculated on a basis
reasonably satisfactory to the Agent and in accordance with accepted practice;
and (x) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person.
          “Indemnification Agreement” means the Indemnification Agreement
entered into on the Pipeline Transactions Effective Date, between Alon Logistics
and HEP Logistics Holdings, L.P., a Delaware limited partnership.
          “Indemnitees” has the meaning specified therefor in Section 12.16
hereof.
          “Initial Oil Increase Period” has the meaning specified therefor in
Section 2.13(c) hereof.
          “Interbank Market” means the London interbank market.
          “Intercreditor Agreement” means the Lien Subordination and
Intercreditor Agreement, between the Agent and the Term Loan Agent,
substantially in the form of Exhibit L hereto (as the same may be further
amended or otherwise modified from time to time).
          “Interest Period” means with respect to any Eurodollar Loan, the
period commencing on the borrowing date or the date of any continuation of or
conversion into such Eurodollar Loan, as the case may be, and ending one, two,
three or six months thereafter, in each case as selected by the Administrative
Borrower in the applicable notice given to the Agent pursuant to Sections 2.03
or 2.11 hereof; provided that (i) any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) no
Interest Period for any Eurodollar Loan shall end after the Final Maturity Date,
and (iii) no more than three (3) Interest Periods for the Borrowers may exist at
any one time.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time.
          “Inventory” means all Hydrocarbons, Hydrocarbon Products, other goods
and other merchandise of a Person including, but not limited to, all raw
materials, work in process, finished goods, materials and supplies of every
nature used or usable in connection with the manufacture, shipping, storing,
advertising or sale of such goods and merchandise, whether now owned or
hereafter acquired and all such property the sale or other disposition of which
may give rise to Accounts Receivable.

19



--------------------------------------------------------------------------------



 



          “Investment” has the meaning specified therefor in Section 7.02(e)
hereof.
          “Joinder Agreement” means a Joinder Agreement, substantially in the
form of Exhibit F hereto, executed by a Subsidiary of a Company made a party
hereto pursuant to Section 7.01(b) hereof.
          “L/C Issuer” means each of IDB and Bank Leumi, each in their
respective capacities as an issuer of Letters of Credit pursuant to
Sections 3.01 and 3.03(a).
          “Lease Agreement” means the Lease Agreement by and among Alon
Refining, Alon Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas corporation,
as lessors, and Alon LP, as lessee, dated as of the Original Effective Date, as
the same may be amended or otherwise modified from time to time.
          “Lease Assignment” means the landlord’s consent, waiver and estoppel
by Alon Refining, Alon Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas
corporation, as lessors under the Lease Agreement, in favor of the Agent, in
form and substance satisfactory to the Agent.
          “Lease Documents” means the Lease Agreement and each other agreement,
instrument or document required to be delivered pursuant thereto.
          “Lender” and “Lenders” have the meanings specified therefor in the
preamble hereto.
          “Letter of Credit” has the meaning specified therefor in
Section 3.01(a).
          “Letter of Credit Administration Fee” has the meaning specified
therefor in Section 3.03(b)(i) hereof.
          “Letter of Credit Amendment Fee” has the meaning specified therefor in
Section 3.03(b)(i) hereof.
          “Letter of Credit Application” has the meaning specified therefor in
Section 3.01(a) hereof.
          “Letter of Credit Collateral Account” has the meaning specified
therefor in Section 3.01(b) hereof.
          “Letter of Credit Fees” means, collectively, (i) the Letter of Credit
Administration Fees, payable to the Agent for the account of the L/C Issuer,
(ii) the Letter of Credit Issuance Fees and the Letter of Credit Amendment Fees
payable to the Agent for the account of the Lenders pursuant to
Section 3.03(b)(i) and (iii) the charges of the L/C Issuer payable by the
Borrowers in accordance with Section 3.03(b)(ii).
          “Letter of Credit Issuance Fee” has the meaning specified therefor in
Section 3.03(b)(i) hereof.

20



--------------------------------------------------------------------------------



 



          “Letter of Credit Obligations” means, at any time and without
duplication, the sum of (i) the Reimbursement Obligations at such time, plus
(ii) the aggregate maximum amount available for drawing under the Letters of
Credit outstanding at such time, plus (iii) all amounts for which the L/C Issuer
may be liable pursuant to any Letter of Credit in connection with any steamship
guaranty, airway release, indemnity or delivery order issued by the L/C Issuer
at the request of or for the benefit of the Borrowers, in each case as
calculated by the L/C Issuer.
          “License Agreement” means the Alliance Agreement dated effective as of
January 1, 2002, by and between Wright Asphalt Products Co. and Alon USA, LP.
          “Lien” means any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
          “Loan Account” means one or more ledger accounts for the Borrowers
maintained at the Payment Office of the Agent in the name of the Administrative
Borrower under which the Borrowers will be charged with all Revolving Credit
Loans made to, and all other Obligations incurred by, the Borrowers or such
other account as the Agent shall designate from time to time.
          “Loan Documents” means this Agreement, the Revolving Credit Notes, the
Guaranties, the Security Documents, the Intercreditor Agreement, the Cash
Concentration Account Agreement, the Depository Account Agreements, the
Contribution Agreement, the Letter of Credit Applications, each Joinder
Agreement, each Lease Assignment, each Revolving Loan Amendment Document, each
Subordination Agreement (Intercompany) and all other instruments, agreements and
other documents executed and delivered pursuant hereto or thereto.
          “Loan Parties” means the Borrowers and the Guarantors.
          “Long Beach Refinery” means the refinery owned by Edgington as of the
Effective Date and located near Long Beach, California, the interest owned by
Edgington in the land on which such refinery is situated, use or license rights
covering tracts of land adjoining the railroad lines, spurs or sidings within
the boundary of the refinery site, all easements, rights of way and privileges
granted to Edgington within or adjoining the refinery site, all improvements,
machinery and equipment thereon, and the interest of Edgington as lessee in all
leases of personal property used or held for use by Edgington in connection with
such refinery.
          “Material Adverse Effect” means a material adverse effect upon (i) the
business, condition (financial or otherwise), operations, properties or
prospects of any Borrower or the Companies taken as a whole, (ii) the ability of
the Loan Parties (taken as a whole) to perform their material obligations
hereunder or under any other Loan Document to which each such Loan Party is a
party, (iii) the creation, priority or perfection of a Lien arising under the
Loan Documents on any Collateral (except as otherwise expressly provided in any
Loan Document and except for any such Lien on Collateral with a market value of
$3,000,000 or less to the extent that such material adverse effect is remedied
within 60 days after any Company obtains knowledge thereof), or (iv) the rights,
powers and remedies of the Agent, the WC Collateral

21



--------------------------------------------------------------------------------



 



Agent and the Lenders under this Agreement or any other Loan Document or the
legality, validity or enforceability of this Agreement or any other Loan
Document.
          “Minimum Oil Increase Period” means a period not to expire prior to
the last day of the second fiscal month following the date of the then current
Notice of Facility Sublimit Increase or the Extension Notice, as the case may
be.
          “Minority Interest” means an interest in a Company, held by a Person
or Persons (other than Alon Israel or another Company) which is set forth on the
balance sheet of a Person and its Consolidated Subsidiaries as a “Minority
Interest in Subsidiaries”.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means the mortgages, deeds of trust and deeds to secure
debt made by one or more Loan Parties in favor of the WC Collateral Agent in
respect of the real property, and the improvements thereon, or interests
therein, constituting or included in the Collateral.
          “Mortgage and Deed of Trust (Holly)” means the Mortgage and Deed of
Trust entered into on February 28, 2005, between Alon LP and Holly.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA for which any Company or any of their ERISA
Affiliates has contributed to, or has been obligated to contribute to, at any
time during the six (6) years preceding the date hereof.
          “Net Amount of Eligible Accounts Receivable” means the aggregate
unpaid invoice amount of Eligible Accounts Receivable less, without duplication,
sales, excise or similar taxes, returns, discounts, chargebacks, claims, advance
payments, credits, offsets, reserves and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed by an Account Debtor
of a Loan Party (other than Alon Interests and the Parent) with respect to such
Eligible Accounts Receivable, to the extent not already accounted for in the
definition herein of Eligible Accounts Receivable.
          “New Guarantors” means Paramount of Oregon, LLC, a Delaware limited
liability company, Paramount of Washington, LLC, a Delaware limited liability
company, Alon Crude Pipeline, LLC, a Texas limited liability company, and
Paramount Petroleum Holdings.
          “Net Proceeds” means (a) with respect to the sale or other disposition
of any asset by the Companies or any of their Subsidiaries (including in
connection with any sale-leaseback), the excess, if any, of (i) the aggregate
amount received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such sale or other
disposition, over (ii) the sum of (A) the principal amount of any Indebtedness
which is secured by a Permitted Lien on any such asset (other than Indebtedness
assumed by the purchaser of such asset) or which is required to be, and is,
repaid in connection with the sale or other disposition thereof (other than
Indebtedness hereunder), (B) the reasonable out-of-pocket expenses and fees
incurred by the Companies or their Subsidiaries in connection with such sale or
other disposition, and provided that all such expenses and fees are set forth on
a certificate provided to the Agent,

22



--------------------------------------------------------------------------------



 



(C) federal and state taxes incurred in connection with such sale or other
disposition, whether payable at such time or thereafter and (D) the amount of
any PT Consideration paid by any Loan Party as a dividend and (b) with respect
to the sale or other disposition of any Capital Stock or debt security by the
Companies or any of their Subsidiaries, the excess of (i) the aggregate amount
received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such sale or other
disposition, over (ii) the sum of (A) the reasonable fees, commissions,
discounts and other out-of-pocket expenses incurred by the Companies or their
Subsidiaries in connection with such sale or other disposition, and (B) federal
and state taxes incurred in connection with such sale or other disposition,
whether payable at such time or thereafter.
          “Notice of Borrowing” has the meaning specified therefor in
Section 2.03.
          “Notice of Facility Sublimit Increase” has the meaning specified
therefor in Section 2.13(c) hereof.
          “Obligations” means (i) the obligations of the Borrowers to pay, as
and when due and payable (by scheduled maturity or otherwise), all amounts from
time to time owing by them in respect of any Loan Document to which any Borrower
is a party, whether for principal, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to bankruptcy, insolvency or reorganization of a Loan Party,
whether or not a claim for post-filing interest is allowed in such proceeding),
Letter of Credit Obligations, fees, commissions, expense reimbursements,
indemnifications or otherwise, and (ii) the obligations of the Borrowers to
perform or observe all of its other obligations from time to time existing under
any Loan Document to which any Borrower is a party.
          “Oil Price Adjustment” has the meaning specified therefor in
Section 2.13(a).
          “Original Effective Date” means August 8, 2000.
          “Other Taxes” has the meaning specified therefor in Section 2.12.
          “P&T Agreement” means the Pipeline and Terminals Agreement, entered
into on February 28, 2005, between Alon LP and Holly.
          “P&T Contracts” means the Holly Contribution Agreement, the P&T
Agreement, the limited partnership agreement of Holly (including the amendment
thereto entered into in connection with the Pipeline Transactions), the Mortgage
and Deed of Trust (Holly), the Indemnification Agreement, the Subordination
Agreement and all other agreements entered into in connection with the Pipeline
Transactions.
          “Parent” has the meaning specified therefor in the preamble hereto.
          “Paramount” has the meaning specified therefor in the Recitals hereto.
          “Paramount Petroleum Holdings” means Paramount Petroleum Holdings,
Inc., a Delaware corporation and a wholly owned Subsidiary of Alon Assets.

23



--------------------------------------------------------------------------------



 



          “Paramount Refinery” means the refinery being acquired by the
Companies as of the Effective Date pursuant to the Paramount Stock Purchase
Documents and located near Paramount, California, the interest owned by
Paramount and its Subsidiaries in the land on which such refinery is situated,
use or license rights covering tracts of land adjoining the railroad lines,
spurs or sidings within the boundary of the refinery site, all easements, rights
of way and privileges granted to Paramount and its Subsidiaries within or
adjoining the refinery site, all improvements, machinery and equipment thereon,
and the interest of Paramount or any of its Subsidiaries as lessee in all leases
of personal property used or held for use by Paramount or any of its
Subsidiaries in connection with such refinery.
          “Paramount Stock” means all of the shares of Capital Stock of
Paramount proposed to be purchased by the Parent or its designee pursuant to the
Paramount Stock Purchase Agreement.
          “Paramount Stock Purchase” means the purchase of all of the issued and
outstanding shares of capital stock of Paramount by Paramount Petroleum
Holdings.
          “Paramount Stock Purchase Agreement” means the Stock Purchase
Agreement, dated as of April 28, 2006, by and among the Parent and the
stockholders of Paramount named on the signature page thereto, as in effect on
the date hereof.
          “Paramount Stock Purchase Documents” means the Paramount Stock
Purchase Agreement and all other agreements, instruments and documents entered
into or delivered in connection with the Paramount Stock Purchase.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
          “Payment Office” means the Agent’s offices located at 511 Fifth
Avenue, New York, New York, 10017, or such other offices as may be designated in
writing from time to time by the Agent to the Administrative Borrower and, when
used in connection with any payments made to the Agent, shall mean the Agent
Account.
          “Permitted Investments” means (i) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
marketable direct obligations issued or unconditionally guaranteed by any State
or agency thereof and backed by the full faith and credit of such State, in each
case maturing within one year from the date of acquisition thereof, (ii)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody’s or A-1 by Standard & Poor’s, (iii) overnight bank deposits,
certificates of deposit and bankers’ acceptances, in each case maturing not more
than 360 days after the date of issue, issued by any Lender or other commercial
banking institutions and money market or time or demand deposit accounts
maintained at any Lender or other commercial banking institutions, each
commercial banking institution (other than any Lender) of which is a member of
the Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000, (iv) investments in securities with
maturities of six months or less from the date of

24



--------------------------------------------------------------------------------



 



acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by Standard & Poor’s or “A-2” by
Moody’s, (v) repurchase agreements having maturities of not more than 90 days
from the date of acquisition which are entered into with the commercial banking
institutions described in clause (iii) above and which are secured by readily
marketable direct obligations of the Government of the United States of America
or any agency thereof, and (vi) investments in “money market funds” within the
meaning of Rule 2a-7 of the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (i) through (iii) and (v) herein.
          “Permitted Lien” has the meaning specified therefor in
Section 7.02(a).
          “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
          “Pipelines” means the real property interests described in Schedule D
hereto and any other pipeline now or hereafter owned or leased by any Company.
          “Pipeline Transactions” means (i) the contribution, transfer,
assignment and delivery by the Transferors, as a capital contribution, of the
Contributed Assets to Alon Pipeline Assets, in consideration for equity
interests in Alon Pipeline Assets; (ii) the assignment by the Transferors of the
Assumed Liabilities to Alon Pipeline Assets and the assumption of such Assumed
Liabilities by Alon Pipeline Assets; (iii) the contribution, transfer,
assignment and delivery by the Transferors, as a capital contribution, of all of
the equity interests held by the Transferors in Alon Pipeline Assets to Alon
Logistics, in consideration for equity interests in Alon Logistics; (iv) the
transfer by Alon Logistics of all of the equity interests held by Alon Logistics
in Alon Pipeline Assets, in consideration for the PT Consideration; (v) the
execution and delivery of the P&T Agreement; and (v) the other transactions
provided for in the Holly Contribution Agreement and in the P&T Agreement.
          “Pledge Agreement” means the Pledge and Security Agreement dated as of
the Effective Date, by and among the Borrowers and each of the other Companies
in favor of the WC Collateral Agent, substantially in the form of Exhibit C
hereto, as the same may be amended, supplemented or otherwise modified from time
to time.
          “Post-Default Rate” means a rate of interest per annum equal to the
rate of interest otherwise in effect plus 2% or, if no other rate of interest is
in effect, the Base Rate plus 2%.
          “Prime Rate” means the rate of interest publicly announced by IDB in
New York, New York from time to time as its prime rate. The prime rate is
determined from time to time by IDB as a means of pricing some loans to its
borrowers and neither is tied to any external rate of interest or index, nor
necessarily reflects the lowest rate of interest actually charged by IDB to any
particular class or category of customers. Each change in the Prime Rate shall
be effective on the first day of the month following the date such change is
announced.
          “Production Increase” has the meaning specified therefor in
Section 2.13(b) hereof.

25



--------------------------------------------------------------------------------



 



          “Pro Rata Share” means:
          (a) with respect to a Lender’s obligation to make Revolving Loans and
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
by (ii) the Total Commitment, provided that, if the Total Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender’s Revolving Loans (including Agent Advances) and its interest in the
Letter of Credit Obligations and the denominator shall be the aggregate unpaid
principal amount of all Revolving Loans (including Agent Advances) and Letter of
Credit Obligations; and
          (b) with respect to all other matters (including, without limitation,
the indemnification obligations arising under Section 9.06), the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment by (ii) the
Total Commitment, provided that, if such Lender’s Revolving Credit Commitment
shall have been reduced to zero, such Lender’s Revolving Credit Commitment shall
be deemed to be the aggregate unpaid principal amount of such Lender’s Revolving
Loans (including Agent Advances) and its interest in the Letter of Credit
Obligations, and if the Total Commitment shall have been reduced to zero, the
Total Commitment shall be deemed to be the aggregate unpaid principal amount of
all Revolving Loans (including Agent Advances) and Letter of Credit Obligations.
          “PT Consideration” means (i) the payment by Holly to Alon Logistics of
the Cash Consideration; and (ii) the delivery by Holly to Alon Logistics of
certificates representing the Unit Consideration, which were initially issued in
the name of Alon Logistics.
          “Refinery” means a refinery owned by a Company (including, without
limitation, any Significant Refinery), such Company’s interest in the real
property on which such refinery is situated, use or license rights covering
tracts of land adjoining any railroad lines, spurs or sidings within the
boundary of such refinery site, all easements, rights of way and privileges
granted to such Company within or adjoining the refinery site, all improvements,
all machinery and equipment thereon, and the interest of such Company as lessee
in all leases of personal property used or held for use by such Company in
connection with such refinery.
          “Reimbursement Obligations” means the obligations of the Borrowers to
reimburse the L/C Issuer and the Lenders for amounts payable by the L/C Issuer
or the Lenders under a Letter of Credit in respect of any drawing made under any
Letter of Credit, together with interest thereon as provided in Section 2.06
hereof and Section 3.01(c).
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping, or disposing of any Hazardous Material (including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Material) into the indoor or outdoor environment, including ambient
air, soil, surface or ground water.
          “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (ii) prevent or
minimize a Release or threatened Release of

26



--------------------------------------------------------------------------------



 



Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment; (iii) perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (iv) any other actions authorized by 42 U.S.C. 9601.
     “Reportable Event” means an event described in Section 4043 of ERISA (other
than an event described in Section 4043(c)(7) of ERISA.
     “Required Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate at least 51%.
     “Reserve Requirements” means, for any day as applied to a Eurodollar Loan,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System. Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender or the Affiliate of any Lender under Regulation D.
     “Responsible Officer” means a person that is any of the chairman of the
board of directors, chief executive officer, or chief financial officer of any
Person.
     “Restricted Payment” has the meaning specified therefor in Section 7.02(f).
     “Revolving Credit Commitment” means, with respect to each Lender, the
revolving credit commitment of such Lender as set forth in Schedule B hereto, as
the same may be adjusted from time to time pursuant to the terms of this
Agreement.
     “Revolving Credit Loan” means a loan made by a Lender to any Borrower
pursuant to Section 2.01(a) hereof.
     “Revolving Credit Notes” means each amended promissory note of a Borrower,
substantially in the form of Exhibit A hereto, made payable to the order of a
Lender and evidencing the Indebtedness and other Obligations resulting from the
making by such Lender of Revolving Credit Loans and delivered to the Agent, as
such promissory note may be modified or extended from time to time, and any
promissory note or notes issued in exchange or replacement therefor.
     “Revolving Loan Amendment Documents” means this Agreement and each other
Loan Document delivered on the Effective Date pursuant to Article V hereof.
     “SCS” means Southwest Convenience Stores LLC, a Texas limited liability
Agreement.

27



--------------------------------------------------------------------------------



 



     “SEC” means the United States Securities and Exchange Commission and any
successor thereto.
     “Securities Act” means the Securities Act of 1933, as in effect from time
to time.
     “Security Agreement” means the Amended and Restated Security Agreement,
originally dated as of August 8, 2000, as amended and restated as of the
Effective Date, by and among the Borrowers and each of the other Companies in
favor of the WC Collateral Agent, substantially in the form of Exhibit B hereto,
as the same may be amended, supplemented or otherwise modified from time to
time.
     “Security Documents” means, collectively, the Security Agreement, the
Pledge Agreement, each Mortgage and the Lease Assignment executed and delivered
by a Company, and all Uniform Commercial Code financing statements required by
this Agreement and the Security Documents to be filed with respect to the
security interests in personal property and fixtures created pursuant to such
agreements, and all other documents and agreements executed and delivered by the
Companies in connection with any of the foregoing documents.
     “Settlement Period” has the meaning specified therefor in Section 2.05(e)
hereof.
     “Significant Refinery” means Big Spring Refinery.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is not less than the
total amount of its liabilities (including, without limitation, liabilities on
all claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (b) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and any successor thereto.
     “Subordination Agreement” means the Subordination, Non-Disturbance and
Attornment Agreement entered into at the closing of the Pipeline Transactions,
between the administrative agent named therein for the Credit Parties defined
therein, the Agent and Alon LP.
     “Subordination Agreement (Intercompany)” means an Amended and Restated
Intercompany Subordination Agreement, by and among (i) a Loan Party or a
Subsidiary of a Loan Party, as obligor, and (ii) a Loan Party or a Subsidiary of
a Loan Party, as subordinated creditor, in favor of the Agent, substantially in
the form of Exhibit C-1 hereto (as the same may

28



--------------------------------------------------------------------------------



 



be amended, supplemented or otherwise modified from time to time), pursuant to
which intercompany Indebtedness is subordinated to the prior payment in full of
the Obligations.
     “Subordinated Indebtedness” means Indebtedness of any Loan Party and any of
its Subsidiaries to any other Loan Party or any of its Subsidiaries that has
been expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents by a Subordination Agreement (Intercompany).
     “Subsequent Oil Increase Period” has the meaning specified therefor in
Section 2.13(d).
     “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
association or other entity (i) the accounts of which would be consolidated with
those of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP or (ii) of which more
than 50% of (A) the outstanding Capital Stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors of such corporation, (B) the interest in the capital or profits of
such partnership or limited liability company or (C) the beneficial interest in
such trust or estate is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
     “Target Net Worth” means, on any date of determination, the sum of (i)
$106,000,000 plus (ii) an amount determined on a cumulative basis equal to the
sum of 50% of any positive consolidated net income of Alon USA and its
Consolidated Subsidiaries for each Fiscal Year ending after December 31, 2004.
     “Taxes” has the meaning specified therefor in Section 2.12.
     “Terminals” means the real property interests described in Schedule E
hereto and any other terminal now or hereafter owned or leased by any Company.
     “Termination and Releases” has the meaning specified therefor in
Section 9.08 (d) hereof.
     “Termination Date” means January 1, 2010.
     “Termination Event” means (i) a Reportable Event with respect to any
Employee Plan, (ii) any event that causes any Borrower or any of its ERISA
Affiliates to incur liability under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the
Internal Revenue Code, (iii) the filing of a notice of intent to terminate an
Employee Plan under Section 4041 of ERISA, (iv) the institution of proceedings
by the Pension Benefit Guaranty Corporation to terminate an Employee Plan, or
(v) any other event or condition that would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.
     “Term Loan Agent” means CS acting through its Cayman Islands branch, or any
successor or replacement agent under the Term Loan Agreement.

29



--------------------------------------------------------------------------------



 



     “Term Loan Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof, among Parent, as borrower, the lenders party
thereto and Credit Suisse First Boston, as administrative agent, as in effect on
the Effective Date.
     “Term Loan Documents” means the “Loan Documents”, as such term is defined
in the Term Loan Agreement as in effect on the Effective Date.
     “Term Loan Lenders” means the financial institutions and other lenders from
time to time party to the Term Loan Agreement as “Lenders” thereunder.
     “Term Loans” means the Term Loans made by the Term Loan Lenders to Alon USA
in an aggregate principal amount not to exceed $550,000,000 pursuant to the Term
Loan Agreement.
     “Title Company” means a nationally recognized title insurance company
reasonably acceptable to the Agent.
     “Total Commitment” means the sum of the amounts of the Lenders’ Revolving
Credit Commitments. The initial amount of the Total Commitment is $240,000,000.
     “Transaction Documents” means the Loan Documents, the License Agreement,
and the Lease Documents.
     “Transferors” means each of T&R Assets, Inc., a Texas corporation, FTPL,
and Alon Refining.
     “Unit Consideration” means 937,500 Class B Subordinated Units representing
limited partner interests issued by Holly in favor of Alon Logistics.
     “WC Collateral Agent” means IDB, or any successor or replacement agent in
its capacity as a collateral agent for the Lenders.
     Section 1.02 Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code in effect in the State of
New York on the date hereof and which are not otherwise defined herein shall
have the same meanings herein as set forth therein. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”,

30



--------------------------------------------------------------------------------



 



and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any right or interest in or to assets and properties
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible. References in this Agreement to “determination” by the Agent include
good faith estimates by the Agent (in the case of quantitative determinations)
and good faith beliefs by the Agent (in the case of qualitative determinations).
In the event of any inconsistency between the terms and provisions of this
Agreement and the terms and provisions of any Security Document, the terms and
provisions of this Agreement shall control, provided that nothing herein shall
be deemed to affect the Liens granted under any Security Document or the
perfection thereof.
     Section 1.03 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”, provided, however, that with respect to a computation
of fees or interest payable to the Agent, the Lenders or the L/C Issuer, such
period shall in any event consist of at least one full day.
ARTICLE II
THE REVOLVING CREDIT LOANS
     Section 2.01 Revolving Credit Commitments.
          (a) (i) Each Revolving Lender has made “Revolving Credit Loans” (as
defined in the Existing Revolving Credit Agreement) to Alon LP prior to the
Effective Date, (ii) upon the effectiveness of this Agreement, any such
“Revolving Credit Loan” shall automatically be deemed to be a “Revolving Credit
Loan” to the Borrowers by such Lender under this Agreement, and (iii) subject to
the terms and conditions and relying upon the representations and warranties set
forth herein, each Lender severally agrees to continue to make Revolving Credit
Loans to the Borrowers at any time and from time to time until the Business Day
preceding the Final Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Credit Loans at any time outstanding not
to exceed the amount of such Lender’s Revolving Credit Commitment.
          (b) Notwithstanding the foregoing, the aggregate principal amount of
the Revolving Credit Loans outstanding at any time shall not exceed the lowest
of (i) the difference between (A) Total Commitment and (B) the aggregate Letter
of Credit Obligations, (ii) the difference between (A) the then current
Borrowing Base, and (B) the aggregate Letter of Credit Obligations and (iii) the
difference between (A) the then current Facility Sublimit and (B) the aggregate
Letter of Credit Obligations.

31



--------------------------------------------------------------------------------



 



          (c) Within the foregoing limits, the Borrowers may borrow, repay and
reborrow Revolving Credit Loans, on or after the Effective Date and prior to the
Final Maturity Date, subject to the terms, provisions and limitations set forth
herein.
     Section 2.02 Revolving Credit Loans. Except as otherwise provided in
Section 2.05, Revolving Credit Loans shall be made ratably by the Lenders in
accordance with their respective Revolving Credit Commitments.
     Section 2.03 Making the Revolving Credit Loans. The Administrative Borrower
shall give the Agent prior telephone notice (which notice, if requested by the
Agent, must be promptly confirmed in writing in substantially the form of
Exhibit E hereto (a “Notice of Borrowing”)) (i) for any Base Rate Loan not in
excess of $30,000,000, not later than 12:00 noon (New York City time) one
Business Days prior to such proposed borrowing or (ii) for any Loan other than a
Base Rate Loan not in excess of $30,000,000, not later than 12:00 noon (New York
City time) three Business Days prior to such proposed borrowing, and, in each
case, the Agent shall promptly deliver such Notice of Borrowing to each Lender.
Such Notice of Borrowing shall be irrevocable and shall specify the principal
amount of the proposed borrowing (which, in the case of a Eurodollar Loan, must
be in a minimum amount of $1,000,000 and in multiples of $500,000 in excess
thereof), whether such Revolving Credit Loan is requested to be a Base Rate Loan
or a Eurodollar Loan and, in the case of a Eurodollar Loan, the initial Interest
Period for such Eurodollar Loan, the use of the proceeds of such proposed
Revolving Credit Loan, and the proposed borrowing date, which must be a Business
Day, and the Borrowers shall be bound to make a borrowing in accordance
therewith. The Agent may act without liability upon the basis of written,
telecopy or telephone notice believed by the Agent in good faith to be from the
Administrative Borrower (or from any officer thereof designated in writing
purportedly from the Administrative Borrower to the Agent), and each Borrower
hereby waives the right to dispute the Agent’s record of the terms of any such
telephonic Notice of Borrowing.
     Section 2.04 Revolving Credit Notes; Repayment of Revolving Credit Loans.
          (a) Each Revolving Credit Loan made by a Lender shall be evidenced by
a single Revolving Credit Note, duly executed by the Administrative Borrower,
dated the Effective Date, and delivered to and made payable to the order of such
Lender in a principal amount equal to its Revolving Credit Commitment on such
date.
          (b) The outstanding principal balance of each Revolving Credit Loan
shall be due and payable on the Final Maturity Date.
     Section 2.05 Funding and Settlement Procedures.
          (a) Except as otherwise provided in this Section 2.05, all Revolving
Credit Loans under this Agreement shall be made by the Lenders simultaneously
and proportionately according to their Pro Rata Shares of the Total Commitment,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Revolving Credit Loan
requested hereunder nor shall the Revolving Credit Commitment of any Lender to
make the Revolving Credit Loan requested be increased or decreased as a result

32



--------------------------------------------------------------------------------



 




of the default by any other Lender in such other Lender’s obligation to make a
Revolving Credit Loan requested hereunder.
          (b) Notwithstanding any other provision of this Agreement, in order to
reduce the number of fund transfers among the Borrowers, the Lenders and the
Agent, the Borrowers, the Lenders and the Agent agree that the Agent may, but
shall not be obligated to, and the Borrowers and the Lenders hereby irrevocably
authorize the Agent to, fund, on behalf of the Lenders, Revolving Credit Loans
pursuant to Sections 2.02 and 2.03, subject to the procedures for settlement set
forth in subsection 2.05(e); provided, however, that (A) the Agent shall in no
event fund such Revolving Credit Loan if the Agent shall have received written
notice from the Required Lenders on the Business Day prior to the date of the
proposed Revolving Credit Loan that one or more of the conditions precedent
contained in Section 5.02 hereof will not be satisfied on the date of the
proposed Revolving Credit Loan and (B) the Agent shall not otherwise be required
to determine that, or take notice whether, the conditions precedent in
Section 5.02 have been satisfied. If the Agent elects not to fund a requested
Revolving Credit Loan on behalf of the Lenders, promptly after receipt of a
Notice of Borrowing from the Administrative Borrower, the Agent shall so notify
each Lender. If the Agent notifies the Lenders that it will not fund a requested
Revolving Credit Loan on behalf of the Lenders, each Lender shall make its Pro
Rata Share of the Revolving Credit Loan available to the Agent, in immediately
available funds, at the Payment Office no later than 2:00 p.m. (New York City
time) on the date of the proposed Revolving Credit Loan. The Agent will make the
proceeds of such Revolving Credit Loans available to the Borrowers on the day of
the proposed Revolving Credit Loan by causing an amount, in immediately
available funds, equal to the proceeds of all such Revolving Credit Loans
received by the Agent at the Payment Office or the amount funded by the Agent on
behalf of the Lenders to be deposited in an account designated by the
Administrative Borrower.
          (c) If the Agent has notified the Lenders that the Agent will not fund
a particular Revolving Credit Loan pursuant to subsection 2.05(b) on behalf of
the Lenders, the Agent may assume that such Lender has made such amount
available to the Agent on such day and the Agent, in its sole and absolute
discretion, may, but shall not be obligated to, cause a corresponding amount to
be made available to the Borrowers on such day. If, in such case, the Agent
makes such corresponding amount available to the Borrowers and such
corresponding amount is not in fact made available to the Agent by such Lender,
such Lender and the Borrowers severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Agent, at (A) in the case of the Borrowers, a rate per
annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (B) in the case of such Lender,
at the Federal Funds Rate for three Business Days and thereafter at the Prime
Rate. If such Lender shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Pro Rata Share of such Revolving
Credit Loan.
          (d) Nothing in this Section 2.05 shall be deemed to relieve any Lender
from its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Agent or the Borrowers may have against any Lender
as a result of any default by such Lender hereunder.

33



--------------------------------------------------------------------------------



 



          (e) With respect to all periods for which the Agent, on behalf of the
Lenders, has funded Revolving Credit Loans pursuant to subsection 2.05(a), on
the first Business Day after the last day of each week, or such shorter period
as the Agent may from time to time select (any such week or shorter period being
herein called a “Settlement Period”), the Agent shall notify each Lender of the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the Settlement Period. In the event that such amount is greater than the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the immediately preceding Settlement Period (or, if there has been no
preceding Settlement Period, the amount of the Revolving Credit Loans made on
the date of such Lender’s initial funding), each Lender shall promptly make
available to the Agent such Lender’s Pro Rata Share of the difference in
immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Agent shall promptly pay over to each other Lender
such Lender’s Pro Rata Share of the difference in immediately available funds.
In addition, if the Agent shall so request at any time when a Default or an
Event of Default shall have occurred and be continuing, or any other event shall
have occurred as a result of which the Agent shall determine that it is
desirable to present claims against the Borrowers for repayment, each Lender
shall promptly remit to the Agent or, as the case may be, the Agent shall
promptly remit to each Lender, sufficient funds to adjust the interests of the
Lenders in the then outstanding Revolving Credit Loans to such an extent that,
after giving effect to such adjustment, each Lender’s interest in the then
outstanding Revolving Credit Loans will be equal to its Pro Rata Share thereof.
The obligations of the Agent and each Lender under this subsection 2.05(e) shall
be absolute and unconditional. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Credit Loans which have been
funded by such Lender.
          (f) In the event that any Lender fails to make any payment required to
be made by it pursuant to subsection 2.05(e), the Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the date such payment was due until the date
such amount is paid to the Agent, at the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. During the period in which such Lender
has not paid such corresponding amount to the Agent, notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the amount
so advanced by the Agent to the Borrowers shall, for all purposes hereof, be a
Revolving Credit Loan made by the Agent for its own account. Upon any such
failure by a Lender to pay the Agent, the Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Agent for its own account.
     Section 2.06 Interest.
          (a) Revolving Credit Loans. Each Revolving Credit Loan which is a
Eurodollar Loan shall bear interest on the principal amount thereof from time to
time outstanding from the date of such Revolving Credit Loan until such
principal amount becomes due, at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Revolving Credit Loan plus 1.50%.
Each Revolving Credit Loan which is a Base Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding from the date of such
Revolving Credit Loan until such principal amount becomes due, at a rate per
annum equal to the Base Rate.

34



--------------------------------------------------------------------------------



 



          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default described in Section 10.01 hereof, all outstanding
principal of the Revolving Credit Loans and all outstanding Reimbursement
Obligations, all accrued interest (to the extent permitted by law) which is not
paid when due and all other outstanding Obligations shall bear interest until
such time as no such Event of Default exists at a fluctuating interest rate per
annum equal at all times to the Post-Default Rate.
          (c) Interest Payment. Interest on each Eurodollar Loan shall be
payable in arrears on the last day of each Interest Period of such Eurodollar
Loan and, in the case of any Eurodollar Loan with an Interest Period longer than
three months, the day that interest would have been paid if such Eurodollar Loan
had an Interest Period of three months. Interest on each Base Rate Loan shall be
payable quarterly, in arrears, on the first day of each January, April, July and
October, commencing on the first day of the first such month following the
making of such Base Rate Loan, and at maturity (whether upon demand, by
acceleration or otherwise). Interest at the Post-Default Rate shall be payable
on demand. The Borrowers hereby authorize the Agent to, and the Agent may, from
time to time, charge the Loan Account pursuant to Section 4.02 hereof with the
amount of any interest payment due hereunder. It is understood and agreed that
on the Effective Date, all interest on the “Revolving Credit Loans” (as defined
in the Existing Revolving Credit Agreement) that has accrued and is unpaid as of
such date, shall continue to be due and owing (notwithstanding the effectiveness
of this Agreement) upon the effectiveness of this Agreement.
          (d) General. All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.
     Section 2.07 Reduction of Revolving Credit Commitment; Prepayment of
Revolving Credit Loans.
          (a) The Total Commitment shall not be reduced without the prior
written consent of the Administrative Borrower, the Agent and Bank Leumi, unless
all of the Obligations are repaid in full and the Total Commitment is terminated
and reduced to zero in accordance with this Section 2.07(a). Notwithstanding the
first sentence of this Section 2.07(a), the Borrowers may not repay the
Obligations in full and the Total Commitment may not be terminated by the
Borrowers unless in each and every case the Agent and the Lenders receive at
least three months’ prior written notice of such repayment and termination from
the Administrative Borrower (a “Termination Notice”), provided that (i) in no
event shall any such repayment and termination be effective prior to
November 15, 2006, (ii) the Termination Notice shall be revocable only during
the first two months immediately following the delivery of such notice (but not
during the third month, it being understood that after such second month the
Termination Notice shall be irrevocable), provided further that if the
Administrative Borrower revokes a Termination Notice, the Administrative
Borrower may not give any other Termination Notice for a period of nine months
following the date of such revoked Termination Notice, and (iii) the Borrowers
may repay the Obligations in full and the Total Commitment may be terminated at
any time notwithstanding the failure of the Administrative Borrower to provide
the Agent and the Lenders with a Termination Notice if (A) an Event of Default
shall have occurred and be continuing and (B) the Agent shall have provided
written notice of the existence of such Event of Default to the Administrative
Borrower. Any reductions of the Total Commitment

35



--------------------------------------------------------------------------------



 




which are so consented to shall be irrevocable and may not be reinstated. Each
such approved reduction shall reduce the Revolving Credit Commitment of each
Lender proportionately in accordance with its Pro Rata Share.
          (b) Subject to the terms and conditions contained in this
Section 2.07, Section 2.10 and elsewhere in this Agreement, the Borrowers shall
have the right to prepay, in whole or in part, the Revolving Credit Loans.
          (c) (i) If at any time the Borrowing Base is less than the sum of the
aggregate principal amount of all outstanding Revolving Credit Loans plus the
outstanding amount of all Letter of Credit Obligations, the Administrative
Borrower will (A) immediately give notice of such occurrence to the Agent and
(B) prepay the Revolving Credit Loans in an amount which will reduce the sum of
the aggregate principal amount of all outstanding Revolving Credit Loans plus
Letter of Credit Obligations to an amount less than or equal to the then current
Borrowing Base. If at any time after the Borrowers have complied with the first
sentence of this Section 2.07(c), the aggregate amount of Letter of Credit
Obligations is greater than the then current Borrowing Base, the Borrowers shall
provide cash collateral to the Agent in the amount of such excess, which cash
collateral shall be deposited in an interest bearing account maintained by the
Agent and, provided that no Event of Default shall have occurred and be
continuing, returned to the Borrowers at such time as (x) the aggregate Letter
of Credit Obligations plus (y) the aggregate principal amount of all outstanding
Revolving Credit Loans no longer exceeds the then current Borrowing Base.
               (ii) If at any time the aggregate principal amount of all
outstanding Revolving Credit Loans plus the outstanding amount of all Letter of
Credit Obligations exceeds the then current Facility Sublimit, the Borrowers
will (A) immediately give notice of such occurrence to the Agent and (B) prepay
the Revolving Credit Loans in an amount which will reduce the sum of the
aggregate principal amount of all outstanding Revolving Credit Loans plus the
Letter of Credit Obligations to an amount less than or equal to the then current
Facility Sublimit. If at any time after the Borrowers have complied with the
first sentence of this Section 2.07(c)(ii), the aggregate amount of Letter of
Credit Obligations is greater than the then current Facility Sublimit, the
Borrowers shall provide cash collateral to the Agent in the amount of such
excess, which cash collateral shall be deposited in an interest bearing account
maintained by the Agent and, provided that no Event of Default shall have
occurred and be continuing, returned to the Borrowers at such time as (x) the
aggregate Letter of Credit Obligations plus (y) the aggregate principal amount
of all outstanding Revolving Credit Loans no longer exceeds the then current
Facility Sublimit.
          (d) Immediately upon the receipt by any Loan Party or any Company of
any Net Proceeds from the issuance, sale, assignment, transfer or other
disposition of any Capital Stock, debt securities or assets of a Company (other
than Net Proceeds from the sale of Inventory in the ordinary course of business
and other than with respect to property subject to a prior Permitted Lien) the
Borrowers shall make a prepayment of the Revolving Credit Loans in an amount
equal to the amount of such Net Proceeds, except to the extent any Borrower or
other Company is obligated to pay such Net Proceeds of Fixed Assets, Capital
Stock or debt securities

36



--------------------------------------------------------------------------------



 




to the Term Loan Agent in accordance with Sections 2.13(a) of the Term Loan
Agreement (as in effect on the date hereof). Notwithstanding the foregoing,
(i) the Borrowers shall not be required to prepay the Revolving Credit Loans in
the case of intercompany Indebtedness between the Loan Parties permitted by
Sections 7.02(b) and 7.02(e) and (ii) the Administrative Borrower may, as to any
amounts that would constitute Net Proceeds of the sale of any Fixed Assets,
deliver to the Agent, at the time of receipt of such amounts by any Loan Party,
a certificate of an officer stating that it intends to reinvest such amounts in
productive assets of a kind then used or usable in the business of the Parent or
its Subsidiaries (and, to the extent the assets sold in such asset sale
constituted Collateral, which will be subject to a perfected security interest
in favor of the Agent, subject only to the security interest of the Term Loan
Agent, securing the Obligations under this Agreement), within 360 days of
receipt of such amounts, and such amounts shall be deemed not to constitute Net
Proceeds if, so long as and to the extent that (A) no Default or Event of
Default shall have occurred and be continuing at the time of delivery of such
certificate or at the proposed time of the application of such amounts, (B) such
amounts may, pending their use to acquire such assets, be deposited with and
held by the Term Loan Agent in an account over which the Term Loan Agent shall
have sole control and exclusive rights of withdrawal subject to and consistent
with the terms of the Intercreditor Agreement, and which shall be subject to a
perfected security interest in favor of a Collateral Agent under the Security
Documents (the “Asset Reinvestment Account”), (C) the aggregate amount held
pending reinvestment at any time pursuant to this sentence shall not exceed
$40,000,000 and (D) such amounts shall in fact be reinvested in assets meeting
the requirements set forth above within such 360-day period (it being agreed
that any amounts as to which any of the foregoing requirements shall at any time
not be satisfied shall constitute Net Proceeds and be applied to prepay
Revolving Credit Loans to the extent required by this Section 2.07).
          (e) Any prepayment made pursuant to this Section 2.07 shall be
(i) accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment and (ii) subject to the terms of the Intercreditor Agreement.
          (f) All funds deposited on a Business Day into the Agent Account or
directly to the Payment Office or any other account designated by the Agent to
the Administrative Borrower shall be applied by the Agent to the payment, in
whole or in part, to the outstanding Revolving Credit Loans as of such Business
Day, subject to Section 4.02 hereof.
     Section 2.08 Fees.
          (a) Unused Line Fee. From and after the Effective Date until the Final
Maturity Date, the Borrowers shall pay to the Agent for the account of the
Lenders in accordance with the Lenders’ respective Pro Rata Shares and in
immediately available funds, an unused line fee (the “Unused Line Fee”) accruing
at the rate of 15/100th of 1% (0.15%) per annum on the excess, if any, of the
Total Commitment over the then current Facility Sublimit. The Unused Line Fee
shall be payable quarterly in arrears on the first Business Day of each January,
April, July and October, commencing April 3, 2006 and shall be non-refundable.
          (b) Unused Loan Subfacility Fee. From and after the Effective Date
until the Final Maturity Date, the Borrowers shall pay to the Agent for the
account of the Lenders in accordance with the Lenders’ respective Pro Rata
Shares and in immediately available funds, an

37



--------------------------------------------------------------------------------



 




unused loan subfacility fee (the “Unused Loan Subfacility Fee”) accruing at the
rate of 3/10ths of 1% (0.30%) per annum, on the excess, if any, of the then
current Facility Sublimit over the sum of the average amount of all Revolving
Credit Loans and Letter of Credit Obligations outstanding from time to time.
Solely for the purposes of calculating the Unused Loan Subfacility Fee, the
total amount of Letters of Credit Obligations shall be determined based upon the
maximum stated amount of each Letter of Credit and each such Letter of Credit
shall be deemed to be outstanding at the maximum stated amount until the expiry
date of each such Letter of Credit, irrespective of whether the maximum stated
amount was reduced or such Letter of Credit was terminated prior to the expiry
date of such Letter of Credit. The Unused Loan Subfacility Fee shall be payable
quarterly in arrears on the first Business Day of each January, April, July and
October, commencing April 3, 2006 and shall be non-refundable.
          (c) Letter of Credit Fees. From and after the Effective Date until all
Letters of Credit have been terminated, the Borrowers shall pay to the Agent the
Letter of Credit Fees set forth in and to be paid in accordance with
Section 3.03(b) hereof.
          (d) Field Examination Fee. The Borrowers shall pay the reasonable out
of pocket fees, costs, expenses and charges of auditors, appraisers and
professionals employed or retained by the Agent to review, inspect, audit or
monitor any of the Collateral prior to the Effective Date and from time to time
thereafter (the “Field Examination Fee”).
          (e) General. It is understood and agreed that on the Effective Date,
all fees that are payable on the “Obligations” (as defined in the Existing
Revolving Credit Agreement) that have accrued and are unpaid as of such date,
shall continue to be due and owing (notwithstanding the effectiveness of this
Agreement) upon the effectiveness of this Agreement.
     Section 2.09 Eurodollar Rate Not Determinable; Illegality or Impropriety.
          (a) In the event, and on each occasion, that on or before the day on
which the Eurodollar Rate is to be determined for a borrowing that is to include
Eurodollar Loans, the Agent has determined in good faith that, or has been
advised by the Required Lenders that, (i) the Eurodollar Rate cannot be
determined for any reason, (ii) the Eurodollar Rate will not adequately and
fairly reflect the cost of maintaining Eurodollar Loans or (iii) Dollar deposits
in the principal amount of the applicable Eurodollar Loans are not available in
the Interbank Market, the Agent shall, as soon as practicable thereafter, give
written notice of such determination to the Administrative Borrower and the
Lenders. In the event of any such determination, any request by the
Administrative Borrower for a Eurodollar Loan pursuant to Section 2.03 shall,
until, in the case of such a determination by the Required Lenders, the Agent
has been advised by the Required Lenders and the Agent has so advised the
Administrative Borrower that, or in the case of a determination by the Agent,
the Agent has advised the Administrative Borrower and the other Lenders that,
the circumstances giving rise to such notice no longer exist, be deemed to be a
request for a Base Rate Loan. Each determination by the Agent and/or the
Required Lenders hereunder shall be conclusive and binding absent manifest
error.
          (b) In the event that it shall be unlawful or improper for any Lender
to make, maintain or fund any Eurodollar Loan as contemplated by this Agreement,
then such

38



--------------------------------------------------------------------------------



 




Lender shall forthwith give notice thereof to the Agent and the Administrative
Borrower describing such illegality or impropriety in reasonable detail.
Effective immediately upon the giving of such notice, the obligation of such
Lender to make Eurodollar Loans shall be suspended for the duration of such
illegality or impropriety and, if and when such illegality or impropriety ceases
to exist, such suspension shall cease, and such Lender shall notify the Agent
and the Administrative Borrower. If any such change shall make it unlawful or
improper for any Lender to maintain any outstanding Eurodollar Loan as a
Eurodollar Loan, such Lender shall, upon the happening of such event, notify the
Agent and the Administrative Borrower, and the Borrowers shall immediately, or
if permitted by applicable law, rule, regulation, order, decree, interpretation,
request or directive, at the end of the then current Interest Period for such
Eurodollar Loan, convert each such Eurodollar Loan into a Base Rate Loan.
     Section 2.10 Indemnity.
          (a) The Borrowers hereby jointly and severally indemnify each Lender
and each Lender’s Affiliate against, and hereby agree to hold them harmless
from, any loss or expense that such Lender or such Affiliate sustains or incurs
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
or such Affiliate to fund or maintain any Eurodollar Loan, and including loss of
anticipated profits) as a consequence of (i) any failure by the Borrowers to
fulfill on the date of any borrowing hereunder the applicable conditions set
forth in Article V, (ii) any failure by the Borrowers to borrow any Eurodollar
Loan hereunder, to convert any Base Rate Loan into a Eurodollar Loan or to
continue a Eurodollar Loan as such after notice of such borrowing, conversion or
continuation has been given pursuant to Section 2.03 or Section 2.11, (iii) any
payment, prepayment (mandatory or optional) or conversion of a Eurodollar Loan
required by any provision of this Agreement or otherwise made on a date other
than the last day of the Interest Period applicable thereto (including, without
limitation, any transfer of Eurodollar Loans required by the Borrowers pursuant
to Section 2.10(b) hereof or otherwise), (iv) any default in payment or
prepayment of the principal amount of any Eurodollar Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
by notice of prepayment or otherwise), or (v) the occurrence of any Event of
Default, including, in each such case, any loss (including, without limitation,
loss of anticipated profits) or reasonable expense sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Revolving Credit Loan or any part thereof as a Eurodollar Loan,
provided that the indemnity made under this Section 2.10 shall be limited to
losses and expenses incurred on or prior to the end of the relevant Interest
Period. Such loss or reasonable expense shall include but not be limited to an
amount equal to the excess, if any, as reasonably determined by such Lender or
such Affiliate, of (i) the amount of interest that would otherwise have accrued
on the principal amount so prepaid or converted or continued or not borrowed or
converted or continued for the period from the date of such prepayment,
conversion or continuation (or failure to borrow, convert or continue) to the
last day of the then current Interest Period for such Revolving Credit Loan at
the applicable rate of interest for such Revolving Credit Loan provided for
herein, less (ii) the amount of interest that otherwise would have accrued on
such principal amount from the date of such prepayment, conversion or
continuation (or failure to borrow, convert or continue) until the end of the
then current Interest Period at a rate per annum equal to the Eurodollar Rate
for such period (as reasonably determined by the Agent). A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
or such

39



--------------------------------------------------------------------------------



 




Lender’s Affiliate is entitled to receive pursuant to this Section 2.10 and the
basis for the determination of such amount or amounts shall be delivered to the
Administrative Borrower and shall be conclusive and binding absent manifest
error.
          (b) Notwithstanding paragraph (a) of this Section 2.10, the Agent will
use reasonable efforts to minimize or reduce any such loss or expense resulting
from the mandatory prepayments required by Section 2.07 of this Agreement by
(i) applying all payments and prepayments to Revolving Credit Loans bearing
interest at the Base Rate prior to any application of payments to Revolving
Credit Loans bearing interest at the Eurodollar Rate and (ii) after all Base
Rate Loans have been paid in full, calculating any such loss or expense based
upon the net decrease in Eurodollar Loans on a day after giving effect to all
prepayments and all Revolving Credit Loans made on such day.
     Section 2.11 Continuation and Conversion of Revolving Credit Loans.
          (a) Subject to Section 2.09 hereof, the Borrowers shall have the
right, at any time, on three (3) Business Days’ prior irrevocable written or
telecopy notice from the Administrative Borrower to the Agent, to continue any
Eurodollar Loan, or any portion thereof, into a subsequent Interest Period or to
convert any Base Rate Loan or portion thereof into a Eurodollar Loan, or on one
(1) Business Day’s prior irrevocable written or telecopy notice from the
Administrative Borrower to the Agent, to convert any Eurodollar Loan or portion
thereof into a Base Rate Loan, subject to the following:
               (i) no Eurodollar Loan may be continued as such and no Base Rate
Loan may be converted into a Eurodollar Loan, when any Event of Default or
Default shall have occurred and be continuing at such time;
               (ii) in the case of a continuation of a Eurodollar Loan as such
or a conversion of a Base Rate Loan into a Eurodollar Loan, the aggregate
principal amount of such Eurodollar Loan shall not be less than $1,000,000 and
in multiples of $500,000 if in excess thereof;
               (iii) in the case of a conversion from a Eurodollar Loan to a
Base Rate Loan accrued interest on the Revolving Credit Loan (or portion
thereof) being converted shall be paid by the Borrowers at the time of
conversion;
               (iv) any portion of a Revolving Credit Loan maturing or required
to be repaid in less than one month may not be converted into or continued as a
Eurodollar Loan; and
               (v) if any conversion of a Eurodollar Loan shall be effected on a
day other than the last day of an Interest Period, the Borrowers jointly and
severally agree to reimburse each Lender on demand for any loss incurred or to
be incurred by it in the reemployment of the funds released by such conversion
as provided in Section 2.10.
In the event that the Administrative Borrower shall not give notice to continue
any Eurodollar Loan into a subsequent Interest Period, such Revolving Credit
Loan shall automatically become

40



--------------------------------------------------------------------------------



 



a Base Rate Loan at the expiration of the then current Interest Period, subject
to the other provisions of this Agreement.
     Section 2.12 Taxes.
          (a) All payments by the Borrowers hereunder, under the Revolving
Credit Notes or under any other Loan Document shall be made without set-off,
counterclaim, deduction or other defense. All such payments shall be made free
and clear of and without deduction for any present or future income, franchise,
sales, use, excise, stamp or other taxes, levies, imposts, deductions, charges,
fees, withholdings, restrictions or conditions of any nature now or hereafter
imposed, levied, collected, withheld or assessed by any jurisdiction (whether
pursuant to United States Federal, state, local or foreign law) or by any
political subdivision or taxing authority thereof or therein, and all interest,
penalties or similar liabilities, excluding taxes on the net income of, and
branch profit taxes of, and franchise taxes imposed on, any Lender, the Agent or
any L/C Issuer imposed by the jurisdiction in which such Lender, the Agent or
such L/C Issuer is organized or any political subdivision thereof or taxing
authority thereof or any jurisdiction in which such Person’s principal office or
relevant lending office is located or any political subdivision thereof or
taxing authority thereof (such nonexcluded taxes being hereinafter collectively
referred to as “Taxes”). If a Borrower is required by law to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder, (i) the
amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to the Lenders, the Agent or the L/C Issuer pursuant to this sentence)
the Lenders, the Agent or the L/C Issuer receive an amount equal to the sum they
would have received had no such deductions or withholdings been made, (ii) such
Borrower shall make such deductions or withholdings, and (iii) the Borrowers
shall pay the full amount deducted or withheld to the relevant taxation
authority in accordance with applicable law; provided, however, that if a Lender
assigns its rights pursuant to Section 12.08 hereof and such assignment would
(but for this proviso) cause the assignee Lender, immediately after such
assignment, to be entitled to receive any greater payments under this
Section 2.12 in respect of United States Federal, state, local or foreign
withholding taxes than would have been made but for such assignment, then such
assignee Lender shall not be entitled to receive any such greater payments than
such assigning Lender would have been entitled to receive with respect to the
rights assigned if such assignment had not taken place unless (A) such
assignment had been at the request of, or with the consent of, the Borrowers or
(B) an Event of Default has occurred and is continuing at the time of such
assignment. Whenever any Taxes are payable by the Borrowers, as promptly as
possible thereafter, the Borrowers shall send the Lenders, the L/C Issuer and
the Agent an official receipt (or, if an official receipt is not available, such
other documentation as shall be reasonably satisfactory to the Lenders, L/C
Issuer or the Agent, as the case may be) showing payment. In addition, the
Borrowers jointly and severally agree to pay any present or future taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution, delivery, performance, recordation or filing of, or otherwise
with respect to, this Agreement, the Revolving Credit Notes, the Letters of
Credit or any other Loan Document, except as provided above with respect to
taxes on the net income of, and branch profit taxes of, and franchise taxes
imposed on, any Lender, the Agent or any L/C Issuer (such nonexcluded taxes
being hereinafter collectively referred to as “Other Taxes”).

41



--------------------------------------------------------------------------------



 



          (b) The Borrowers jointly and severally agree to indemnify the
Lenders, the Agent and the L/C Issuer for the amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by any Lender, the
Agent or the L/C Issuer and any liability (including penalties, interest and
expenses for nonpayment, late payment or otherwise) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be paid within 30 days from the
date on which such Lender, the Agent or such L/C Issuer makes written demand
which demand shall identify the nature and amount of Taxes or Other Taxes for
which indemnification is being sought and the basis of the claim.
          (c) Each Lender that is organized in a jurisdiction other than the
United States, a State thereof or the District of Columbia hereby agrees that:
               (i) it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.08 after the
Effective Date, the date upon which such Lender becomes a party hereto) deliver
to the Borrowers and the Agent two accurate, complete and signed originals of
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI or successor form, in
each case indicating that such Lender is on the date of delivery thereof
entitled to receive payments of principal and interest for the account of its
lending office under this Agreement free from withholding of United States
Federal income tax;
               (ii) if at any time such Lender changes its lending office or
offices or selects an additional lending office it shall, at the same time or
reasonably promptly thereafter, deliver to the Borrowers through the Agent in
replacement for, or in addition to, the forms previously delivered by it
hereunder, if such changed or additional lending office is located in the United
States, two accurate, complete and signed originals of such Form W-8BEN, Form
W-8ECI or successor form, in each case indicating that such Lender is on the
date of delivery thereof entitled to receive payments of principal and interest
for the account of such changed or additional lending office under this
Agreement free from withholding of United States Federal income tax; and
               (iii) it shall, promptly upon a Borrower’s reasonable request to
that effect, deliver to such Borrower such other forms or similar documentation
as may be required from time to time by any applicable law, treaty, rule or
regulation in order to establish such Lender’s tax status for withholding
purposes.
          (d) For any period with respect to which a Lender has failed to
provide the Borrowers with the appropriate form described in Section 2.12(c)
(other than in the case where such Lender is not, or is no longer, legally
entitled to deliver such form), such Lender shall not be entitled to payment
from the Borrowers without deduction pursuant to Section 2.12(a) or
indemnification by the Borrowers pursuant to Section 2.12(b) to the extent that
such payment or indemnification obligation would have been reduced if the
applicable form had been delivered to the Borrowers; provided, however, that
should such Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrowers shall take such steps as the Lender shall
reasonably request to assist such Lender to recover such Taxes.

42



--------------------------------------------------------------------------------



 




          (e) If the Borrowers fail to perform their obligations under this
Section 2.12, the Borrowers jointly and severally agree to indemnify the
Lenders, the Agent and the L/C Issuer for any taxes, interest or penalties that
may become payable as a result of any such failure.
          (f) Any Lender that is organized in a jurisdiction other than the
United States, a State thereof or the District of Columbia claiming any
indemnity payment or additional amounts payable pursuant to this Section 2.12
shall use reasonable efforts (consistent with legal, regulatory and policy
considerations of such Lender) to file any certificate or document reasonably
requested in writing by the Administrative Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts which may thereafter accrue and would not, in the
sole and absolute determination of such Lender, be otherwise disadvantageous to
such Lender.
     Section 2.13 Increases to the Facility Sublimit. Upon the request of the
Administrative Borrower, subject to the conditions set forth below, the Facility
Sublimit may be adjusted from time to time as a result of either an Oil Price
Adjustment or a Production Increase (as each such term is defined below), as
follows:
          (a) Oil Price Adjustment. If the Blended West Texas Crude Oil Price
equals an amount set forth in the relevant column below, then, subject to the
other provisions of this Section 2.13, the then current Facility Sublimit may be
increased by an amount equal to the amount set forth below opposite such price
per barrel (an “Oil Price Adjustment”):

          Blended West Texas Crude Oil Price:   Oil Price Adjustment:
 

over $60 and up to and including $65
  $ 20,000,000  
over $65 and up to and including $70
  $ 40,000,000  
over $70 and up to and including $75
  $ 60,000,000  
over $75
  $ 80,000,000  

Notwithstanding the foregoing, in no event shall an Oil Price Adjustment cause
the Facility Sublimit to exceed the Total Commitment. The amount of the Facility
Sublimit will be adjusted based upon such Oil Price Adjustment, with effect from
the first Business Day after the date of the delivery by the Administrative
Borrower to the Agent of a Notice of Facility Sublimit Increase (in accordance
with and subject to Section 2.13(c) below). No more than one Notice of Facility
Sublimit Increase may be delivered on any day.
          (b) Production Increase. If Alon USA’s and its Consolidated
Subsidiaries’ (other than Paramount and its Subsidiaries) average throughput
capacity to process crude oil and blendstocks has permanently increased from the
then current Base Production Level by at least 2,500 barrels per day (a
“Production Increase”), the then current Facility Sublimit amount may be
permanently increased (subject to Section 2.13(c) below) in increments of
$10,000,000 (to an amount not to exceed the Total Commitment), with respect to
each such Production Increase. The amount of the Facility Sublimit will
permanently increase with effect from the first Business Day after the date of
delivery by the Administrative Borrower to the

43



--------------------------------------------------------------------------------



 




Agent of a Notice of Facility Sublimit Increase (in accordance with and subject
to Section 2.13(c) below). No more than one Notice of Facility Sublimit Increase
may be delivered on any day.
          (c) Making a Request for a Facility Sublimit Increase. At any time the
Borrowers wish to request an increase to the Facility Sublimit based upon either
an Oil Price Adjustment or a Production Increase, the Administrative Borrower
shall give the Agent prior irrevocable notice, in substantially the form of
Exhibit I hereto (a “Notice of Facility Sublimit Increase”), and the Agent shall
promptly deliver a copy of any such Notice of Facility Sublimit Increase to each
Lender. Any such Notice of Facility Sublimit Increase shall specify (i) the
amount of the new proposed Facility Sublimit, (ii) whether the increase in the
Facility Sublimit is a result of an Oil Price Adjustment or a Production
Increase, and (iii) in the case of an Oil Price Adjustment, the initial period
for which the increase in the Facility Sublimit is to take effect, such period
may not be less than the Minimum Oil Increase Period or more than six fiscal
months following the date of the Notice of Facility Sublimit Increase (an
“Initial Oil Increase Period”). Each notice of Facility Sublimit Increase shall
be accompanied by a certificate of a Responsible Officer of the Administrative
Borrower, certifying (A) in the case of an Oil Price Adjustment, as to the then
current Blended West Texas Crude Oil Price as of the date of the Notice of
Facility Sublimit Increase and (B) in the case of a Production Increase, that
Alon USA’s and its Consolidated Subsidiaries’ (other than Paramount and its
Subsidiaries) average throughput capacity to process crude oil and blendstocks
has permanently increased by at least 2,500 barrels per day over the Base
Production Level, and to the extent in excess thereof, the amount of any such
increase. The Agent may act without liability upon the basis of such written
notice believed by the Agent in good faith to be from the Borrowers (or from any
officer thereof designated in writing to the Agent), and the Borrowers hereby
waives the right to dispute the Agent’s record of the terms of any such Notice
of Facility Sublimit Increase.
          (d) Extension of an Oil Increase Period. In the case of an Oil Price
Adjustment to the Facility Sublimit, so long as the Blended West Texas Crude Oil
Price has not decreased such that the then current Oil Price Adjustment
calculated in accordance with Section 2.13(a) can no longer continue in effect
after the expiration of the then current Oil Increase Period (as defined below),
the Borrowers shall have the right (but not the obligation), upon delivery of
prior irrevocable written notice to the Agent in substantially the form of
Exhibit J hereto (an “Extension Notice”), at any time prior to the expiration of
the then current Oil Increase Period, as defined below, to extend the effect of
any such increase in the Facility Sublimit for any subsequent period to be
determined by the Borrowers, but in any event not to exceed six fiscal months
from the date of the Extension Notice, and not less than the Minimum Oil
Increase Period (a “Subsequent Oil Increase Period”; together with an Initial
Oil Increase Period, an “Oil Increase Period”). Any such Extension Notice shall
(i) specify the duration of any Subsequent Oil Increase Period and (ii) be
accompanied by a certificate of a Responsible Officer of the Administrative
Borrower, certifying as to the then current Blended West Texas Crude Oil Price
as at the date of such continuation notice. In the event that the Borrowers
shall not give notice to extend the effect of any then current Oil Price
Adjustment, the Facility Sublimit shall automatically decrease at the expiration
of the then current Oil Increase Period to the Facility Floor then in effect;
provided, however, that if the automatic decrease at the expiration of the then
current Oil Increase Period would cause the Facility Sublimit to decrease to an
amount which would cause the aggregate outstanding amount of all Letter of
Credit Obligations to

44



--------------------------------------------------------------------------------



 




exceed the Facility Floor, the Facility Sublimit shall not automatically
decrease until the expiration of all of the Letter of Credit Obligations that
were outstanding on the date of the expiration of the last Oil Increase Period;
provided further that such stay of the automatic decrease in the Facility
Sublimit shall not extend beyond six months from the expiration of the then
current Oil Price Period.
ARTICLE III
LETTERS OF CREDIT
     Section 3.01 Letters of Credit.
          (a) IDB, as an L/C Issuer, has established and issued, at the request
of and on behalf of the Borrowers, “Letters of Credit” (as defined in the
Existing Revolving Credit Agreement) prior to the Effective Date, some of which
remain outstanding on the Effective Date (immediately prior to the effectiveness
of this Agreement). Upon the effectiveness of this Agreement, each such “Letter
of Credit” shall automatically be deemed to be a “Letter of Credit” issued by
IDB, as an L/C Issuer, on behalf of the Borrowers under this Agreement. In
addition, the Borrowers have requested the L/C Issuer to continue to establish
and open, from time to time, documentary and standby letters of credit, which
shall not have expiration dates that exceed 364 days (or such longer period as
may be approved by the Agent) from the date of issuance (the “Letters of
Credit”), and each L/C Issuer has agreed to do so, subject to the terms hereof
and each Letter of Credit Application (as hereinafter defined). A Borrower will
be the account party for each application for a Letter of Credit, which shall be
substantially in the form of Exhibit H hereto or on a computer transmission
system approved by the applicable L/C Issuer or such other written form or
written transmission system as may from time to time be approved by the
applicable L/C Issuer, and shall be duly completed in a manner reasonably
acceptable to the applicable L/C Issuer, together with such other certificates,
agreements, documents and other papers and information as the applicable L/C
Issuer may reasonably request (the “Letter of Credit Application”). In the event
of any conflict between the terms of the Letter of Credit Application and this
Agreement, unless otherwise expressly provided herein, the terms of this
Agreement shall control.
          (b) The aggregate Letter of Credit Obligations shall not exceed the
lowest of (i) the difference between (A) the Total Commitment and (B) the
aggregate principal amount of Revolving Credit Loans then outstanding, (ii) the
difference between (A) the aggregate Borrowing Base and (B) the aggregate
principal amount of the Revolving Credit Loans then outstanding and (iii) the
difference between (A) the then current Facility Sublimit and (B) the aggregate
principal amount of Revolving Credit Loans. The terms and conditions of all
Letters of Credit and all changes or modifications thereof by the applicable
Borrower and/or the applicable L/C Issuer shall in all respects be subject to
the prior approval of the Agent in the reasonable exercise of its sole and
absolute discretion; provided, however, that (i) the expiry date of all Letters
of Credit shall be no later than fifteen days prior to the Final Maturity Date
unless, on or prior to fifteen days prior to the Final Maturity Date, either
(A) such Letters of Credit shall be cash collateralized in an amount equal to
105% of the face amount of such Letters of Credit by the deposit of cash in such
amount in an account under the sole and exclusive control of the Agent for the
benefit of the Agent and/or the applicable L/C Issuer (the “Letter of Credit

45



--------------------------------------------------------------------------------



 



Collateral Account”) or (B) the Borrowers shall provide the Agent and the
Lenders with an indemnification, in form and substance reasonably satisfactory
to the Agent, from a commercial bank or other financial institution acceptable
to the Agent for any Letter of Credit Obligations with respect to such Letters
of Credit and (ii) the Letters of Credit and all documentation in connection
therewith shall be in form and substance reasonably satisfactory to the Agent
and the applicable L/C Issuer.
          (c) The Agent shall have the right, without notice to the Borrowers,
to charge the Loan Account with the amount of any and all indebtedness,
liabilities and obligations of any kind due and payable under this Agreement
(including Reimbursement Obligations, indemnification for breakage costs,
capital adequacy and reserve requirement charges due and payable under this
Agreement) incurred by an L/C Issuer with respect to a Letter of Credit. Any
amount charged to the Loan Account shall be deemed a Revolving Credit Loan
hereunder made by the Lenders to the Borrowers, funded by the Agent on behalf of
the Lenders and subject to Section 2.05 of this Agreement. Any charges, fees,
commissions, costs and expenses charged by an L/C Issuer in connection with or
arising out of Letters of Credit or transactions relating thereto pursuant to
the application and agreement for letter of credit or other related agreements
or documents executed by the Borrowers in connection with any such Letter of
Credit will be charged by the Agent to the Loan Account in full and, when
charged, shall be conclusive and binding on the Borrowers absent manifest error.
Each of the Lenders and the Borrowers agrees that the Agent shall have the right
to make such charges regardless of whether any Event of Default or Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied.
          (d) The Borrowers jointly and severally unconditionally indemnify the
Agent, each L/C Issuer and each Lender and agrees to hold the Agent, each L/C
Issuer and each Lender harmless from any and all loss, claim or liability
incurred by the Agent, any L/C Issuer or any Lender arising from any
transactions or occurrences relating to Letters of Credit, any drafts or
acceptances thereunder, the Collateral relating thereto, and all Obligations in
respect thereof, including any such loss or claim due to any action taken by an
L/C Issuer, other than for any such loss, claim or liability arising out of the
gross negligence or willful misconduct of the Agent, such L/C Issuer or such
Lender as determined by a final judgment of a court of competent jurisdiction.
          (e) None of the Agent, the Lenders or the L/C Issuers shall be
responsible for the existence, character, quality, quantity, condition, value or
delivery of the fuel, fuel by-products or other goods purporting to be
represented by any documents; any difference or variation in the character,
quality, quantity, condition, value or delivery of such goods from that
expressed in the documents; the validity, sufficiency or genuineness of any
documents or of any endorsements thereof even if such documents should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
the time, place, manner or order in which shipment is made; partial or
incomplete shipments, or failure or omission to ship any or all of such goods
referred to in the Letters of Credit or documents; any deviation from
instructions, delay, default, or fraud by the shipper and/or anyone else in
connection with the Collateral or the shipping thereof; or any breach of
contract between the shipper or vendors and a Borrower. Furthermore, without
limiting any of the foregoing, none of the Agent, the L/C Issuers and the
Lenders shall

46



--------------------------------------------------------------------------------



 




be responsible for any act or omission with respect to or in connection with any
goods covered by any Letter of Credit.
          (f) The Borrowers agree that any action taken by the Agent, any L/C
Issuer or any Lender, if taken in good faith, under or in connection with the
Letters of Credit, the drafts or acceptances, the guarantees or the Collateral,
shall be binding on the Borrowers and shall not cause any of the Agent, the L/C
Issuers or the Lenders to have any liability to the Borrowers. In furtherance of
the foregoing, each L/C Issuer shall have the full right and authority to clear
and resolve any questions of non-compliance of documents; to give any
instructions as to acceptance or rejection of any documents or goods; to execute
any and all steamship or airways guaranties (and applications therefor),
indemnities or delivery orders; to grant any extensions of the maturity of, time
of payment for, or time of presentation of, any drafts, acceptances or
documents; and to agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letters of Credit, drafts or acceptances, all in such L/C Issuer’s
sole name, without any notice to or any consent from any Borrower or any Lender.
Each L/C Issuer shall use reasonable efforts to consult with the Administrative
Borrower before taking any action pursuant to this Section 3.01(f).
          (g) Without the applicable L/C Issuer’s express consent, the Borrowers
agree: (i) not to execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders; to grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents; or to agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letters of Credit, drafts or Letter of Credit Applications;
and (ii) after the occurrence of an Event of Default, not to (A) clear and
resolve any questions of non-compliance of documents, or (B) give any
instructions as to acceptances or rejection of any documents or goods.
          (h) The Borrowers agree that (i) any necessary and material import,
export or other license or certificate for the import or handling of Inventory
will have been promptly procured; and (ii) all foreign and domestic material
governmental laws and regulations in regard to the shipment and importation of
Inventory or the financing thereof will have been promptly and fully complied
with, in each case, where the failure to obtain such certificate or license or
the failure to comply with such laws and regulations would have a Material
Adverse Effect; and any certificates in that regard that the Agent or any L/C
Issuer may at any time reasonably request will be promptly furnished. In this
connection, the Borrowers warrant and represent that all shipments made under
any Letters of Credit are in accordance with all material laws and regulations
of the countries in which the shipments originate and terminate, and are not
prohibited by any such laws and regulations. As between the Borrowers, on the
one hand, and the Agent, the Lenders and the L/C Issuers, on the other hand, the
Borrowers assume all risk, liability and responsibility for, and agree to pay
and discharge, all present and future local, state, federal or foreign taxes,
duties, or levies. As between the Borrowers, on the one hand, and the Agent, the
Lenders and the L/C Issuers, on the other hand, any embargo, restriction, laws,
customs or regulations of any country, state, city, or other political
subdivision, where such Inventory is or may be located, or wherein payments are
to be made, or wherein drafts may be

47



--------------------------------------------------------------------------------



 




drawn, negotiated, accepted, or paid, shall be solely the Borrowers’ risk,
liability and responsibility.
          (i) Upon any payments made to an L/C Issuer by the Agent or the
Lenders as reimbursement for payments made by such L/C Issuer under any Letter
of Credit, the Agent or the Lenders, as the case may be, shall, without
prejudice to their rights under this Agreement (including that such unreimbursed
amounts shall constitute Revolving Credit Loans hereunder), acquire by
subrogation, any rights, remedies, duties or obligations granted or undertaken
by the Borrowers in favor of such L/C Issuer in any application for Letters of
Credit, any standing agreement relating to Letters of Credit or otherwise, all
of which shall be deemed to have been granted to the Agent and the Lenders and
apply in all respects to the Agent and the Lenders and shall be in addition to
any rights, remedies, duties or obligations contained herein.
     Section 3.02 Participations.
          (a) Participations in Bank Leumi Letters of Credit.
               (i) Purchase of Participations by Agent in Bank Leumi Letters of
Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of
Credit pursuant to this Agreement, the Agent shall be deemed to have irrevocably
and unconditionally purchased and received from Bank Leumi, as L/C Issuer,
without recourse or warranty, an undivided interest and participation in all
obligations of Bank Leumi, as L/C Issuer, in such Letter of Credit (including,
without limitation, all Reimbursement Obligations of the Borrowers with respect
thereto pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).
               (ii) Sharing of Payments. In the event that Bank Leumi, as L/C
Issuer, makes any payment in respect of a Letter of Credit and the Borrowers
shall not have repaid such amount to the Agent for the account of the L/C
Issuer, the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 3.01(c) and 4.02.
               (iii) Obligations Irrevocable. The obligations of the Agent to
make payments for the account of the L/C Issuer with respect to a Letter of
Credit issued by Bank Leumi, as L/C Issuer, shall be irrevocable, without any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
                    (A) any lack of validity or enforceability of this Agreement
or any of the other Loan Documents;
                    (B) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary named in
such Letter of Credit or any transferee of such Letter of Credit (or any Person
for whom any such transferee may be acting), the Agent, Bank Leumi, as L/C
Issuer, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit, the transactions contemplated herein or

48



--------------------------------------------------------------------------------



 



any unrelated transactions (including any underlying transactions between any
Borrower or other party and the beneficiary named in such Letter of Credit);
                    (C) any draft, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
                    (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                    (E) any failure by Bank Leumi, as L/C Issuer, or the Agent
to provide any notices required pursuant to this Agreement relating to such
Letter of Credit;
                    (F) any payment by Bank Leumi, as L/C Issuer, under any of
the Letters of Credit against presentation of a draft or certificate which does
not comply with the terms of such Letter of Credit; or
                    (G) the occurrence of any Default or Event of Default.
          (b) Participations in Obligations to Agent in Respect of Bank Leumi
Letters of Credit.
               (i) Purchase of Participations by Lenders in Respect of Bank
Leumi Letters of Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer,
of any Letter of Credit pursuant to this Agreement, each Lender shall be deemed
to have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share, in all obligations of the Agent to
reimburse Bank Leumi, as L/C Issuer, in such Letter of Credit (including,
without limitation, all Reimbursement Obligations of the Borrowers with respect
thereto pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).
               (ii) Sharing of Payments. In the event that the Agent makes any
payment to Bank Leumi, as L/C Issuer, in respect of a Letter of Credit pursuant
to Section 3.02(a), the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 3.01(c) and 4.02.
               (iii) Obligations Irrevocable. The obligations of a Lender to
make payments to the Agent (to reimburse the Agent for payments made to Bank
Leumi with respect to a Letter of Credit issued by Bank Leumi, as L/C Issuer),
shall be irrevocable, without any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
                    (A) any lack of validity or enforceability of this Agreement
or any of the other Loan Documents;

49



--------------------------------------------------------------------------------



 



                    (B) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary named in
such Letter of Credit or any transferee of such Letter of Credit (or any Person
for whom any such transferee may be acting), the Agent, Bank Leumi, as L/C
Issuer, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between any
Borrower or other party and the beneficiary named in such Letter of Credit);
                    (C) any draft, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
                    (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                    (E) any failure by Bank Leumi, as L/C Issuer, or the Agent
to provide any notices required pursuant to this Agreement relating to such
Letter of Credit;
                    (F) any payment by Bank Leumi, as L/C Issuer, under any of
the Letters of Credit against presentation of a draft or certificate which does
not comply with the terms of such Letter of Credit; or
                    (G) the occurrence of any Default or Event of Default.
          (c) Participations in IDB Letters of Credit.
               (i) Purchase of Participations in IDB Letters of Credit.
Immediately upon issuance by IDB, as L/C Issuer, of any Letter of Credit
pursuant to this Agreement, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from IDB, as L/C Issuer, without recourse
or warranty, an undivided interest and participation, to the extent of such
Lender’s Pro Rata Share, in all obligations of IDB, as L/C Issuer, in such
Letter of Credit (including, without limitation, all Reimbursement Obligations
of the Borrowers with respect thereto pursuant to the Letters of Credit, the
Letters of Credit Applications or otherwise).
               (ii) Sharing of Payments. In the event that IDB, as L/C Issuer,
makes any payment in respect of a Letter of Credit and the Borrowers shall not
have repaid such amount to the Agent for the account of IDB, as L/C Issuer, the
Agent shall charge the Loan Account in the amount of the Reimbursement
Obligation, in accordance with Sections 3.01(c) and 4.02.
               (iii) Obligations Irrevocable. The obligations of a Lender to
make payments to the Agent for the account of IDB, as L/C Issuer, with respect
to a Letter of Credit shall be irrevocable, without any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

50



--------------------------------------------------------------------------------



 



                    (A) any lack of validity or enforceability of this Agreement
or any of the other Loan Documents;
                    (B) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary named in
such Letter of Credit or any transferee of such Letter of Credit (or any Person
for whom any such transferee may be acting), the Agent, IDB, as L/C Issuer, any
Lender, or any other Person, whether in connection with this Agreement, such
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or
other party and the beneficiary named in such Letter of Credit);
                    (C) any draft, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
                    (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                    (E) any failure by IDB, as L/C Issuer, or the Agent to
provide any notices required pursuant to this Agreement relating to such Letter
of Credit;
                    (F) any payment by IDB, as L/C Issuer, under any of the
Letters of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or
                    (G) the occurrence of any Default or Event of Default.
     Section 3.03 Issuance of Letters of Credit; Fees.
          (a) Request for Issuance. The Administrative Borrower may from time to
time, upon notice not later than 12:00 noon, New York City time, at least three
Business Days in advance, request an L/C Issuer to establish or open a Letter of
Credit by delivering to the Agent, with a copy to such L/C Issuer, a letter of
credit application, together with any necessary related documents. The Agent
shall direct such L/C Issuer not to issue a Letter of Credit if the Agent shall
have received written notice from the Required Lenders on the Business Day
immediately preceding the proposed issuance date for such Letter of Credit that
one or more of the conditions precedent in Section 5.02 will not have been
satisfied on such date, and neither any L/C Issuer nor the Agent shall otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.02 have been satisfied. The Administrative Borrower will
make a good faith effort to request Letters of Credit from each L/C Issuer in
proportion to such L/C Issuer’s respective Pro Rata Share of the Obligations;
provided that if (i) Availability is less than $5,000,000, or (ii) an Event of
Default has occurred and is continuing, then only IDB, in its capacity as an L/C
Issuer, may issue Letters of Credit for the account of the Borrowers.
          (b) Letters of Credit Fees.
               (i) The Borrowers shall pay to the Agent for the ratable account
of the applicable L/C Issuer a nonrefundable administration fee (a “Letter of

51



--------------------------------------------------------------------------------



 



Credit Administration Fee”) for each Letter of Credit issued hereunder and for
each amendment to a Letter of Credit that increases the stated amount of such
Letter of Credit, such fee to be equal to 1/10 of 1% (0.10%) of the initial
stated amount of such Letter of Credit or the increase in the stated amount of
such existing Letter of Credit, as the case may be. The Letter of Credit
Administration Fee shall be payable, in the case of the issuance of a Letter of
Credit, in advance of or prior to the issuance of such Letter of Credit and, in
the case of an amendment of an existing Letter of Credit, in advance of or prior
to the amendment of such existing Letter of Credit. In addition, the Borrowers
shall pay to the Agent for the account of the Lenders, in accordance with the
Lenders’ Pro Rata Shares, (x) for each Letter of Credit issued hereunder, a
nonrefundable issuance fee (a “Letter of Credit Issuance Fee”) equal to 1.50%
per annum of the stated amount of such Letter of Credit, and (y) for any
amendment to an existing Letter of Credit that increases the stated amount of
such Letter of Credit, a nonrefundable amendment fee (a “Letter of Credit
Amendment Fee”) equal to 1.50% per annum of the increase in the stated amount of
such Letter of Credit.
               (ii) The Borrowers shall pay to each L/C Issuer the standard
charges from time to time assessed by such L/C Issuer in connection with the
issuance, administration, amendment, payment or cancellation of Letters of
Credit.
               (iii) The Borrowers hereby authorize the Agent to, and the Agent
may, from time to time, charge the Loan Account pursuant to Sections 3.01(c) and
4.02 of this Agreement with the amount of any Letter of Credit Fees or other
charges due under this Section 3.03.
ARTICLE IV
FEES, PAYMENTS AND OTHER COMPENSATION
          Section 4.01 Audit and Collateral Monitoring Fees. Each Company
acknowledges that the Agent and the WC Collateral Agent may upon reasonable
notice to such Company conduct audits and/or field examinations of such Company
at any reasonable time and from time to time in a manner so as to not unduly
disrupt the business of such Company, provided that such notice shall not be
required if an Event of Default has occurred and is continuing. The Borrowers
jointly and severally agree to pay, for the account of the Agent, the reasonable
charges of each examiner plus the examiner’s reasonable out-of-pocket costs and
expenses incurred in connection with all such visits, inspections, audits and
examinations.
          Section 4.02 Payments; Computations and Statements.
               (a) The Borrowers will make each payment hereunder and under the
Revolving Credit Notes not later than 11:00 a.m. (New York City time) on the day
when due, in lawful money of the United States of America and in immediately
available funds, to the Agent at the Payment Office. All payments received by
the Agent after 11:00 a.m. (New York City time) on any Business Day will be
credited to the relevant Loan Account on the next succeeding Business Day. All
payments shall be made by the Borrowers without defense, set-off or counterclaim
to the Agent and the Lenders. Except as provided in Section 2.05, after receipt,
the

52



--------------------------------------------------------------------------------



 



Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender in each case to
be applied in accordance with the terms of this Agreement, provided that the
Agent will cause to be distributed all interest and fees received from or for
the account of the Borrowers not less than once each month and in any event
promptly after receipt thereof. Any amounts not paid to a Lender in accordance
with the preceding sentence following receipt by the Agent (to the extent such
amounts exceed $500,000 in the aggregate) shall accrue interest from the date
such amount is received by the Agent until the date such amount is paid to such
Lender, at a rate per annum equal to the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. The payment by the Borrowers of any
amount to the Agent for the account of the Lenders shall discharge the
obligation of the Borrowers for such amount, whether or not received by the
Lenders, to the extent that such payment is made in immediately available funds,
such amount is not required to be returned to the Borrowers under any applicable
bankruptcy law or other law and the distribution of such amount shall not be
enjoined. The Lenders and the Borrowers hereby authorize the Agent to, and the
Agent may, from time to time, charge the Loan Account of the Borrowers (or any
sub-account thereof) with any amount due and payable by the Borrowers under any
Loan Document to which any Borrower is a party. Each of the Lenders and the
Borrowers agree that the Agent shall have the right to make such charges whether
or not any Event of Default or Default shall have occurred and be continuing or
whether any of the conditions precedent in Section 5.02 have been satisfied. Any
amount charged to the Loan Account of the Borrowers shall be deemed a Revolving
Credit Loan hereunder made by the Lenders to the Borrowers, funded by the Agent
on behalf of the Lenders and subject to Section 2.05 of this Agreement. The
Lenders and the Borrowers confirm that any charges which the Agent may so make
to the Loan Account of the Borrowers as herein provided will be made as an
accommodation to the Borrowers and solely at the Agent’s discretion. It is
expressly understood and agreed by the Companies that the Agent and the Lenders
shall have no responsibility to inquire into the correctness of the application
apportionment, allocation or disposition of the proceeds of Revolving Credit
Loans or Letters of Credit by or at the direction of the Borrowers or any fees,
costs or expenses for which the Borrowers are obligated under this Agreement.
Whenever any payment to be made under any such Loan Document shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of a
Eurodollar Loan to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day. All computations of fees shall
be made by the Agent on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such fees are payable. Each determination by the Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.
               (b) The Agent shall use good faith efforts to provide each
Borrower and each Lender, promptly after the end of each calendar month, a
summary statement (in the form from time to time used by Agent) of the opening
and closing daily balances in the Loan Account during such month, the amounts
and dates on all Revolving Credit Loans and Agent Advances made during such
month, the amounts and dates of all payments on account of the Revolving Credit
Loans to the Borrowers during such month and the Revolving Credit Loans to which
such payments were applied, the amount of interest accrued on the Revolving
Credit Loans to the

53



--------------------------------------------------------------------------------



 



Borrowers during such month, any Letters of Credit issued by the L/C Issuer for
the account of the Borrowers during such month, specifying the face amount
thereof, the amount of charges to the Loan Account and/or Revolving Credit Loans
made to the Borrowers during such month to reimburse the Lenders for drawings
made under Letters of Credit, and the amount and nature of any charges to such
Loan Account made during such month on account of fees, commissions, expenses
and other Obligations. All entries on any such statement shall, 30 days after
the same is sent, be presumed to be correct and shall constitute presumptive
evidence of the information contained in such statement and shall be final and
conclusive absent manifest error.
          Section 4.03 Sharing of Payments, Etc. Except as provided in
Section 2.05, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender shall forthwith
deliver such excess amount to the Agent and the Agent shall promptly distribute
such amount in accordance with the terms hereof and in compliance with the terms
of the Intercreditor Agreement.
          Section 4.04 Apportionment of Payments.
               (a) Subject to Sections 2.05 and 12.01, all payments of principal
and interest in respect of outstanding Revolving Credit Loans, all payments in
respect of the Reimbursement Obligations, all payments of fees (other than the
Letter of Credit Administration Fees, fees with respect to Letters of Credit
provided for in Section 3.03(b)(ii) and the audit and collateral monitoring fees
provided for in Section 4.01) and all other payments in respect of any other
Obligations, shall be allocated by the Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Revolving
Credit Loans or Letter of Credit Obligations, as designated by the Person making
payment when the payment is made.
               (b) After the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement and the Intercreditor
Agreement, in such order and in such proportions as the Agent may determine in
its sole and absolute discretion.
          Section 4.05 Increased Costs and Reduced Return.
               (a) If any Lender or any L/C Issuer shall have determined that
the adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in the
interpretation or administration thereof by, any court, central bank or other
administrative or Governmental Authority, or compliance by any L/C Issuer or any
Lender or any Affiliate of such Lender or such L/C Issuer with any directive of
or guideline from any central bank or other Governmental Authority or the
introduction of or change in any accounting principles applicable to any L/C
Issuer or any Lender or any Affiliate of such Lender or such L/C Issuer (in each
case, whether or not having the force of law), shall (i) change the basis of
taxation of payments to any L/C Issuer or any Lender or any Affiliate of such
Lender or such L/C Issuer of any amounts payable hereunder (except for taxes on
the overall net

54



--------------------------------------------------------------------------------



 



income of any L/C Issuer or any Lender or any Affiliate of such Lender or such
L/C Issuer), (ii) impose, modify or deem applicable any reserve, special deposit
or similar requirement against any Revolving Credit Loan or Letter of Credit or
against assets of or held by, or deposits with or for the account of, or credit
extended by, any L/C Issuer or any Lender, or any Affiliate of such Lender or
such L/C Issuer or (iii) impose on any L/C Issuer or any Lender or any Affiliate
of such Lender or such L/C Issuer any other condition regarding this Agreement
or any Revolving Credit Loan or Letter of Credit, and the result of any event
referred to in clause (i), (ii) or (iii) above shall be to increase the cost to
any L/C Issuer or any Lender of making any Revolving Credit Loan or issuing,
guaranteeing or participating in any Letter of Credit, or to reduce any amount
received or receivable by any L/C Issuer or any Lender hereunder, then, upon
demand by such L/C Issuer or such Lender, the Borrowers shall pay to such L/C
Issuer or such Lender such additional amounts as will compensate such L/C Issuer
or such Lender for such increased costs or reductions in amount, together with
interest on such additional amounts.
               (b) If any Lender or any L/C Issuer shall have determined that
any Capital Guideline or adoption or implementation of, or any change in, any
Capital Guideline by the Governmental Authority charged with the interpretation
or administration thereof, or compliance by any L/C Issuer, any Lender or any
Affiliate of such L/C Issuer or such Lender with any Capital Guideline or with
any request or directive of any such Governmental Authority with respect to any
Capital Guideline, or the implementation of, or any change in, any applicable
accounting principles (in each case, whether or not having the force of law),
either (i) affects or would affect the amount of capital required or expected to
be maintained by any L/C Issuer, any Lender or any Affiliate of such L/C Issuer
or such Lender, and any L/C Issuer or any Lender determines that the amount of
such capital is increased as a direct or indirect consequence of any Revolving
Credit Loan made or maintained, any Letter of Credit issued or any guaranty or
participation with respect thereto, or any L/C Issuer’s, any Lender’s or any
such Person’s Affiliate’s other obligations hereunder, or (ii) has or would have
the effect of reducing the rate of return on any L/C Issuer’s, any Lender’s, or
any such Person’s Affiliate’s capital to a level below that which such L/C
Issuer, such Lender or such Affiliate could have achieved but for such
circumstances as a consequence of any Revolving Credit Loan made or maintained,
any Letter of Credit issued, or any guaranty or participation with respect
thereto or any agreement to make Revolving Credit Loans, to issue Letters of
Credit or such L/C Issuer’s, such Lender’s, or such Person’s Affiliate’s other
obligations hereunder (in each case, taking into consideration such L/C
Issuer’s, such Lender’s or such Affiliate’s policies with respect to capital
adequacy), then, upon demand by any L/C Issuer or any Lender, the Borrowers
jointly and severally agree to pay to such L/C Issuer or such Lender from time
to time such additional amounts as will compensate such L/C Issuer or such
Lender for such cost of maintaining such increased capital or such reduction in
the rate of return on such L/C Issuer’s, such Lender’s or such Affiliate’s
capital.
               (c) All amounts payable under this Section 4.05 shall bear
interest from the date that is three Business Days after the date of demand by
an L/C Issuer or a Lender until payment in full to such L/C Issuer or such
Lender at the Post-Default Rate. A certificate of any L/C Issuer or any Lender
claiming compensation under this Section 4.05 specifying the event herein above
described and the nature of such event shall be submitted by such L/C Issuer or
such Lender to the Administrative Borrower, setting forth the additional amount
due and an explanation of the calculation thereof, such L/C Issuer’s or such
Lender’s reasons for invoking the provisions of this Section 4.05, and shall be
final and conclusive absent manifest error. The

55



--------------------------------------------------------------------------------



 



Borrowers shall not be required to compensate a Lender or an L/C Issuer pursuant
to subsections (a) or (b) of this Section 4.05 for any amounts incurred more
than 12 months prior to the date that such Lender or such L/C Issuer notifies
the Administrative Borrower of such Person’s intention to claim compensation
therefor, provided that if the circumstances giving rise to such claim have a
retroactive effect, then such 12 month period shall be extended to include the
period of such retroactive effect with respect to such claim.
          Section 4.06 Joint and Several Liability of the Borrowers.
               (a) Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, each of the Borrowers hereby accepts joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Agent and the Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
the other Borrowers to accept joint and several liability for the Obligations.
Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 4.06), it being the intention of the
parties hereto that all of the Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them. If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligations. Subject to the terms and conditions hereof, the Obligations of
each of the Borrowers under the provisions of this Section 4.06 constitute the
absolute and unconditional, full recourse Obligations of each of the Borrowers,
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement, the other Loan Documents or any other circumstances whatsoever.
               (b) The provisions of this Section 4.06 are made for the benefit
of the Agent, the Lenders and their successors and assigns, and may be enforced
by them from time to time against any or all of the Borrowers as often as
occasion therefor may arise and without requirement on the part of the Agent,
the Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 4.06 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.
               (c) Each of the Borrowers hereby agrees that it will not enforce
any of its rights of contribution or subrogation against the other Borrowers
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to the Agent or the Lenders with respect
to any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agent or the
Lenders

56



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.
ARTICLE V
CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT
ISSUANCE AND LENDING
          Section 5.01 Conditions Precedent to Effectiveness. The effectiveness
of this Agreement is subject to the fulfillment, in a manner satisfactory to the
Agent, of each of the following conditions precedent:
               (a) Payment of Fees, Etc. The Borrowers shall have paid on or
before the Effective Date, all fees, costs, expenses and taxes then due and
payable by the Borrowers pursuant to Sections 2.08, 3.03 and 12.05 hereof.
               (b) Representations and Warranties; No Event of Default. The
representations and warranties contained in Section 6.01 of this Agreement and
in each other Loan Document and certificate or other writing delivered to the
Agent, the Lenders or any L/C Issuer pursuant hereto on or prior to the
Effective Date shall be true and correct on and as of the Effective Date as
though made on and as of such date; and no Default or Event of Default shall
have occurred and be continuing on the Effective Date or would result from this
Agreement becoming effective in accordance with its terms.
               (c) Legality. The effectiveness of this Agreement shall not
contravene any law, rule or regulation applicable to the Agent, the Lenders or
any L/C Issuer.
               (d) Delivery of Documents. The Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Agent and, unless indicated otherwise, dated the Effective Date:
               (i) counterparts to this Agreement, duly executed by the
Borrowers, each Guarantor Company and the Lenders;
               (ii) amended Revolving Credit Notes payable to the order of each
Lender, in each case duly executed by the Borrowers and delivered by the
Borrowers;
               (iii) amended and restated Schedules to this Agreement and the
other Loan Documents;
               (iv) the Security Agreement, duly executed by each Company;
               (v) the Contribution Agreement, duly executed by each Company;
               (vi) the Pledge Agreement, duly executed by each Company;

57



--------------------------------------------------------------------------------



 



               (vii) a Joinder Agreement, duly executed by Alon LP, Edgington,
the Parent, the Existing Guarantors, the New Guarantors, the Lenders, and the
Agent, in appropriate form as may be necessary or, in the reasonable opinion of
the Agent, desirable to join Edgington and the New Guarantors to the Existing
Loan Documents;
               (viii) UCC financing statement amendments, in appropriate form
for filing, and (B) to the extent deemed necessary by the Agent in its sole
discretion, UCC financing statements, in appropriate form for filing, in each
case duly filed in such office or offices as may be necessary or, in the
reasonable opinion of the Agent, desirable to perfect the security interests
purported to be created by the Security Documents;
               (ix) UCC, tax and judgment lien search reports in all relevant
jurisdictions, listing all effective financing statements which name as debtor
Edgington or any of the New Guarantors (as determined by the Agent) and which
are filed in such office or offices as may be necessary or in the reasonable
opinion of the Agent, desirable to perfect the security interests purported to
be created by the Security Documents, together with copies of such financing
statements, none of which, except as the Agent shall otherwise agree, shall
cover any of the Collateral;
               (x) each Mortgage, duly executed and in appropriate form for
recording, in each case, in the offices set forth in Schedule 5.01(d)(x) and
such other offices as may be necessary or, in the reasonable opinion of the
Agent, desirable to perfect the security interests purported to be created by
such Mortgage;
               (xi) a certified copy of each Term Loan Document and each legal
opinion delivered thereunder, as in effect on the date hereof, together with all
exhibits and schedules thereto;
               (xii) the Intercreditor Agreement, duly executed by the Agent,
the Collateral Agents and CS;
               (xiii) a copy of the resolutions adopted by the Board of
Directors or equivalent governing body of Alon LP, Edgington and the New
Guarantors, certified as of the Effective Date by authorized officers thereof,
authorizing (x) the borrowings hereunder and the transactions contemplated by
this Agreement and the other documents, instruments and agreements executed
and/or to be delivered in connection herewith or therewith, and (y) the
execution, delivery and performance by each Loan Party of this Agreement and the
other documents, instruments and agreements executed and/or to be delivered in
connection herewith or therewith;
               (xiv) a certificate of an authorized officer of Alon LP,
Edgington and the New Guarantors, certifying the names and true signatures of
the officers of such Loan Party authorized to sign this Agreement and the other
agreements, instruments and documents to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith, together with evidence of the incumbency of such authorized
officers;

58



--------------------------------------------------------------------------------



 



               (xv) a certificate, dated as of a date (A) not more than thirty
days prior to the Effective Date, of the appropriate official(s) of the states
of incorporation, and (B) not more than one hundred and eighty days prior to the
Effective Date, of the appropriate official(s) of each state of foreign
qualification of each of Alon LP, Edgington and the New Guarantors, in each
case, certifying as to the subsistence in good standing of, and the payment of
taxes by, such Loan Party in such states;
               (xvi) a certificate from an authorized officer of Edgington and
the New Guarantors, certifying (A) its charter, certificate of formation or
other organizational document, or (B) its by-laws, limited liability agreement
or limited partnership agreement or equivalent, and attaching a true, correct
and complete copy of such document;
               (xvii) an opinion of in house counsel to the Loan Parties and
Bracewell and Giuliani LLP or Jones Day, special counsel to the Loan Parties, as
to such matters as the Agent may reasonably request;
               (xviii) a certificate of the chief executive officer or the chief
financial officer of the Administrative Borrower, certifying as to the matters
set forth in subsection (b) of this Section 5.01;
               (xix) a copy of the projections required by Section 7.01(a)(vi)
and the Business Plan;
               (xx) the Consent and Agreement, duly executed by the Agent and
Holly; and
               (xxi) such other agreements, instruments, approvals, opinions and
other documents as the Agent may reasonably request including, without
limitation, all inter-company management services agreements among the Borrowers
and the Guarantors or between the Borrowers and third parties.
               (e) Proceedings; Receipt of Documents. All proceedings in
connection with the transactions contemplated by this Agreement, and all
documents incidental thereto, shall be satisfactory to the Agent and its special
counsel, and the Agent and such special counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents as the Agent or such special counsel may reasonably request.
               (f) Material Adverse Effect. The Lenders shall have determined,
in their sole judgment, that no event or development has occurred after
September 30, 2005 that may have a Material Adverse Effect.
               (g) Patriot Act. The Lenders shall have received all
documentation and other information requested by the Lenders, as required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

59



--------------------------------------------------------------------------------



 



               (h) Term Loan Facility. (i) The Term Loan Agreement shall have
been executed and delivered by each party thereto, (ii) each condition precedent
to the effectiveness of the Term Loan Agreement and the making of the Term Loans
(other than the effectiveness of this Agreement) shall have been satisfied or
waived and (iii) upon the effectiveness of this Agreement and making of the
initial Revolving Credit Loan requested by the Borrowers hereunder, the
Borrowers shall have received net cash proceeds from the Term Loan of at least
$400,000,000 (less fees, costs and expenses incurred in connection with the Term
Loan Documents) pursuant to the Term Loan Documents.
               (i) Acquisition Documents. (i) The Acquisition Documents shall
have been executed and delivered by each party thereto, and (ii) each condition
precedent to the effectiveness of the Paramount Stock Purchase (other than the
effectiveness of this Agreement) shall have been satisfied or waived.
     Section 5.02 Conditions Precedent to Revolving Credit Loans and Letters of
Credit. As a condition precedent to the Agent or any Lender making any Revolving
Credit Loan (excluding the continuation or conversion of any Revolving Credit
Loan in accordance with Section 2.11 hereof), or any L/C Issuer establishing or
opening any Letter of Credit, each of the following conditions precedent shall
be fulfilled in a manner satisfactory to the Agent;
               (a) Payment of Fees, Etc. The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers pursuant to
Sections 2.08, 3.03 and 12.05 hereof.
               (b) Representations and Warranties; No Event of Default. The
following statements shall be true and correct, and the submission by the
Administrative Borrower to the Agent of a Notice of Borrowing with respect to a
Revolving Credit Loan and the Borrowers’ acceptance of the proceeds of such
Revolving Credit Loan, or the submission by the Administrative Borrower of a
Letter of Credit Application with respect to a Letter of Credit and the issuance
of such Letter of Credit shall be deemed to be a representation and warranty by
the Borrowers on the date of such Revolving Credit Loan and the date of the
issuance of such Letter of Credit that (i) the representations and warranties
contained in Section 6.01 of this Agreement and in each other Loan Document and
certificate or other writing delivered to the WC Collateral Agent, the Agent,
any L/C Issuer or any Lender pursuant hereto on or prior to the date of such
Revolving Credit Loan or Letter of Credit are true and correct on and as of the
date of such Revolving Credit Loan or the date of the issuance of such Letter of
Credit as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case any such representation or warranty shall be true and correct on and as of
such earlier date); and (ii) no Event of Default or Default has occurred and is
continuing or would result from the making of the Revolving Credit Loan to be
made on such date or the issuance of the Letter of Credit to be issued on such
date.
               (c) Legality. The making of such Revolving Credit Loan or the
issuance of such Letter of Credit shall not contravene any law, rule or
regulation applicable to the Agent, the Lenders or the L/C Issuers, as the case
may be.

60



--------------------------------------------------------------------------------



 



               (d) Notices. Except in the case of a deemed borrowing of a
Revolving Credit Loan pursuant to Section 3.01(c), the Agent shall have received
(i) in the case of a borrowing, a Notice of Borrowing pursuant to and in
accordance with Section 2.03 hereof, (ii) in the case of the issuance of a
Letter of Credit, a Letter of Credit Application pursuant to and in accordance
with Section 3.03(a) and (iii) a copy of any notices required to be delivered to
the Agent pursuant to Section 7.01(a)(xiii).
               (e) Delivery of Documents. The Agent shall have received such
other agreements, instruments, approvals, opinions and other documents, each in
form and substance reasonably satisfactory to the Agent, as the Agent may
reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.01 Representations and Warranties. Each Company (and, to the
extent set forth below, the Parent) represents and warrants as follows:
               (a) Organization, Good Standing, Etc. Each of the Companies and
the Parent (i) is a corporation, limited liability company or limited
partnership (as applicable) duly organized, validly existing and in good
standing under the laws of the state of its organization, (ii) has all requisite
power and authority to conduct its business as now conducted and as presently
contemplated and to make the borrowings hereunder (in the case of the Borrowers)
and to consummate the transactions contemplated by the Loan Documents and the
other Transaction Documents to which it is a party, and (iii) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary, except where the failure to so
qualify individually or in the aggregate is not reasonably likely to have a
Material Adverse Effect.
               (b) Authorization, Etc. The execution, delivery and performance
by each of the Companies and the Parent of each Loan Document and each other
Transaction Document to which it is a party, (i) have been duly authorized by
all necessary corporate action, (ii) do not and will not contravene, in the case
of a corporation, its charter or by-laws, in the case of a limited liability
company, its certificate of formation and limited liability operating agreement,
or any applicable equivalent document, and in the case of a limited partnership,
its certificate of limited partnership and limited partnership agreement, or any
applicable equivalent document, or any applicable law or any material
contractual restriction binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any such Loan Document or Term Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties except where such suspension, revocation, impairment, forfeiture or
nonrenewal is not reasonably likely to have a Material Adverse Effect.
               (c) Governmental Approvals. No authorizations, approval or
consent of or other action by, and no notice to or filing with, any Governmental
Authority or other

61



--------------------------------------------------------------------------------



 



regulatory body is required in connection with the due execution, delivery and
performance by each Company and the Parent of any Loan Document or other
Transaction Document to which it is or will be a party or for the validity or
enforceability thereof.
               (d) Enforceability of Transaction Documents. This Agreement is,
and each other Loan Document and other Transaction Document to which each
Company and the Parent is or will be a party, when delivered hereunder, will be,
a legal, valid and binding obligation of such Company, enforceable against such
Company in accordance with its terms except to the extent that the
enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally, the enforcement of creditors’ rights and remedies and by general
principles of equity.
               (e) Inventory Locations; Places of Business; Chief Executive
Office. There is no location at which a Loan Party has any Inventory (except for
Inventory in transit and other Inventory with an aggregate market value for all
such Inventory not in excess of $500,000) other than (i) those locations listed
on Part A of Schedule 6.01(e) hereto and (ii) any other locations approved in
writing by the Agent pursuant to the definition of “Eligible Inventory.” Part B
of Schedule 6.01(e) hereto contains a true, correct and complete list, as of the
Effective Date, of the legal names and addresses of each storage facility at
which Inventory of any Loan Party is stored. None of the receipts received by
any Loan Party from any storage facility states that the goods covered thereby
are to be delivered to bearer or to the order of a named Person or to a named
Person and such named Person’s assigns. Part C of Schedule 6.01(e) sets forth a
complete and accurate list of each location at which the books and records
relating to the Inventory and Accounts Receivables of any Company are maintained
or stored. Part D of Schedule 6.01(e) sets forth a complete and accurate list as
of the date hereof of the location of the chief executive office of each
Company.
               (f) Subsidiaries. Schedule 6.01(f) hereto is a complete and
correct description of the name, jurisdiction of incorporation and ownership of
the outstanding Capital Stock of the Companies and each Subsidiary of the
Companies. Except as provided in Schedule 6.01(f) hereto and except for the
shares of Capital Stock of the Parent, Alon USA, any Subsidiary of Alon
Interests, and Paramount and of its Subsidiaries, all shares of such Capital
Stock owned by the Loan Parties, as indicated in such Schedule, are owned free
and clear of all Liens other than Permitted Liens.
               (g) Litigation. As of the Effective Date, there is no pending or,
to the best of the Companies’ knowledge threatened action, suit or proceeding
affecting the Companies or any of their Subsidiaries before any court or other
Governmental Authority or any arbitrator, except as set forth on
Schedule 6.01(g) hereto and except for actions, suits and proceedings seeking
money damages of less than $1,000,000 in the aggregate. There is no pending or,
to the best of the Companies’ knowledge, threatened action, suit or proceeding
affecting the Companies or any of their Subsidiaries before any court or other
Governmental Authority or any arbitrator which may have a Material Adverse
Effect.

62



--------------------------------------------------------------------------------



 



               (h) Financial Condition.
               (i) The Financial Statements, copies of which have been delivered
to the Lenders, fairly present in all material respects the financial condition
of the Companies and their Subsidiaries as at the respective dates thereof and
the results of operations of the Companies and their Subsidiaries for the fiscal
periods ended on such respective dates, all in accordance with GAAP, and since
December 31, 2005, there has been no event or development that has had or may
reasonably be expected to have a Material Adverse Effect.
               (ii) The Parent has heretofore furnished to the Agent and the
Lenders the Business Plan and projected pro forma balance sheets, income
statements and statements of cash flow for the period from December 31, 2006 to
December 31, 2010, prepared on an annual basis, and the Business Plan and such
projections were believed at the time furnished to be reasonable, have been
prepared on a reasonable basis and in good faith by the Parent, and have been
based on assumptions believed by the Parent to be reasonable at the time made
and upon the best information then reasonably available to the Parent.
               (i) Compliance with Law, Etc. Neither (i) any Borrower nor any
other Company is in violation of its charter, by-laws, limited partnership
agreement or limited liability agreement (as applicable) or (ii) any law or any
material term of any agreement or instrument binding on or otherwise affecting
it or any of its properties except where, in the case of clause (ii) of this
Section 6.01(i), such violation of an instrument or agreement is not reasonably
likely to result in a Material Adverse Effect.
               (j) ERISA. Schedule 6.01(j) hereto sets forth each Employee Plan
and Multiemployer Plan. Except as set forth on Schedule 6.01(j) hereto, (i) each
Employee Plan is in substantial compliance with the applicable provisions of
ERISA and the Internal Revenue Code, (ii) no Termination Event has occurred nor
is reasonably expected to occur with respect to any Employee Plan, (iii) the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service and delivered to the Agent, is complete
and correct and fairly presents the funding status of such Employee Plan, and
since the date of such report there has been no material adverse change in such
funding status, (iv) no Employee Plan had an accumulated or waived funding
deficiency or permitted decreases or has applied for an extension of any
amortization period within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months, and (v) no Lien imposed under
the Internal Revenue Code or ERISA exists or is likely to arise on account of
any Employee Plan within the meaning of Section 412 of the Internal Revenue Code
at any time during the previous 60 months. Except as set forth on
Schedule 6.01(j) hereto, neither the Companies nor any of their respective ERISA
Affiliates, have incurred any withdrawal liability under ERISA with respect to
any Multiemployer Plan, and the Companies are not aware of any facts indicating
that any Company or any of their respective ERISA Affiliates may in the future
incur any such withdrawal liability. Except as required by Section 4980B of the
Internal Revenue Code or as otherwise set forth on Schedule 6.01(j) hereto,
neither the Companies nor any of their respective ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which

63



--------------------------------------------------------------------------------



 



provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Companies or any of their
respective ERISA Affiliates or coverage after a participant’s termination of
employment. Neither the Companies nor any of their respective ERISA Affiliates
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act (“WARN”) or similar state law, which remains unpaid
or unsatisfied.
               (k) Taxes, Etc. All Federal, state and local tax returns and
other reports required by applicable law to be filed by the Companies or their
Subsidiaries have been filed, and all taxes, assessments and other governmental
charges imposed upon the Companies or their Subsidiaries or any property of the
Companies or their Subsidiaries and which have become due and payable on or
prior to the date hereof have been paid, except (i) such filings or payments to
be made by any of the Immaterial Companies, provided that the failure by such
Immaterial Companies to make such filings or payments, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) to the extent payments are contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof.
               (l) Regulations T, U and X. None of the Companies nor any of
their Subsidiaries is or will be engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Revolving Credit Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
               (m) Nature of Business. The Companies and their Subsidiaries
(other than Alon Logistics) are not engaged in any business other than (i) the
ownership or leasing of certain of the Fixed Assets, the manufacturing,
processing, distribution and marketing of fuel, fuel by-products, diesel, gas,
asphalt and related goods and products and other businesses incidental thereto,
and (ii) the operation of convenience stores and retail gasoline stations and
other businesses incidental thereto. Alon Logistics is not engaged in any other
business other than the ownership of the Alon Logistics Notes, the Unit
Consideration and incurrence of the liabilities, if any, under the Loan
Documents, the Contribution Agreement or the Indemnification Agreement and
liabilities imposed by law incidental to its existence and permitted business
and activities. Except for the Loan Parties, no Company is engaged in the sale
of Hydrocarbon Products.
               (n) Adverse Agreements, Etc. Neither the Companies nor any of
their respective Subsidiaries is a party to any agreement or instrument, or
subject to any charter or other organizational restriction or any judgment,
order, regulation, ruling or other requirement of a court or other Governmental
Authority or regulatory body, which has or, to the best knowledge of any Company
in the future is reasonably likely to result in, a Material Adverse Effect.
               (o) Investment Company Acts. None of the Companies is an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.

64



--------------------------------------------------------------------------------



 



               (p) Permits, Etc. Each Company (other than any Immaterial
Company) has all material permits, licenses, authorizations and approvals
required for it lawfully to own and operate its business.
               (q) Title to Properties. Each Company (other than any Immaterial
Company) has good and marketable title to all of its personal properties and
assets, and good and indefeasible title to all of its real property assets, in
all cases, free and clear of all Liens, except for Permitted Liens.
               (r) Full Disclosure. No Loan Document or schedule or exhibit
thereto and, subject to Section 6.01(h)(ii) in the case of financial
projections, no certificate, report, statement or other document or information
furnished in writing by or on behalf of the Companies to the Lenders in
connection herewith or with the consummation of the transactions contemplated
hereby, contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained herein or therein
not misleading in any material respect.
               (s) Environmental Matters. Except as set forth on
Schedule 6.01(s) hereto, (i) the operations of the Companies and their
Subsidiaries are in material compliance with all applicable Environmental Laws
except where non-compliance could not reasonably be expected to have a Material
Adverse Effect; (ii) there has been no Release at any of the properties owned or
operated by any Company or any of its Subsidiaries or a predecessor in interest,
or at any disposal or treatment facility which received Hazardous Materials
generated by any Company or any of its Subsidiaries or any predecessor in
interest except, in each case, where the Release could not reasonably be
expected to have a Material Adverse Effect; (iii) no Environmental Actions have
been asserted against any Company or any of its Subsidiaries or any predecessor
in interest which is reasonably likely to have a Material Adverse Effect, nor
does any Company have knowledge or notice of any threatened or pending
Environmental Action against any Company or any of its Subsidiaries or any
predecessor in interest which is reasonably likely to have a Material Adverse
Effect; (iv) no Environmental Actions have been asserted against any facilities
that may have received Hazardous Materials generated by any Company or any of
its Subsidiaries or any predecessor in interest which are reasonably likely to
result in a Material Adverse Effect; and (v) the Companies have caused to be
delivered or made available to the Agent true and complete copies of all
environmental reports, studies, investigations or material correspondence
regarding any Releases, violations of Environmental Law or Environmental Costs
of or by any of the Companies or any of their Subsidiaries or any environmental
conditions at any of the properties owned or leased by any of the Companies or
any of their Subsidiaries which are reasonably likely to result in a Material
Adverse Effect, which are in possession of any Company or any of its
Subsidiaries or any of their agents.
               (t) Schedules. All of the information which is required to be
scheduled to this Agreement is set forth on the Schedules attached hereto, is
correct and accurate and does not omit to state any information material
thereto.
               (u) Insurance. The Companies keep their properties adequately
insured and maintain (i) insurance to such extent and against such risks,
including, flood, fire and environmental hazards, as is customary with companies
in the same or similar businesses, (ii)

65



--------------------------------------------------------------------------------



 



workmen’s compensation insurance in the amount required by applicable law, (iii)
public liability insurance, which shall include product liability insurance, in
the amount customary with companies in the same or similar business against
claims for personal injury or death on properties owned, occupied or controlled
by them, and (iv) such other insurance as may be required by law or as may be
reasonably required in writing by the Agent.
               (v) Use of Proceeds. The proceeds of the Revolving Credit Loans
(i) were and shall continue to be used for working capital in the ordinary
course of business of the Borrowers and their Subsidiaries, (ii) shall be used
to pay fees and expenses in connection with this Agreement and the transactions
contemplated hereby, and (iii) for other purposes not prohibited by this
Agreement.
               (w) Security Interests. The Security Documents create in favor of
the WC Collateral Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in and Lien upon the Collateral. Each such
security interest and Lien granted pursuant to a Security Document is, and upon
the filing of the UCC financing statements described in Section 5.01(e), the
recording of the Assignment For Security (Patents) and the Assignment For
Security (Trademarks), referred to in the Security Agreements, in the United
States Patent and Trademark Office, the recording of the amendments to the
Mortgages referred to in Section 5.01(d)(x) in the offices set forth in Schedule
5.01(d)(x) hereto, such security interests in and Liens on the Collateral
granted thereby (other than Collateral with an aggregate market value not in
excess of $500,000) shall be, perfected, first priority security interests
(subject to Permitted Liens and the priorities set forth in the Intercreditor
Agreement), and no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than (i) the filing of continuation statements in
accordance with applicable law and as set forth in the relevant Security
Documents, (ii) the recording of an Assignment For Security (Patents) and an
Assignment For Security (Trademarks) pursuant to the Security Agreements in the
United States Patent and Trademark Office, with respect to after-acquired U.S.
applications and registrations for patents and trademarks, respectively, and
(iii) the registration of all U.S. copyrights and the recordation of appropriate
evidence of the Security Interest in the United States Copyright Office.
               (x) Solvency. After giving effect to the transactions
contemplated or required to occur by the terms of the Transaction Documents,
(i) the Borrowers are, individually, and together with its Subsidiaries,
Solvent, and (ii) the Companies together with their Subsidiaries on a
consolidated basis, are Solvent.
               (y) Employee and Labor Matters. (i) There is (A) no unfair labor
practice complaint pending or, to the best knowledge of any Company, threatened
against any Borrower or other Company (other than an Immaterial Company) before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Borrower or other Company (other than an Immaterial
Company) which arises out of or under any collective bargaining agreement,
(B) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened against any Borrower or other Company (other than an
Immaterial Company) and (C) to the best knowledge of each Company, no union
representation question existing with respect to the employees of the Borrower
or any other Company (other

66



--------------------------------------------------------------------------------



 



than an Immaterial Company) and no union organizing activity taking place with
respect to any of the employees of any of them.
               (z) Certain Transaction Documents. The Borrowers have delivered
to the Agent a complete and correct copy, as of the Effective Date, of each
Acquisition Document, each Term Loan Document, each Lease Document and the
License Agreement, including all schedules and exhibits thereto and all
agreements, instruments or other documents evidencing or governing any Capital
Stock or Indebtedness issued in connection therewith. Each Acquisition Document,
Term Loan Document, Lease Document and License Agreement sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby. The
execution, delivery and performance of each Acquisition Document, Term Loan
Document, Lease Document and License Agreement has been duly authorized by all
necessary action (including, without limitation, the obtaining of any consent of
stockholders or other holders of Capital Stock or other Person required by law
or by any applicable corporate or other organizational documents) on the part of
each Company party thereto and to the best of the Companies’ knowledge, each
other Person party thereto. No authorization or approval or other action by, and
no notice to filing with or license from, any Governmental Authority is required
for such execution, delivery and performance other than such as have been
obtained on or prior to the Effective Date. Each Acquisition Document, Term Loan
Document, Lease Document and License Agreement is the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms.
               (aa) Consummation of Transactions. (i) No Lease Document or
License Agreement has been amended or otherwise modified, and there has been no
breach of any material term or condition of any Lease Document or License
Agreement, (ii) no material term of any Acquisition Document or Term Loan
Document has been amended or otherwise modified in a manner adverse to the
Lenders (it being understood and agreed that any extension of a termination or
expiration date thereof shall not be considered adverse to the Lenders), and
there has been no breach of any material term under any Acquisition Document or
Term Loan Document, and (iii) all conditions precedent to each Acquisition
Document, each Term Loan Document, each Lease Document and the License
Agreement, and the consummation of the acquisition, term loan, lease and license
transactions pursuant thereto, have been fulfilled or waived, provided that such
waiver does not relate to a material term that could reasonably be expected to
have an adverse effect on the Lenders.
               (bb) Representations and Warranties in Documents; No Default. All
representations and warranties made by any of the Companies as set forth in the
Loan Documents or the Term Loan Documents are true and correct in all respects
at the time as of which such representations were made and on the Effective
Date. No Event of Default has occurred and is continuing and no condition exists
which constitutes a Default or an Event of Default.
               (cc) Location of Bank Accounts. Schedule 6.01(cc) hereto sets
forth a complete and accurate list of all deposit and other accounts maintained
by the Companies (including the Cash Concentration Account and all Depository
Accounts of the Borrowers)

67



--------------------------------------------------------------------------------



 



together with a description thereof (i.e. the bank at which such deposit or
other account is maintained and the account number and the purpose thereof).
               (dd) Name; Jurisdiction of Organization; Organizational ID
Number; FEIN. Schedule 6.01(dd) sets forth a complete and accurate list of
(i) the exact legal name of each Loan Party, (ii) the jurisdiction of
organization of each Loan Party, (iii) the organizational identification number
of each Loan Party (or indicates that such Loan Party has no organizational
identification number), and (iv) the federal employer identification number of
each Loan Party.
ARTICLE VII
COVENANTS OF COMPANIES
     Section 7.01 Affirmative Covenants. So long as any principal of or interest
on the Revolving Credit Loans, any Reimbursement Obligation or any other Letter
of Credit Obligations (whether or not due) shall remain unpaid or any Lender
shall have any Revolving Credit Commitment hereunder, the Companies will unless
the Required Lenders shall otherwise consent in writing:
               (a) Reporting Requirements. Furnish to the Lenders:
               (i) as soon as available and in any event within 60 days after
the end of each of the first three Fiscal Quarters of the Parent in each Fiscal
Year, consolidated balance sheets, consolidated statements of income and
consolidated statements of cash flow of (x) the Parent and its Consolidated
Subsidiaries and (y) Alon USA and its Consolidated Subsidiaries, in each case,
as at the end of such Fiscal Quarter; and for the period commencing at the end
of the immediately preceding Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and (A) certified by the chief financial officer of the Parent
or Alon USA as fairly presenting, in all material respects, the financial
position and the results of operations and changes in financial position, as of
the end of such Fiscal Quarter of (x) the Parent and its Consolidated
Subsidiaries, (y) Alon USA and its Consolidated Subsidiaries, in accordance with
GAAP applied in a manner consistent with that of the most recent audited
financial statements furnished to the Lenders, subject to year end adjustments,
and (B) in the case of the financial statements of (x) the Parent and its
Consolidated Subsidiaries and (z) Alon USA and its Consolidated Subsidiaries,
accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by the Parent and
satisfactory to the Agent (it being agreed that any “Big Four” accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such consolidated balance sheets, statements of income and statements
of cash flow and that based on such review, such accountants are not aware of
any material modifications that should be made in such financial statements in
order for them to be in conformity with GAAP;

68



--------------------------------------------------------------------------------



 



               (ii) as soon as available, and in any event within 90 days after
the end of each Fiscal Year of the Parent, the audited consolidated balance
sheets, consolidated statements of income and consolidated statements of
stockholders’ equity and consolidated statements of cash flow of (x) the Parent
and its Consolidated Subsidiaries and (y) Alon USA and its Consolidated
Subsidiaries, in each case, as at the end of such Fiscal Year, setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, and (in the
case of the consolidated balance sheets and statements of income, stockholders’
equity and cash flow) accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of KPMG, LLP
or other independent certified public accountants of recognized standing
selected by the Parent and satisfactory to the Agent (it being agreed that any
“Big Four” accounting firm shall be deemed acceptable);
               (iii) as soon as available and in any event within 30 days of the
end of each Fiscal Month, an internally prepared consolidated and consolidating
balance sheets, consolidated and consolidating statements of income and
consolidated and consolidating statements of cash flow for such Fiscal Month of
(x) the Parent and its Consolidated Subsidiaries and (y) Alon USA and its
Consolidated Subsidiaries, in each case, for such Fiscal Month and for the
period from the beginning of such Fiscal Year to the end of such Fiscal Month,
all in form and detail consistent with that of the most recent monthly financial
statements furnished to the Agent prior to the date hereof and certified by the
chief financial officer of the Parent or Alon USA, as appropriate, as fairly
presenting, in all material respects, the financial position of the Parent and
its Consolidated Subsidiaries and Alon USA and its Consolidated Subsidiaries, in
each case, as of the end of such Fiscal Month and the results of operations and
changes in financial position of the Parent and its Consolidated Subsidiaries
and Alon USA and its Consolidated Subsidiaries, in each case, for such Fiscal
Month, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements furnished to the Agent, subject to
normal year end audit adjustments and the absence of footnotes;
               (iv) simultaneously with the delivery of the financial statements
required by clauses (i), (ii) and (iii) of this Section 7.01(a), a certificate
of the chief financial officer of the Parent or Alon USA, as appropriate,
stating (a) that such officer is familiar with the provisions of this Agreement
and the other Loan Documents and has made or caused to be made under his
supervision a review of the condition and operations of the Companies and their
Subsidiaries during the period covered by such financial statements with a view
to determining whether the Companies and their Subsidiaries were in compliance
with all of the provisions of such Loan Documents at the times such compliance
is required by the Loan Documents, and that such review has not disclosed, and
such officer has no knowledge of, the existence during such period of an Event
of Default or Default or, if an Event of Default or such Default existed,
describing the nature and period of existence thereof and the action which the
Companies and their Subsidiaries propose to take or took with respect thereto
and (b) a schedule showing the calculations specified in Section 7.02(i) of this
Agreement;

69



--------------------------------------------------------------------------------



 



               (v) on the 15th day of each month, a schedule, in form and
substance reasonably satisfactory to the Agent, containing actual information as
of the 30th day of the preceding month, certified by the chief financial officer
of the Administrative Borrower, containing a breakdown of each Loan Party’s
Inventory by amount and valued at cost (which shall include dollar valuation by
location) and storage facility and production facility location, appropriately
completed with information reasonably satisfactory to the Agent, and
incorporating all appropriate month-end adjustments;
               (vi) (A) on or before December 31 of each calendar year,
financial projections for (x) the Parent and its Subsidiaries and (y) Alon USA
and its Subsidiaries, each in form and substance reasonably satisfactory to the
Agent, for the one-year period commencing on January 1 of the succeeding
calendar year prepared on a monthly basis through December 31 of such succeeding
calendar year, and (B) on or before July 1 of each calendar year, updated
financial projections, in form and substance reasonably satisfactory to the
Agent, for the remaining six (6) month period in such year for (x) the Parent
and its Subsidiaries and (y) Alon USA and its Subsidiaries, all such financial
projections to be reasonable, to be prepared on a reasonable basis and in good
faith, and to be based on assumptions believed by the Companies to be reasonable
at the time made and from the best information then available to the Companies;
               (vii) promptly upon their becoming available, a copy of (A) all
consultants’ reports, investment bankers’ reports, accountants’ management
letters, business plans and similar documents, (B) all reports, financial
statements or other information delivered by any of the Companies, (C) all
reports, proxy statements, financial statements and other information generally
distributed by any Company to its creditors or the financial community in
general, and (D) any audit or other reports submitted to the Company by
independent accountants in connection with any annual, interim or special audit;
               (viii) as soon as available and in any event within 15 days after
the end of each month, a report, in form and substance reasonably satisfactory
to the Agent, setting forth a summary of the economic terms of each Hedging
Agreement to which any Company is a party, including the obligations of such
Company under such Hedging Agreement as of the end of such month, provided that
such report shall only be required to the extent the aggregate notional amount
of all such Hedging Agreements is greater than or equal to $20,000,000;
               (ix) as soon as available and, in any event, no later than on the
15th day of each month (A) a Borrowing Base Certificate containing actual
information as of the 30th day of the preceding month and setting forth and
certifying as to (1) the calculation of the Borrowing Base, (2) Availability,
(3) the then current Blended West Texas Crude Oil Price and (4) the then current
Base Production Level, (B) an aging report for each Borrower’s Accounts
Receivable current as of the close of business on the preceding Business Day and
(C) a detailed summary of the accounts payable of each Company, current as of
the close of business on the preceding Business Day, in each case appropriately
completed with information reasonably satisfactory to the Agent,

70



--------------------------------------------------------------------------------



 



incorporating all appropriate adjustments. In addition, if the Agent or the
Required Lenders reasonably believe that Availability may be less than zero,
promptly (but in any event within five days) after the written request of the
Agent or the Required Lenders (but not more than two times per month), the
Administrative Borrower will provide an additional Borrowing Base Certificate
containing actual information as of a recent date, provided that the
Administrative Borrower may instead elect to provide to the Agent and the
Lenders with (x) total Inventory, (y) total Accounts Receivable (including an
aging thereof) and (z) total cash (including a breakdown as to where cash is
held), and the Agent and the Lenders may utilize such information to calculate
the Borrowing Base;
               (x) promptly after submission to any Government Authority,
(A) all material documents and information furnished to such Government
Authority and (B) a copy of the cover letter and a summary of all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority; the Companies agree promptly to furnish copies of any
documents or information described in any such summary and to furnish additional
copies of such submissions to any consultant or adviser to the Lenders or the
Agent, in each case as the Agent may direct;
               (xi) as soon as possible and in any event within five days after
the occurrence of an Event of Default or Default, or a Material Adverse Effect,
the written statement of the chief executive officer or the chief financial
officer of the Parent, setting forth the details of such Event of Default,
Default or Material Adverse Effect and the action which the Companies and their
Subsidiaries propose to take with respect thereto;
               (xii) (A) as soon as possible and in any event (1) within 30 days
after the Companies or any of their respective ERISA Affiliates knows or has
reason to know that any Termination Event described in clause (i) of the
definition of Termination Event with respect to any Employee Plan has occurred,
(2) within 10 days after the Companies or any of their respective ERISA
Affiliates knows or has reason to know that any other Termination Event with
respect to any Employee Plan has occurred, or (3) within 10 days after any of
the Companies or any of their respective ERISA Affiliates knows or has reason to
know that an accumulated funding deficiency has been incurred or an application
has been made to the Secretary of the Treasury for a waiver or modification of
the minimum funding standard (including installment payments) or an extension of
any amortization period under Section 412 of the Internal Revenue Code with
respect to an Employee Plan, a statement of the chief financial officer of the
Parent or Alon USA setting forth the details of such occurrence and the action,
if any, which the Companies or any of their respective ERISA Affiliates proposes
to take with respect thereto, (B) promptly and in any event within two Business
Days after receipt thereof by the Companies or any of their respective ERISA
Affiliates from the Pension Benefit Guaranty Corporation, copies of the notice
received by the Companies or any of their respective ERISA Affiliates of the
Pension Benefit Guaranty Corporation’s intention to terminate any Plan or to
have a trustee appointed to administer any Plan, (C) promptly and in any event
within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500

71



--------------------------------------------------------------------------------



 



Series) with respect to each Employee Plan and Multiemployer Plan, (D) promptly
and in any event within ten days after receipt thereof by the Companies or any
of their respective ERISA Affiliates from a sponsor of a Multiemployer Plan or
from the Pension Benefit Guaranty Corporation, a copy of the notice received by
the Companies or any of their respective ERISA Affiliates concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (E) promptly and in any event within 10 Business Days
after any of the Companies or any of their respective ERISA Affiliates sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by the Borrowers, the Guarantors or any of their
respective ERISA Affiliates;
               (xiii) as soon as available and in any event (A) within 5
Business Days after receipt or delivery thereof, copies of any material notices
that a Borrower receives from or sends to any of its licensors in connection
with the License Agreement that any Company receives or sends in respect of the
License Agreement or Lease Document, (B) within 5 Business Days after receipt
thereof, copies of any notice of the occurrence of a default or event of default
or other material notice received by any Company under any Term Loan Document,
not less than 5 Business Days prior to the effective date thereof, copies of any
amendments, modifications, waivers or other changes to any License Agreement or,
Lease Document or Term Loan Document, and (C) any written notice received by
Alon LP or any Subsidiary from Holly, or provided by the Alon LP or any
Subsidiary to Holly, pursuant to any P&T Contract that (1) relates to a default
or alleged default by any party under any such Agreement; (2) could reasonably
be expected to result in (x) the termination or suspension of the P&T Agreement
or (y) a Material Adverse Effect; or (iii) is otherwise material to the Pipeline
Transactions;
               (xiv) promptly after the commencement thereof but in any event
not later than five days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any of the Companies, notice of each
action, suit or proceeding before any court or other Governmental Authority or
other regulatory body or any arbitrator which if adversely determined could have
a Material Adverse Effect;
               (xv) promptly after the commencement thereof but in any event not
later than five days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any of the Companies, notice of any material
Environmental Actions against the Loan Parties or any of their Subsidiaries
which are reasonably likely to result in a Material Adverse Effect;
               (xvi) on or before the date (the “delivery date”) that any
financial statement, report, notice or other document is required to be
delivered to the Term Loan Lenders pursuant to the Term Loan Agreement, a copy
of such financial statement, report, notice or other document (unless such
financial statement, report, notice or other document is required to be
delivered to the Agent pursuant to another provision of Section 7.01(a) of this
Agreement);

72



--------------------------------------------------------------------------------



 



               (xvii) promptly and in any event within five days after any
Company is notified by the Term Loan Agent that, or any Company gives notice to
the Term Loan Agent that, or any Company otherwise learns or has reason to
believe that, (A) the Term Loan Agreement shall be terminated for any reason or
(B) CS shall cease to be the Term Loan Agent for any reason, a statement setting
forth the reason and probable effective date therefor;
               (xviii) as soon as possible and in any event within five Business
Days after receipt thereof, a copy of any Phase I environmental audit and Phase
II environmental audit conducted at the request of the Term Loan Agent or any
Term Loan Lender; and
               (xix) promptly upon request, such other information concerning
the condition or operations, financial or otherwise, of any of the Companies
that the Agent from time to time may reasonably request.
               (b) Subsidiaries, Etc.
               (i) Cause each Subsidiary of a Company (other than (A) a
Subsidiary of Alon Interests, (B) any direct Subsidiary of the Parent and any
Subsidiary of any direct Subsidiary of the Parent (other than Subsidiaries of
Alon USA) and (C) Paramount and any of its Subsidiaries) not in existence on the
Effective Date to execute and deliver to the Lender promptly and in any event
within five Business Days after the formation or acquisition thereof (1) a
Joinder Agreement, substantially in the form of Exhibit G hereto and otherwise
in form and substance satisfactory to the Agent, pursuant to which such
Subsidiary shall be made a party to this Agreement as a Company and Guarantor,
(2) a supplement to the Security Agreement, (3) if such Subsidiary has any
Subsidiaries, a supplement Pledge Agreement together with, to the extent not
delivered to the Term Loan Agent in accordance with the Intercreditor Agreement,
(x) certificates, if any, evidencing all of the Capital Stock of any Person
owned by such Subsidiary, (y) undated stock powers executed in blank with
signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such Capital Stock, (4) one or more Mortgages creating on the real property
of such Subsidiary a perfected priority lien, subject to any Permitted Liens, a
Title Insurance Policy covering such real property, and if reasonably required
by the Agent a current survey thereof and a surveyor’s certificate, each in form
and substance satisfactory to the Agent, together with such other agreements,
instruments and documents as the Agent may reasonably require, unless such real
property is subject to a Permitted Lien, the mortgage or other security document
governing such Permitted Lien prohibits the creation of a lien on such real
estate in favor of the Agent and after reasonable efforts such Company cannot
obtain the waiver of such prohibition, and (5) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by the Agent in order to create, perfect, establish the priority (in accordance
with the terms of the Intercreditor Agreement) of or otherwise protect any Lien
purported to be covered by any such Security Document to effect the intent that
such Subsidiary shall become bound by all of the terms, covenants and agreements

73



--------------------------------------------------------------------------------



 



contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; and
               (ii) cause each owner of the Capital Stock of any such Subsidiary
to execute and deliver promptly and in any event within five Business Days after
the formation or acquisition of such Subsidiary a supplement Pledge Agreement,
together with, to the extent not delivered to the Term Loan Agent in accordance
with the Intercreditor Agreement (A) certificates (if any) evidencing all of the
Capital Stock of such Subsidiary, (B) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed, (C) such
opinion of counsel and such approving certificate of such Subsidiary as the
Agent may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such Capital Stock and (D) such
other agreements, instruments, approvals, legal opinions or other documents
requested by the Agent.
               (c) Compliance with Laws, Etc. Comply, and cause each of their
respective Subsidiaries to comply, in all material respects with all applicable
material laws, rules, regulations and orders (including, without limitation,
ERISA and Environmental Laws), such compliance to include, without limitation,
(i) paying before the same become delinquent all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any of its properties, and (ii) paying all lawful claims which if unpaid
might become a Lien upon any of its properties, except to the extent contested
in good faith by proper proceedings which stay the imposition of any penalty,
fine or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof.
               (d) Preservation of Existence, Etc. Maintain and preserve, and
cause each of their Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by them or
in which the transaction of their business makes such qualification necessary
except (i) where such failure to qualify is not reasonably likely to result in a
Material Adverse Effect or (ii) to the extent expressly permitted herein.
               (e) Keeping of Records and Books of Account. Keep, and cause each
of their Subsidiaries to keep, adequate records and books of account, with
complete entries made in accordance with GAAP.
               (f) Inspection Rights. Permit, and cause each of their
Subsidiaries to permit, the Agent, or any agents or representatives thereof at
any time and from time to time and in any event at least annually upon
reasonable notice to the Administrative Borrower, during normal business hours
to examine and make copies of and abstracts from the records and books of
account of the Companies, to visit and inspect their properties, to conduct
audits and field examinations, Phase I and Phase II Environmental Site
Assessments, physical counts, valuations or examinations and to discuss their
affairs, finances and accounts with any of the directors, officers, managerial
employees, independent accountants or other representatives thereof (all at the
cost and expense of the Borrowers), provided that (i) the foregoing shall be in
a manner so as

74



--------------------------------------------------------------------------------



 



to not unduly disrupt the business of any Company and (ii) such notice shall not
be required if an Event of Default has occurred and is continuing.
               (g) Maintenance of Properties, Etc. Except as may be expressly
permitted herein, maintain and preserve, other than with respect to any
Immaterial Company, all of their properties which are necessary or useful in the
proper conduct of their business in good working order and condition, ordinary
wear and tear excepted, and comply, in all material respects, other than with
respect to any Immaterial Company, at all times with the provisions of all
leases to which each of them is a party as lessee or under which each of them
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
               (h) Maintenance of Insurance. Maintain for the Companies and
their Subsidiaries, with responsible and reputable insurance companies or
associations, insurance (including, without limitation, comprehensive general
liability and property and casualty insurance and including environmental
impairment liability insurance sufficient to cover any reasonably anticipated
Environmental Costs, with the Lenders and the WC Collateral Agent listed as an
additional insured for the benefit of the Lenders and the WC Collateral Agent)
with respect to their properties and business, in such amounts and covering such
risks, as the Agent may require and in any event as is required by any
Governmental Authority or other regulatory body having jurisdiction with respect
thereto and as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated. The Borrowers shall
maintain for the benefit of the WC Collateral Agent and the Lenders, and shall
not cancel or terminate, any existing fully paid secured lender liability
insurance policy.
               (i) Environmental. Shall, and shall cause each Subsidiary to
(i) keep any property either owned or operated by it free of any Liens arising
under any Environmental Laws; (ii) comply in all material respects with
Environmental Laws and provide to the Agent documentation of such compliance
which the Agent reasonably requests; (iii) notify the Agent of any material
Release of a Hazardous Material and take any Remedial Actions required to abate
said Release; and (iv) promptly provide the Agent with written notice within ten
(10) days of the receipt of any material Environmental Action or notice that a
Environmental Action will be filed against any of the Companies or their
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect.
               (j) Further Assurances.
               (i) Shall, and shall cause each Subsidiary to, do, execute,
acknowledge and deliver, at the sole cost and expense of the Borrowers all such
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, notices of assignment, transfers and assurances as the Agent may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of this Agreement and the other Loan Documents (including, without
limitation, any requests within 60 days from the Effective Date pertaining to
the Agent’s efforts to carry out more effectively the purposes of this Agreement
and the other Loan Documents with respect to joining Edgington as a Borrower),
(ii) subject to valid and perfected first priority Liens on all the Collateral
(subject to the Permitted Liens and the priority of the Collateral Agents’
security interest as established in accordance with the Intercreditor
Agreement), (iii)

75



--------------------------------------------------------------------------------



 



perfect and maintain the validity, effectiveness and priority of any of the Loan
Documents and the Liens intended to be created thereby (subject to the Permitted
Liens and in accordance with the Intercreditor Agreement), and (iv) better
assure, convey, grant, assign, transfer and confirm unto the Agent, the WC
Collateral Agent, the Lenders and the L/C Issuer the rights now or hereafter
intended to be granted to the Agent, the WC Collateral Agent, the Lenders and
the L/C Issuer under this Agreement, any Loan Document or any other instrument
under which the Companies and their respective Subsidiaries may be or may
hereafter become bound for carrying out the intention or facilitating the
performance of the terms of the Agreement. In furtherance of the foregoing, to
the maximum extent permitted by applicable law, each Company (A) authorizes the
Agent to execute any such agreements, instruments or other documents in such
Company’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (B) authorizes the Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Company, and (C) ratifies the filing
of any financing statement, and any continuation statement or amendment with
respect thereto, filed without the signature of such Company prior to the date
hereof.
               (ii) Within 60 days from the Effective Date, shall, and shall
cause each Subsidiary to, do, execute, acknowledge and deliver, at the sole cost
and expense of the Borrowers all such further acts, deeds, conveyances,
assignments, estoppel certificates, financing statements, notices of assignment,
other documentation, transfers and assurances as the Agent may require in
connection with the addition of Edgington as a Borrower hereunder and the New
Guarantors as Guarantors hereunder.
               (k) Real Estate. If at any time after the Effective Date, any
Company (other than Alon Interests) acquires any fee interest, easement or
leasehold in real property, such Company shall promptly execute, deliver and
record, (i) in the case of a fee interest and in the case of a leasehold
interest where the applicable lease permits collateral assignments to third
parties without the consent of the landlord, a second priority mortgage, in form
and substance reasonably satisfactory to the Agent, in favor of the WC
Collateral Agent covering such real property interest, in form and substance
reasonably satisfactory to the Agent, and provide such WC Collateral Agent with
a title commitment and insurance policy issued by the Title Company insuring the
second priority lien of said mortgage, deed of trust or deed to secure debt in
such real property encumbered thereby in an amount reasonably acceptable to the
Agent and subject only to Permitted Liens and to such other exceptions as are
reasonably satisfactory to the Agent, and if reasonably required by the Agent a
current survey of such real property with a satisfactory surveyor’s certificate
thereon, a satisfactory legal description of such property and an opinion from
special counsel to the Companies, each in form and substance reasonably
satisfactory to the Agent and as to such matters as the Agent may reasonably
request, and, to the extent necessary under applicable law, Uniform Commercial
Code financing statements covering fixtures, in each case appropriately
completed and duly executed, for filing in the appropriate county land office
and evidence that the Companies shall have paid to the Title Company all
expenses of the Title Company in connection with the issuance of such reports
and in addition shall have paid to the Title Company an amount equal to the
recording and stamp taxes (including mortgage recording taxes), if any, payable
in connection with recording such mortgages in the appropriate county

76



--------------------------------------------------------------------------------



 



land offices, each in form and substance reasonably satisfactory to the Agent,
and (ii) in the case of a leasehold interest where the applicable lease does not
permit collateral assignments to third parties without the consent of the
landlord, if so required by the WC Collateral Agent, a negative pledge
instrument in favor of the WC Collateral Agent, in suitable form for recording
(unless the applicable lease would not permit such instrument to be recorded)
and in form and substance satisfactory to the Agent. In addition, if any Event
of Default has occurred and is continuing, the Companies shall, within 30 days
after a request by the Agent, cause to be performed, at the Companies’ cost and
expense, with respect to any Fixed Asset, a Phase I environmental audit with
respect to any Fixed Asset (and, if reasonably requested by the Agent based upon
the results of such Phase I Audit, a Phase II Audit), in form and substance and
by an independent firm reasonably satisfactory to the Agent.
               (l) Change in Collateral; Collateral Records. Give the Agent not
less than thirty days’ prior written notice of any change in the location of any
Collateral, other than to locations, that as of the date hereof are known to the
Agent and at which the WC Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, other than with respect to
Collateral with an aggregate market value not in excess of $500,000. The
Borrowers shall also advise the Agent promptly, in sufficient detail, of any
material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon. The Borrowers agree to execute and
deliver to the Agent for the benefit of the Lenders from time to time, solely
for the Agent’s convenience in maintaining a record of Collateral, such written
statements and schedules as the Agent may reasonably require, designating,
identifying or describing the Collateral. The Borrowers’ failure, however, to
promptly give the Agent such statements or schedules shall not effect, diminish
or modify or otherwise limit the WC Collateral Agent’s security interest in the
Collateral.
               (m) Borrowing Base. Maintain all Revolving Credit Loans and
Letter of Credit Obligations in compliance with the then current Borrowing Base.
               (n) Cash Management. (i) Except as otherwise set forth in this
Section 7.01(m), cause all cash and all proceeds from Accounts Receivable and
the sale of Inventory to be deposited each Business Day into Depository Accounts
that are subject to Depositary Account Agreements, (ii) cause all funds in such
Depository Accounts to be transferred by automated clearing house transfer or
wire transfer into the Cash Concentration Account at least once per week,
(iii) authorize, and the Companies do hereby authorize, the Agent to cause all
cash to be sent by wire transfer to the Agent Account at the discretion of the
Agent and at times or intervals as the Agent may elect, provided that if the
Cash Concentration Account Bank does not receive directions from the Agent to
transfer such cash to its Agent’s Account on or before Thursday of any week, the
Cash Concentration Account Bank shall be instructed to transfer such cash to
such Borrower’s operating account on the immediately following Friday,
(iv) authorize, and the Companies do hereby authorize, the Agent to cause all
funds transferred to the Agent Account to be credited to the Loan Account and
applied to reduce the Obligations outstanding from time to time in accordance
with Section 2.07 hereof, (v) take all such actions as the Agent deems necessary
or advisable to send all cash, all proceeds from the sale of Inventory, all
remittances or other proceeds of Collateral to the Agent Account to be applied
to the Obligations as described in clauses (i) through (v) above, (vi) on or
before the Effective Date, deliver to the Agent (A) Depository Account
Agreements executed by the relevant Loan Party and each Depository Bank,

77



--------------------------------------------------------------------------------



 



and (B) a Cash Concentration Account Agreement executed by the Borrowers and the
Cash Concentration Account Bank, (vi) take such other actions as the Agent deems
necessary or advisable to grant to the Agent dominion and control over the funds
in the Depository Accounts and the Cash Concentration Account, (vii) notify the
Agent in writing not later than five Business Days prior to the establishment of
any new Depository Accounts, and (viii) cause to be delivered to the Agent,
prior to the deposit of any funds in such new Depository Account, a Depository
Account Agreement, in form and substance satisfactory to the Agent, duly
executed by the Borrowers and such new Depository Account Bank. Notwithstanding
the foregoing, the Borrowers may maintain operating accounts with commercial
banks located near the Refineries with aggregate deposits not in excess of
$1,000,000 at any time (for all such accounts in the aggregate).
               (o) Immaterial Subsidiaries. If at any time the gross book value
of the assets of the Immaterial Companies shall exceed 25% of the consolidated
assets of Alon USA and its Consolidated Subsidiaries as of the most recent
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 7.01, the Borrowers shall designate sufficient Immaterial
Companies as “Material Companies” to eliminate such condition, such designation
to occur not later than the 20th day after the earlier of (i) the delivery
pursuant to Section 7.01(a)(i) or (ii) of financial statements of Alon USA and
its Consolidated Subsidiaries for the period during which the condition
requiring such designation shall first have existed and (ii) in the event such
condition exists as a result of an acquisition, disposition or transfer to any
Subsidiary of material assets or Capital Stock, the date of such acquisition,
disposition or transfer (and if the Borrowers shall fail to designate such
Subsidiaries by such time, Immaterial Companies shall automatically become
Material Companies in descending order based on the amounts of their
consolidated assets until such condition shall have been eliminated).
Subsidiaries designated as or otherwise becoming Material Companies pursuant to
the preceding sentence shall for all purposes of this Agreement cease to be
Immaterial Companies and constitute Material Companies.
     Section 7.02 Negative Covenants. So long as any principal of or interest on
the Revolving Credit Loans, any Reimbursement Obligation or any Letter of Credit
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Revolving Credit Commitment hereunder, the Companies will not without the
prior written consent of the Required Lenders:
               (a) Liens, Etc. Create or suffer to exist, or permit any of their
Subsidiaries (other than Paramount and its Subsidiaries and Subsidiaries of Alon
Interests) to, create or suffer to exist, any Lien upon or with respect to any
of their properties, rights or other assets, whether now owned or hereafter
acquired, or assign or otherwise transfer, or permit any of its Subsidiaries
(other than Paramount and its Subsidiaries and Subsidiaries of Alon Interests)
to assign or otherwise transfer, any right to receive income, other than the
following (each, a “Permitted Lien”):
               (i) Liens created pursuant to the Loan Documents;

78



--------------------------------------------------------------------------------



 



               (ii) Liens for taxes, assessments or governmental charges or
levies to the extent that the payment thereof shall not be required by
Section 7.01(c) hereof;
               (iii) Liens created by operation of law (other than Liens created
under Environmental Laws), such as materialmen’s liens, mechanics’ liens and
other similar Liens, arising in the ordinary course of business and securing
claims the payment of which shall not be required by Section 7.01(c) hereof;
               (iv) deposits, pledges or Liens (other than Liens arising under
ERISA or the Internal Revenue Code) securing (A) obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (B) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations, or
(C) obligations on surety or appeal bonds, but only to the extent such deposits,
pledges or Liens are incurred or otherwise arise in the ordinary course of
business and secure obligations which are not past due;
               (v) easements, rights-of-way, zoning and similar restrictions and
other similar charges and encumbrances on the use of real property and minor
irregularities in the title thereto which do not (A) secure obligations for the
payment of money or (B) materially impair the value of such property or
materially impair the use thereof by any of the Companies or any of their
Subsidiaries in the normal conduct of such Person’s business;
               (vi) Liens created under the Term Loan Documents, subject to the
provisions of this Agreement and the Intercreditor Agreement; provided, that
such Liens shall secure only those obligations which they secure on the
Effective Date and modifications, extensions, renewals and replacements thereof
permitted under the Intercreditor Agreement and hereunder; and
               (vii) so long as no Event of Default has occurred or is
continuing or will result from the creation or existence of any such Liens and
such Liens do not encumber or otherwise cover any of the Collateral securing the
Obligations hereunder and under the other Loan Documents (other than with
respect to the License Agreement), other Liens (whether in one transaction or in
a series of related transactions) (A) securing obligations, actual or
contingent, in an aggregate amount not to exceed $25,000,000 at any time
outstanding, or (B) securing obligations, actual or contingent, in an aggregate
amount greater than $25,000,000, provided that prior to the creation or
existence or incurrence of any such Lien the Borrowers deliver to the Agent a
certificate of a Responsible Officer of the Administrative Borrower, certifying
that (I) immediately before and after the creation or incurrence of any such
Liens, no Event of Default has occurred or is continuing or will result from the
creation or incurrence of any such Liens, (II) as of the last Fiscal Quarter for
which financial statements were delivered to the Lenders pursuant to
Section 7.01(a)(i), on a pro forma basis after giving effect to such creation or
incurrence of Indebtedness, Liens or other obligations as if it had occurred at
the beginning of the most recent fiscal period of four Fiscal Quarters for which
such

79



--------------------------------------------------------------------------------



 



financial statements were delivered, Alon USA and its Consolidated Subsidiaries
would be in compliance with the covenants contained in Section 7.02(i) hereof
(which certification shall set forth in reasonable detail the Borrowers’
calculations, shall be prepared both on a reasonable basis and in good faith and
based on assumptions believed by the Borrowers to be reasonable at the time
made), and (III) such Liens do not encumber the Collateral securing the
Obligations hereunder and under the other Loan Documents.
               (b) Indebtedness. Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
their Subsidiaries (other than Paramount and its Subsidiaries and any
Subsidiaries of Alon Interests) to create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, any Indebtedness,
other than Indebtedness pursuant to the Term Loan Documents or the Acquisition
Documents (each an “incurrence”), (i) if an Event of Default has occurred or is
continuing or will result from the incurrence of any such Indebtedness, (ii) if
such Indebtedness is owed to an Affiliate unless such Affiliate is a party to
the Subordination Agreement (Intercompany), or (iii) in an aggregate principal
amount in excess of $25,000,000 (whether in one transaction or in a series of
related transactions), unless prior to the incurrence of such Indebtedness, the
Borrowers deliver to the Agent a certificate of a Responsible Officer of the
Administrative Borrower, certifying that (A) immediately before and after the
incurrence of any such Indebtedness, no Event of Default has occurred or is
continuing or will result from the incurrence of any such Indebtedness and
(B) as of the last Fiscal Quarter for which financial statements were delivered
to the Lenders pursuant to Section 7.01(a)(i), on a pro forma basis after giving
effect to such incurrence of Indebtedness, as if it had occurred at the
beginning of the most recent fiscal period of four Fiscal Quarters for which
such financial statements were delivered, Alon USA and its Consolidated
Subsidiaries would be in compliance with the covenants contained in
Section 7.02(i) hereof (which certification shall set forth in reasonable detail
the Borrowers’ calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrowers to be reasonable
at the time made).
               (c) Merger, Consolidation, Sale of Assets, Etc.
               (i) Merge or consolidate with any Person, or permit any of their
Subsidiaries, other than Paramount and its Subsidiaries and Subsidiaries of Alon
Interests, to merge or consolidate with any Person (each a “Merger”), unless
(A) no Change of Control will result from such Merger, (B) no Event of Default
exists immediately prior to such Merger or will result therefrom, (C) in any
Merger involving a Borrower, such Borrower shall be the surviving Person and the
surviving Person shall expressly assume all Obligations of the Borrowers under
this Agreement and the other Loan Documents pursuant to such agreements and
other documents, each in form and substance reasonably satisfactory to the
Agent, as the Agent may reasonably require, (D) the WC Collateral Agent’s
security interest in all of the IDB Revolving Facility First Lien Collateral (as
defined in the Intercreditor Agreement) shall remain a perfected first priority
security, securing the Obligations, free and clear of all other Liens (other
than Permitted Liens), and the Companies shall have taken all actions necessary
or reasonably requested by the WC Collateral Agent to maintain or protect the WC
Collateral Agent’s security interest, and (E) in the event that the aggregate
net book value of the assets of

80



--------------------------------------------------------------------------------



 



such Person and its Consolidated Subsidiaries subject to and after giving effect
to such Merger (whether in one transaction or a series of related transactional)
exceeds $25,000,000, the Borrowers deliver to the Agent a certificate of a
Responsible Officer of the Administrative Borrower, certifying that
(I) immediately before and after giving effect to any such Merger, no Event of
Default has occurred or is continuing or will result from any such Merger,
(II) as of the last Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.01(a)(i), on a pro forma basis after giving effect to any
such Merger as if it had occurred at the beginning of the most recent fiscal
period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof, (III) no Change of
Control shall occur as a result of and after giving effect to such Merger and
(IV) as of the date of the last Borrowing Base Certificate delivered to the
Agent pursuant to Section 7.01(a)(ix), on a pro forma basis after giving effect
to such Merger as if it had occurred as of the date of such Borrowing Base
Certificate, the sum of (x) the aggregate principal amount of all outstanding
Revolving Credit Loans, plus (y) the outstanding amount of all Letter of Credit
Obligations does not exceed the Borrowing Base (which, with respect to the
certifications in clause (II) and (IV), shall set forth in reasonable detail the
Borrowers’ calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrowers to be reasonable
at the time made), then such Merger shall be permitted; provided further,
however, that (i) any Company may consummate a Merger pursuant to the
Acquisition Documents and (ii) any Company (other than the Borrowers) may be
merged into any other Company (other than the Borrowers) or another such
Subsidiary (other than the Borrowers) that is a Guarantor Company, or may
consolidate with another such Subsidiary that is a Guarantor Company, so long as
(A) no other provision of this Agreement would be violated thereby, (B) the
Companies give the Agent at least 60 days’ prior written notice of such merger
or consolidation and which entity will survive in any such merger or
consolidation and (C) no Event of Default shall have occurred and be continuing
either before or after giving effect to such transactions.
               (ii) Sell, assign, lease, pledge, encumber or otherwise transfer
or dispose of, or permit any of its Subsidiaries, other than Paramount and its
Subsidiaries and Subsidiaries of Alon Interests, to sell, assign, lease, pledge,
encumber or otherwise transfer or dispose of, whether in one transaction or in a
series of related transactions, any of its properties, rights or other assets
whether now owned or hereafter acquired to any Person (each a “Disposition”),
provided that:
                                   (A) the Loan Parties may sell Inventory in
the ordinary course of business;
                                   (B) the Fixed Assets shall be leased to Alon
LP in accordance with the Lease Documents and may be encumbered in accordance
with Section 7.02(a); and
                                   (C) the Companies may make any other
Disposition, provided that (I) no Event of Default has occurred or is continuing
or will result from any such Disposition, (II) Big Spring Refinery is not the
subject of any such

81



--------------------------------------------------------------------------------



 



Disposition, (III) the WC Collateral Agent’s security interest in all of the IDB
Revolving Facility First Lien Collateral (as defined in the Intercreditor
Agreement) shall remain a perfected first priority security, securing the
Obligations, free and clear of all other Liens (other than Permitted Liens), and
the Companies shall have taken all actions necessary or reasonably requested by
the WC Collateral Agent to maintain or protect the WC Collateral Agent’s
security interest, and (IV) the aggregate Net Proceeds of any such Disposition
or series of related Dispositions do not exceed $25,000,000 in the aggregate,
unless prior to making such Disposition in excess of $25,000,000, the Borrowers
deliver to the Agent a certificate of a Responsible Officer of the
Administrative Borrower, certifying that (1) immediately before and after giving
effect to any such Disposition, no Event of Default has occurred or is
continuing or will result from any such Disposition (2) as of the last Fiscal
Quarter for which financial statements were delivered pursuant to Section
7.01(a)(i), on a pro forma basis after giving effect to any such Disposition as
if it had occurred at the beginning of the most recent fiscal period of four
Fiscal Quarters for which such financial statements were delivered, Alon USA and
its Consolidated Subsidiaries would be in compliance with the covenants
contained in Section 7.02(i) hereof, (3) no Change of Control shall occur as a
result of and after giving effect to such Disposition and (4) as of the date of
the last Borrowing Base Certificate delivered to the Agent pursuant to Section
7.01(a)(ix), on a pro forma basis after giving effect to such Disposition as if
it had occurred as of the date of such Borrowing Base Certificate, the sum of
(x) the aggregate principal amount of all outstanding Revolving Credit Loans,
plus (y) the outstanding amount of all Letter of Credit Obligations does not
exceed the Borrowing Base (which, with respect to the certifications in clause
(2) and (4), shall set forth in reasonable detail the Borrowers’ calculations,
shall be prepared both on a reasonable basis and in good faith and based on
assumptions believed by the Borrowers to be reasonable at the time made).
               (d) Change in Nature of Business. Make, or permit any of their
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof and as specified in Section 6.01(m).
               (e) Investments, Etc. Make, or permit any of their Subsidiaries
(other than Paramount and its Subsidiaries and Subsidiaries of Alon Interests)
to make, any loan or advance to any Person (including, without limitation,
intercompany loans) or purchase or otherwise acquire, or permit any of their
Subsidiaries (other than Paramount and its Subsidiaries and Subsidiaries of Alon
Interests) to purchase or otherwise acquire, any Capital Stock, other
securities, properties, assets or obligations of, or any interest in, any Person
(in each case, an “Investment”), other than (i) Permitted Investments,
(ii) Investments consisting of the Acquisitions, (ii) so long as no Event of
Default has occurred or is continuing or will result from any such Investment,
any Investment or series of related Investments that do not exceed an amount
equal to $25,000,000 in the aggregate, and (iii) so long as no Event of Default
has occurred or is continuing or will result from any such Investment, any
Investment or series of related Investments that exceeds $25,000,000 in the
aggregate, provided that, prior to making any such Investment, the Borrowers
deliver to the Agent a certificate of a Responsible Officer of the
Administrative Borrower, certifying that (A) immediately before and after giving
effect to any such Investment, no Event of Default has occurred or is continuing
or will result from any such Investment and (B) as of the last Fiscal Quarter
for which financial statements were

82



--------------------------------------------------------------------------------



 



delivered pursuant to Section 7.01(a)(i), on a pro forma basis after giving
effect to any such Investment as if it had occurred at the beginning of the most
recent fiscal period of four Fiscal Quarters for which such financial statements
were delivered, Alon USA and its Consolidated Subsidiaries would be in
compliance with the covenants contained in Section 7.02(i) hereof (which
certification shall set forth in reasonable detail the Borrowers’ calculations,
shall be prepared both on a reasonable basis and in good faith and based on
assumptions believed by the Borrowers to be reasonable at the time made).
               (f) Dividends, Prepayments, Etc. Declare or pay any dividends,
purchase or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders as such, or make
any other payment or distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to do any of the foregoing or to purchase or
otherwise acquire for value any stock of any Loan Party, make any payment or
prepayment of principal of, premium, if any, or interest on, or redeem, defease
or otherwise retire, any Indebtedness of any Loan Party before its scheduled due
date (other than prepayments of Indebtedness under the Loan Documents or the
Term Loan Documents) (in each case, a “Restricted Payment”), other than, (i) so
long as no Event of Default has occurred or is continuing or will result from
any such Restricted Payment, Restricted Payments in an amount not to exceed
$25,000,000 in the aggregate, and (ii) so long as no Event of Default has
occurred or is continuing or will result from any such Restricted Payment, any
Restricted Payment that exceeds $25,000,000 in the aggregate, provided that
prior to making any such Restricted Payment, the Borrowers deliver to the Agent
a certificate of a Responsible Officer of the Administrative Borrower,
certifying that (A) immediately before and after giving effect to any such
Restricted Payment, no Event of Default has occurred or is continuing or will
result from the Restricted Payment and (B) as of the last Fiscal Quarter for
which financial statements were delivered pursuant to Section 7.01(a)(i), on a
pro forma basis after giving effect to any such Restricted Payment as if it had
occurred at the beginning of the most recent fiscal period of four Fiscal
Quarters for which such financial statements were delivered, Alon USA and its
Consolidated Subsidiaries would be in compliance with the covenants contained in
Section 7.02(i) hereof (which certification shall set forth in reasonable detail
the Borrowers’ calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrowers to be reasonable
at the time made).
               (g) Federal Reserve Regulations. Permit any Revolving Credit Loan
or the proceeds of any Revolving Credit Loan under this Agreement or the
proceeds of the Term Loans to be used for any purpose which violates or is
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
               (h) Environmental. Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by the Companies except in material compliance with Environmental Laws
and so long as any failure to comply with Environmental Laws governing such use,
handling, generation, storage, treatment, release or disposal of Hazardous
Materials does not result in a Material Adverse Effect.
               (i) Financial Covenants.

83



--------------------------------------------------------------------------------



 



               (i) Minimum Tangible Net Worth. Permit Consolidated Tangible Net
Worth of Alon USA and its Consolidated Subsidiaries at any time to be less than
Target Net Worth at such time.
               (ii) Funded Debt to EBITDA. Permit the ratio of (A) the aggregate
principal amount of all outstanding Indebtedness for borrowed money of Alon USA
and its Consolidated Subsidiaries as of the end of any period of four Fiscal
Quarters, less freely transferable cash and Permitted Investments of Alon USA
and its Consolidated Subsidiaries not subject to any Lien (other than a Lien in
favor of the Agent) as of the end of such period of four Fiscal Quarters, to
(B) Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries for such
period of four Fiscal Quarters, to be greater than 4.0 to 1.0.
                                   Solely for the purposes of calculating the
ratio set forth above, if, at the time the ratio is being determined, either
Alon USA or any of its Subsidiary shall have completed any Disposition, Merger,
incurrence of Indebtedness, Investment or Restricted Payment (or series of
related Dispositions, Mergers, incurrence of Indebtedness, Investments or
Restricted Payments) exceeding $25,000,000 in the aggregate since the beginning
of the relevant four Fiscal Quarter period, the ratio shall be determined on a
pro forma basis as if such Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment, had occurred at the beginning of such period.
               (iii) Current Ratio. Permit the ratio of Consolidated Current
Assets to Consolidated Current Liabilities of Alon USA and its Consolidated
Subsidiaries to be less than 1.0:1.0 at any time.
               (iv) Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) of (A) Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries, to (B) interest expense of Alon USA and its Consolidated
Subsidiaries payable for such period, in each case as of the end of any period
of four Fiscal Quarters, to be less than 2.0:1.0.
               (j) Fiscal Periods. Change the Fiscal Months, Fiscal Years and
Fiscal Quarters as set forth on Schedule C hereto, except as otherwise agreed to
in writing by the Agent.
               (k) Amendment or Waiver of Documents. Agree to any amendment or
other change to (or make any payment consistent with any amendment or other
change to), or waive any of its rights under, any of the Lease Documents,
provided that such consent shall not be required if (A) no Default or Event of
Default exists or will result from such amendment, modification, waiver or
change and (B) such amendment, modification, waiver or change is not adverse to
the interests of the Lenders in any material respect and does not provide for
terms more restrictive in any material respect.
               (l) Restrictive Agreements. Enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the

84



--------------------------------------------------------------------------------



 



ability of the Companies to create, incur or permit to exist any Lien upon any
of the Collateral (other than Permitted Liens), or (ii) the ability of any
Company (other than an Immaterial Company) to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Companies or any other Subsidiary or to guaranty Indebtedness
of a Company or any other Subsidiary; provided that the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) restrictions and conditions imposed in respect of the
Term Loan Documents and any extensions, renewals or replacements of such Term
Loan Documents established simultaneously with the expiration or termination of
such credit facility and expressly permitted under Section 7.02(b) hereof;
provided, however, that the terms and provisions of any such extensions,
renewals or replacements shall not have any greater adverse effect on the
Lenders than the terms and provisions of the Term Loan Documents existing on the
date hereof , (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness or
Capitalized Lease Obligations permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness or
Capitalized Lease Obligations and (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
               (m) Modifications of Organizational Documents and Certain Other
Agreements; Etc. Amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN unless the WC
Collateral Agent receives (i) in the case of the Borrowers and Alon USA, at
least 30 days’ prior written notice thereof, or (ii) in the case of any other
Company, at least 10 Business Days’ prior written notice thereof.
               (n) Hedging Agreements. Enter into any Hedging Agreements other
than Hedging Agreements which (i) are entered into in the ordinary course of
business for nonspeculative purposes and (ii) are disclosed in each report
required to be delivered to the Agent under Section 7.01(a)(ix) hereof.

85



--------------------------------------------------------------------------------



 



ARTICLE VIII
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL.
     Section 8.01 Management of Collateral.
               (a) After the occurrence and during the continuance of an Event
of Default, the WC Collateral Agent may for the benefit of the Lenders send a
notice of assignment and/or notice of the WC Collateral Agent’s security
interest to any and all Account Debtors or any third party holding or otherwise
concerned with any of the Collateral, and thereafter the WC Collateral Agent on
behalf of the Lenders shall have the sole right to collect the Accounts
Receivable and/or take possession of the Collateral and the books and records
relating thereto. The Borrowers shall not, without prior written consent of the
Agent, grant any extension of time of payment of any Account Receivable,
compromise or settle any Account Receivable for less than the full amount
thereof, release, in whole or in part, any Person or property liable for the
payment thereof, or allow any credit or discount whatsoever thereon, except
prior to the occurrence and during the continuance of an Event of Default, in
the ordinary course of business.
               (b) (i) The Companies hereby appoint the WC Collateral Agent and
the Agent or their designee as the Companies attorney-in-fact with power to
endorse any Company’s name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral that may come into its
possession, to sign each Borrower’s name on any invoice or bill of lading
relating to any of the Accounts Receivable, drafts against Account Debtors,
assignments and verifications of Accounts Receivable and notices to Account
Debtors, to send verification of Accounts Receivable, and upon the occurrence
and during the continuance of an Event of Default, to notify the Postal Service
authorities to change the address for delivery of mail addressed to the
Borrowers to such address as the Agent may designate and to do all other acts
and things necessary to carry out this Agreement. All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designate shall
not be liable for any acts of omission or commission (other than acts or
omissions constituting gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction), nor for any error of
judgment or mistake of fact or law; this power being coupled with an interest is
irrevocable until all of the Revolving Credit Loans and any other Obligations
under the Loan Documents are paid in full and all of the Revolving Credit
Commitments are terminated.
               (ii) The Agent and the WC Collateral Agent, without notice to or
consent of the Borrowers, upon the occurrence and during the continuance of an
Event of Default (A) may sue upon or otherwise collect, extend the time of
payment of, or compromise or settle for cash, credit or otherwise upon any
terms, any of the Accounts Receivable or any securities, instruments or
insurance applicable thereto and/or release the Account Debtor thereon; (B) is
authorized and empowered to accept the return of the fuel, fuel-by products or
other goods represented by any of the Accounts Receivable, and (C) shall have
the right to receive, endorse, assign and/or deliver in its name or the name of
any Company any and all checks, drafts, and other instruments for the payment of
money relating to the Accounts Receivable. The Borrowers hereby waive notice of
presentment, protest and non-payment of any instrument so endorsed, all in a

86



--------------------------------------------------------------------------------



 



commercially reasonable manner and without discharging or in any way affecting
liability hereunder.
               (c) Nothing herein contained shall be construed to constitute any
Company as agent of the Agent, the WC Collateral Agent or the Lenders for any
purpose whatsoever, and the Agent, the WC Collateral Agent and the Lenders shall
not be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof (other than from acts or omissions of the Agent,
the WC Collateral Agent and the Lenders constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction). The Agent, the WC Collateral Agent or the Lenders shall not,
under any circumstances or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Accounts Receivable or any instrument received in
payment thereof or for any damage resulting therefrom (other than acts or
omissions of the Agent, the WC Collateral Agent or the Lenders constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agent, the WC Collateral Agent and the
Lenders, by anything herein or in any assignment or otherwise, do not assume any
of the Companies’ obligations under any contract or agreement assigned to the
Agent or the WC Collateral Agent and the Agent, the WC Collateral Agent or the
Lenders shall not be responsible in any way for the performance by the Companies
of any of the terms and conditions thereof.
               (d) If any of the Accounts Receivable includes a charge for any
tax payable to any Governmental Authority, the Agent is hereby authorized (but
in no event obligated) in its discretion to pay the amount thereof to the proper
taxing authority for the Borrowers’ account and to charge the Loan Account
therefor. The Borrowers shall notify the Agent if any Accounts Receivable
include any taxes due to any such authority and, in the absence of such notice,
the Agent shall have the right to retain the full proceeds of such Accounts
Receivable and shall not be liable for any taxes that may be due from such
Company by reason of the sale and delivery creating such Accounts Receivable.
     Section 8.02 Accounts Receivable Documentation. The Borrowers will at such
intervals as the Agent may reasonably require, execute and deliver confirmatory
written assignments of the Accounts Receivable to the Agent and furnish such
further schedules and/or information as the Agent may reasonably require
relating to the Accounts Receivable, including, without limitation, sales
invoices or the equivalent, credit memos issued, remittance advises, reports and
copies of deposit slips and copies of original shipping or delivery receipts for
all merchandise sold. In addition, the Borrowers shall notify the Agent of any
non-compliance in respect of the representations, warranties and covenants
contained in Section 8.03 below. The items to be provided under this
Section 8.02 are to be in form reasonably satisfactory to the Agent and are to
be executed and delivered to the Agent from time to time solely for its
convenience in maintaining records of the Collateral. The Borrowers’ failure to
give any such items to the Agent or the WC Collateral Agent shall not affect,
terminate, modify or otherwise limit the WC Collateral Agent’s Lien in the
Collateral. The Borrowers shall not re-date any invoice or sale or make sales on
extended dating beyond that customary in the Borrowers’ industry, and shall not
re-bill any Accounts Receivable without promptly disclosing the same to the
Agent and providing the Agent with copy of such re-billing, identifying the same
as such. If

87



--------------------------------------------------------------------------------



 



any Borrower become aware of anything materially detrimental to any of such
Borrower’s customers’ credit, the Borrowers will promptly advise the Agent
thereof.
     Section 8.03 Status of Accounts Receivable and Other Collateral. With
respect to Collateral of any Company at the time such Collateral becomes subject
to a Collateral Agent’s security interests, such Company covenants, represents
and warrants: (a) the Company shall be the sole owner, free and clear of all
Liens except the Lien in the favor of such Collateral Agent for the benefit of
the Lenders or except as otherwise permitted hereunder, fully authorized to
sell, transfer, pledge and/or grant a security interest in each and every item
of said Collateral; (b) to the knowledge of the Borrowers, at the time created,
each Account Receivable shall be a good and valid account representing an
undisputed bona fide indebtedness incurred or an amount indisputably owed by the
Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an absolute sale and delivery upon the
specified terms of goods sold by the Borrowers or work, labor and/or services
theretofore rendered by the Borrowers; (c) to the best knowledge of the
Borrowers and except as otherwise disclosed to the Agent, no Account Receivable
is subject to any defense, offset, counterclaim, discount or allowance except as
may be stated in the invoice relating thereto or discounts and allowances as may
be customary in the Borrowers’ business, and, each of such Accounts Receivable
will be paid when due; (d) none of the transactions underlying or giving rise to
any Accounts Receivable shall violate any applicable state or federal laws or
regulations, and all documents relating thereto shall be legally sufficient
under such laws or regulations and shall be legally enforceable in accordance
with their terms; (e) except as disclosed to the Agent, no agreement under which
any deduction or offset of any kind, other than normal trade discounts, may be
granted or shall have been made by the Borrowers at or before the time such
Accounts Receivable is created; (f) all documents and agreements relating to
Accounts Receivable shall be true and correct and in all respects what they
purport to be; (g) to the best knowledge of the Borrowers, all signatures and
endorsements that appear on all documents and agreements relating to Accounts
Receivable shall be genuine and all signatories and endorsers shall have full
capacity to contract; (h) the Companies shall maintain books and records
pertaining to said Collateral in such detail, form and scope as the Agent shall
reasonably require; (i) the Borrowers will immediately notify the Agent if any
of its accounts arise out of contracts with the United States or any department,
agency, or instrumentality thereof and will execute any instruments and take any
steps reasonably required by the Agent in order that all monies due or to become
due under any such contract shall be assigned to the WC Collateral Agent and
notice thereof given to the United States Government under the Federal
Assignment of Claims Act; (j) the Companies will, within three Business Days of
learning thereof, report to the Agent any material loss or destruction of, or
substantial damage to, any of the Collateral, and any other matters affecting
the value, enforceability or collectibility of any of the Collateral; (k) if any
amount payable under or in connection with any Account Receivable is evidenced
by a promissory note or other instrument, as such term is defined in the Uniform
Commercial Code, such promissory note or instrument shall be pledged, endorsed,
assigned and delivered to the WC Collateral Agent as additional Collateral
within three Business Days; (l) the Borrowers shall not redate any invoice or
sale or make sales on extended dating beyond that which is customary in the
ordinary course of their business and in the relevant industry; (m) the
Borrowers shall conduct a physical count of their Inventory at such intervals as
the Agent may reasonably request and the Borrowers shall promptly supply the
Agent with a copy of such count accompanied by a report of the value (based on
market value) of such Inventory; and (n) the Companies are not and shall not be

88



--------------------------------------------------------------------------------



 



entitled to pledge the Agent’s or the Lenders’ credit on any purchases for or
any purpose whatsoever.
     Section 8.04 Collateral Custodian. Upon the occurrence and during the
continuance of an Event of Default, the WC Collateral Agent may at any time and
from time to time employ and maintain in the premises of the Companies a
custodian selected by the WC Collateral Agent who shall have full authority to
do all acts necessary to protect the WC Collateral Agent’s interests. The
Companies hereby agree to cooperate with any such custodian and to do whatever
the WC Collateral Agent may reasonably request to preserve the Collateral. All
reasonable costs and expenses incurred by the WC Collateral Agent, by reason of
the employment of the custodian, shall be charged to the Loan Account.
ARTICLE IX
THE AGENT
     Section 9.01 Authorization and Action. Each Lender (and each subsequent
holder of any Revolving Credit Notes by its acceptance thereof) hereby
irrevocably appoints and authorizes IDB, in its capacity as the Agent, (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Revolving Credit Notes outstanding hereunder and all other amounts accrued
hereunder paid to the Agent, and, subject to Section 2.05 of this Agreement and
the other provisions of this Agreement, to distribute promptly to each Lender
its Pro Rata Share of all payments so received, (ii) to distribute to each
Lender, if so determined by the Agent, copies of all material notices and
agreements received by the Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement, and (iii) subject to Section 12.03 of
this Agreement, to take such action as the Agent deems appropriate on its behalf
to administer the Revolving Credit Loans, Letters of Credit and the Loan
Documents and to exercise such other powers delegated to the Agent by the terms
hereof or the Loan Documents (including, without limitation, the power to give
or to refuse to give notices, waivers, consents, approvals and instructions and
the power to make or to refuse to make determinations and calculations),
together with such powers as are reasonably incidental thereto to carry out the
purposes hereof and thereof. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Revolving Credit Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
holders of Revolving Credit Notes; provided, however, that the L/C Issuer shall
not be required to refuse to honor a drawing under any Letter of Credit and the
Agent shall not be required to take any action which, in the reasonable opinion
of the Agent, exposes the Agent to liability or which is contrary to this
Agreement or any Loan Document or applicable law.
     Section 9.02 Borrower’s Default. In the event that (i) the Borrowers fail
to pay when due the principal of or interest on any Revolving Credit Notes,
Revolving Credit Loan or any Reimbursement Obligation or any amount payable
hereunder, or (ii) the Agent receives written notice of the occurrence of an
Event of Default, the Agent shall promptly give written notice thereof to the
Lenders, and the Agent shall take such action with respect to such Event of

89



--------------------------------------------------------------------------------



 



Default as it shall be directed to take by the Required Lenders; provided,
however, that, unless and until the Agent shall have received such directions
and except as otherwise expressly provided in this Agreement, the Agent may take
such action or refrain from taking such action hereunder or under the other Loan
Documents with respect to an Event of Default or Default, as it shall deem
advisable in the best interest of the Lenders.
     Section 9.03 Reliance, Etc. None of the Agent or any of its directors,
officers, agents, Affiliates or employees shall be liable for any action taken
or omitted to be taken by it under or in connection with this Agreement or the
other Loan Documents, except for its own gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, the Agent (i) may treat the payee of
any Revolving Credit Notes as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof, pursuant to Section 12.08
hereof, signed by such payee and in form satisfactory to it; (ii) may consult
with legal counsel (including, without limitation, counsel to the Borrowers),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person or to inspect the Collateral or other
property (including, without limitation, the books and records) of any Person;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Lenders’ Lien thereon, or the Borrowing
Base or any certificate prepared by the Borrowers in connection therewith, nor
shall the Agent be responsible or liable to the Lenders for any failure to
monitor or maintain the Borrowing Base or any portion of the Collateral, except
for its own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction; and (vii) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
Section 9.04 IDB and Bank Leumi.
               (a) With respect to the Revolving Credit Loans made by it, the
Revolving Credit Notes issued to it and its participation in the Letters of
Credit, IDB and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, the WC Collateral Agent, a Co-Arranger or an L/C Issuer; and the term
“Lender” or “any Lenders” shall, unless otherwise expressly indicated, include
IDB in its individual capacity. IDB and its Affiliates may accept deposits from,
lend money to, act as trustee or paying agent under indentures of, and generally
engage in any kind of business with, any Borrower or any Guarantor, any of their
Affiliates, or any Person who may do business with or own securities of any
Borrower or any Company, or any of their Affiliates, all as if IDB were

90



--------------------------------------------------------------------------------



 



not the Agent, the WC Collateral Agent, a Co-Arranger or an L/C Issuer and
without any duty to account therefor to any Lenders.
               (b) With respect to the Revolving Credit Loans made by it, the
Revolving Credit Notes issued to it and its participation in the Letters of
Credit, Bank Leumi and its Affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not a Co-Arranger or an L/C Issuer; and the term “Lender” or “any Lenders”
shall, unless otherwise expressly indicated, include Bank Leumi in its
individual capacity. Bank Leumi and its Affiliates may accept deposits from,
lend money to, act as trustee or paying agent under indentures of, and generally
engage in any kind of business with, any Borrower or any Guarantor, any of their
Affiliates, or any Person who may do business with or own securities of any
Borrower or any Company, or any of their Affiliates, all as if Bank Leumi were
not a Co-Arranger or an L/C Issuer and without any duty to account therefor to
any Lenders.
     Section 9.05 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
     Section 9.06 Indemnification. Each Lender agrees to indemnify and hold
harmless the Agent and the WC Collateral Agent (to the extent not reimbursed by
any Borrower or any Guarantor), ratably according to the Pro Rata Shares of each
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent or the WC Collateral Agent in any way relating to or arising
out of this Agreement or the other Loan Documents or any action taken or omitted
by the Agent or the WC Collateral Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable to the Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements for which there has
been a final judicial determination that such resulted from the Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Agent and the WC Collateral Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees, disbursements and other charges) incurred by the Agent or the WC
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent or any WC Collateral Agent, as applicable, is not
reimbursed in full for such expenses by the Borrowers. The obligations of each
Lender under this Section 9.06 shall survive the termination of this Agreement
and the other Loan Documents and the payment of all other obligations of the
Agent, the WC Collateral Agent and the Lenders under this Agreement and the
other Loan Documents.

91



--------------------------------------------------------------------------------



 



     Section 9.07 Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Administrative Borrower. Upon any
such resignation, (i) Bank Leumi shall have the right to become the successor
Agent or to appoint one of its Affiliates to become the successor Agent, with
such rights and obligations hereunder as those previously held by the retiring
Agent, and (ii) if Bank Leumi does not choose to become the Agent or appoint the
Agent pursuant to clause (i), then the Borrowers shall have the right to appoint
a successor Agent reasonably acceptable to Bank Leumi and the Required Lenders,
with such rights and obligations hereunder as those previously held by the
retiring Agent, provided, the successor Agent may be appointed by the Required
Lenders without any consultation with or consent of the Companies or any other
Loan Party if an Event of Default or Default has occurred and is continuing. If
no successor Agent shall have been so appointed pursuant to clause (ii) above,
and shall have accepted such appointment, within 30 days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a Lender or a
commercial bank or other financial institution organized under the laws of the
United States of America or any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. After any
retiring Agent’s resignation hereunder as the Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement and the other Loan
Documents.
Section 9.08 Collateral Matters.
               (a) The Agent may from time to time, make such reasonable
disbursements and advances (“Agent Advances”) which the Agent, in its sole
discretion, deems necessary or desirable to preserve or protect the Collateral
or any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Borrowers, any Guarantor or other Person of the Revolving
Credit Loans, Reimbursement Obligations or Letters of Credit and other
Obligations or to pay any other amount chargeable to the Borrowers or any
Guarantor pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 12.05. The Agent
Advances shall be repayable on demand and be secured by the Collateral. The
Agent Advances shall not constitute Revolving Credit Loans but shall otherwise
constitute Obligations hereunder. Without limitation to its obligations pursuant
to Section 9.06, each Lender agrees that it shall make available to the Agent,
upon the Agent’s demand, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of each such Agent Advance. If such funds
are not made available to the Agent by such Lender the Agent shall be entitled
to recover such funds, on demand from such Lender together with interest
thereon, for each day from the date such payment was due until the date such
amount is paid to the Agent, at the Federal Funds Rate for three Business Days
and thereafter at the Base Rate. The Agent shall use reasonable efforts to
notify the Administrative Borrower and the Lenders promptly after any such Agent
Advance.
               (b) The Agent shall have no obligation whatsoever to any Lenders
to assure that the Collateral exists or is owned by any Borrower or any
Guarantor or is cared for, protected or insured or has been encumbered or that
the Liens granted to the WC Collateral

92



--------------------------------------------------------------------------------



 



Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent in this Section 9.08 or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, any of the Agent
and the WC Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Agent’s and the WC Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Agent and the WC
Collateral Agent shall have no duty or liability whatsoever to any other Lender
other than for acts or omissions constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.
               (c) The Lenders agree to authorize the WC Collateral Agent to
release any Lien granted to or held by the WC Collateral Agent upon any
Collateral upon termination of the Revolving Credit Commitments and payment and
satisfaction of all Revolving Credit Loans and Letter of Credit Obligations
(whether or not due) and all other Obligations which have matured and which the
Agent has been notified in writing are then due and payable; or constituting
property being sold or disposed of in compliance with Section 7.02(c)(ii) hereof
(and the WC Collateral Agent may rely conclusively on any such certificate,
without further inquiry); or constituting property in which the Companies owned
no interest at the time the Lien was granted or at any time thereafter; or
(except as otherwise provided in Section 12.03 of this Agreement) if approved,
authorized or ratified in writing by the Required Lenders. To the extent a
Company sells or disposes of any Collateral in accordance with
Section 7.02(c)(ii) or with the consent of the Required Lenders, such Collateral
in each case shall be sold or otherwise disposed of free and clear of the Liens
created by the Loan Documents (it being understood that the Liens created by the
Loan Documents shall continue in all cash and noncash proceeds), and the WC
Collateral Agent shall execute and deliver such releases as the applicable
Company may reasonably request to evidence the termination of such Liens (which
release shall not affect in any respect the obligations of any Loan Party under
any Loan Document, shall be at the sole cost and expense of such Company and
shall be without representation, warranty or recourse of any kind). Without in
any manner limiting the WC Collateral Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, upon
request by the Collateral Agent at any time, the Lenders shall confirm in
writing the WC Collateral Agent’s authority to release particular contained in
types or items of Collateral pursuant to this Section 9.08(c).
               (d) Promptly after the date on which the principal of and
interest on all Term Loans and all other obligations under the Term Loan
Agreement shall have been paid in full and the Term Loan Agreement and other
Term Loan Documents shall have been terminated, the Agent shall, at the written
request of the Administrative Borrower, (i) deliver to the Borrowers all
promissory notes and stock certificates in its possession constituting Fixed
Assets and Other Specified Property and specifically requested by the
Administrative Borrower (or, if any such note or certificate has been lost, a
lost note affidavit or lost certificate affidavit, provided that the failure of
the Agent to turn such notes or certificates shall not result in the Agent
having any liability to the Borrowers or any other Loan Party (except as
expressly provided in such lost note affidavit or lost certificate affidavit) or
give rise to any right of offset, counterclaim, set-off, reduction or other
defense with respect to the Obligations), and (ii) provide the Administrative
Borrower with (A) a termination and release letter with respect to any Liens

93



--------------------------------------------------------------------------------



 



in favor of the Agent or any of the Lenders (as Lenders or in any other capacity
under this Agreement) with respect to any of the Fixed Assets and Other
Specified Property and any other assets (other than the types of “Collateral”
covered by the Existing Revolving Credit Agreement and Loan Documents referred
to therein as of February 15, 2006), duly executed by the Agent and the Lenders,
(B) a release of all mortgages filed by the Agent or any Lender in any capacity
under the Revolving Credit Agreement, and (C) authorization to file UCC
statements of amendment for all UCC-1 financing statements filed by or for the
benefit of the Agent or any Lender, in any capacity and covering any Fixed
Assets and Other Specified Property and any other assets of the Parent and its
Subsidiaries (other than the types of “Collateral” covered by the Existing
Revolving Credit Agreement and Loan Documents referred to therein as of
February 15, 2006), as the Administrative Borrower may reasonably request, in
all cases, in form and substance reasonably satisfactory to, and subject to the
prior approval by, the Agent (collectively, the “Termination and Releases”). The
Termination and Releases shall be provided by the Agent at the sole cost and
expense of the Companies and shall be without representation, warranty or
recourse of any kind.
               (e) The Borrowers may at any time request in writing that the
Agent terminate the Guaranty to which Alon Interests is a party. Promptly after
receipt of any such request, the Agent agrees to execute and deliver a
termination, in form and substance reasonably satisfactory to the Agent, as the
Borrowers may reasonably request to evidence the termination of the Guaranty to
which Alon Interests is a party (which termination shall not affect in any
respect the obligations of any other Loan Party under any Loan Document, shall
be at the sole cost and expense of the Companies and shall be without
representation, warranty or recourse of any kind), provided that the Agent shall
have received the following, each in form and substance satisfactory to the
Agent: (i) an amendment to this Agreement, which shall, among other matters,
(A) terminate the Guaranty by Alon Interests, expressly provide that Alon
Interests is no longer a party to this Agreement, provide evidence to the
satisfaction of the Agent and the Lenders that any Indebtedness (contingent or
otherwise) incurred by any Loan Party for the benefit of Alon Interests and its
Subsidiaries shall be included in the calculation of the financial covenants
contained in Section 7.02(i) of this Agreement, modify the financial covenants
to, among other things, exclude any net income attributable to Alon Interests
and its Subsidiaries from any of the applicable financial covenants to the
extent necessary, and provide for the delivery of such financial statements as
the Agent and the Lenders may reasonably require to exclude the assets,
liabilities, income, expenses and cash flows of Alon Interests and its
Subsidiaries, and (B) make such other amendments as the Agent and the Lenders
may deem necessary in their reasonable discretion, and (ii) such other
agreements, documents and opinions as Agent or the Required Lenders may
reasonably request.
               (f) Without in any manner limiting the authority of the Agent to
act without any specific or further authorization or consent by the Required
Lenders, upon request by the Agent at any time, the Lenders shall confirm in
writing the authority of the Agent to release the Guaranty of Alon Interests
pursuant to this Section 9.08.
ARTICLE X
EVENTS OF DEFAULT

94



--------------------------------------------------------------------------------



 



     Section 10.01 Events of Default. If any of the following Events of Default
shall occur and be continuing:
               (a) Any Borrower shall fail to pay (i) any principal on any
Revolving Credit Loan, any Agent Advance or any Reimbursement Obligation when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) or (ii) any interest thereon or any fee or other amount when due
under any Loan Document and, in the case of this clause (ii), such failure shall
continue unremedied for more than three Business Days;
               (b) Any representation or warranty made by any Loan Party or any
officer of such Loan Party under or in connection with any Loan Document shall
have been incorrect in any material respect when made;
               (c) (i) Any Loan Party shall fail to perform or observe (A) any
covenant contained in subparagraphs (i), (ii), (iii), (v), (vi), (vii) or (x) of
Section 7.01(a) or Section 7.01(b) hereof and such failure shall continue
unremedied for more than 10 days, or (B) any covenant contained in subsections
(c), (e), (g), (j) or (n) of Section 7.01 hereof and such failure shall continue
unremedied for more than five days after the earlier of the date written notice
of such failure shall have been given by the Agent or the Required Lenders to
any Loan Party and the date a Responsible Officer of any Loan Party becomes
aware of such failure or (ii) any Company shall fail to perform or observe any
other covenant contained in Section 7.01 hereof or any covenant contained in
Section 7.02 hereof or Section 5 of the Security Agreements;
               (d) Any Loan Party shall fail to perform or observe any other
term, covenant or agreement, other than as set forth above in Sections 10.01(a),
(b) and (c) above, contained in any Loan Document to be performed or observed by
such Loan Party and such failure, if capable of being remedied, shall remain
unremedied for 15 days after the earlier the date written notice of such failure
shall have been given by the Agent or the Required Lenders to any Loan Party and
the date a Responsible Officer of any Loan Party becomes aware of such failure;
               (e) Any Loan Party (other than any Immaterial Company) (i) shall
fail to pay any principal or interest on any of its Indebtedness (excluding
Indebtedness evidenced by the Loan Documents) in excess of $15,000,000 or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness in excess of such amount shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
or (ii) shall default in the performance of any obligation under any of the P&T
Contracts or any related agreement (and such default shall not be waived or
shall continue after any applicable cure period therefor) and such default could
reasonably be expected, in the judgment of the Agent or the Required Lenders, to
result in the termination of,

95



--------------------------------------------------------------------------------



 



or the loss or suspension of any rights of the Borrowers or any Subsidiary of
the Parent under, the P&T Agreement or to have a Material Adverse Effect;
               (f) Any Loan Party (other than any Immaterial Company) (i) shall
institute any proceeding or voluntary case seeking to adjudicate it a bankrupt
or insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Loan Party or
for any substantial part of its property, (ii) shall be generally not paying its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
               (g) Any proceeding shall be instituted against any Loan Party
(other than any Immaterial Company) seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief of debtors, or seeking the entry of
an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for such Loan Party or for any substantial part of its
property, and either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;
               (h) Any provision of any Loan Document shall at any time for any
reason be declared by a court of competent jurisdiction to be null and void, or
the validity or enforceability thereof shall be contested by any Loan Party, or
a proceeding shall be commenced by any Loan Party or any Governmental Authority
or other regulatory body having jurisdiction over such Loan Party that could
reasonably be expected to result in a Material Adverse Effect, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that such Loan Party has any liability or obligation purported
to be created under any Loan Document;
               (i) Any Security Document, after delivery thereof pursuant
hereto, shall for any reason fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in any Collateral with a fair market value
exceeding $500,000 in the aggregate purported to be covered thereby;
               (j) One or more judgments or orders (other than a judgment or
award described in subsection (f) or (g) of this Section 10.01) for the payment
of money exceeding $5,000,000 in the aggregate for the Loan Parties, shall be
rendered against any Loan Party and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order, or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

96



--------------------------------------------------------------------------------



 



               (k) Any Company or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, such Loan Party or such ERISA Affiliate
incurs a withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof, such Loan Party’s or such ERISA Affiliate’s annual
contribution requirement with respect to such Multiemployer Plan increases in an
annual amount exceeding $5,000,000;
               (l) Any Termination Event with respect to any Employee Plan shall
have occurred, and, 30 days after notice thereof shall have been given to any
Company by the Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
               (m) An “Event of Default” (as defined in the Term Loan Agreement)
shall have occurred under the Term Loan Agreement or any other Term Loan
Document;
               (n) A Change of Control shall have occurred;
               (o) Any Loan Party (other than an Immaterial Company) is
enjoined, restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business for more than fifteen (15) days;
               (p) Any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of any
Borrower or any other Loan Party, if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect;
               (q) The loss, suspension or revocation of, or failure to renew,
any license or permit now held or hereafter acquired by any Borrower or any
other Loan Party, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;
               (r) The indictment of any Borrower or any other Loan Party or any
chief executive officer, chief financial officer, president or similar material
officer thereof under any criminal statute, or commencement of criminal or civil
proceedings against any Borrower or any other Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any government or governmental agency, authority or
instrumentality of any material portion of the property of such Borrower or
other Loan Party or in the case of a material officer, imprisonment;
               (s) The occurrence of any event or series of events which has had
a Material Adverse Effect;

97



--------------------------------------------------------------------------------



 



               (t) The Term Loan Agreement shall be terminated for any reason
(other than the repayment of all obligations thereunder) and a successor or
replacement term loan agreement in form and substance acceptable to the Agent
has not become effective;
               (u) CS shall no longer be the Term Loan Agent and the successor
Term Loan Agent shall not have entered into a lien intercreditor agreement and
collateral access agreement with the Agent reasonably acceptable to the Agent;
               (v) (i) Alon LP shall fail to make any lease payment under the
Lease Agreement as and when due and payable or (ii) any other breach, default,
event of default or termination shall occur under the Lease Documents, after
giving effect to applicable grace periods, if any, contained in the Lease
Documents that gives any third party the right to terminate any of the Lease
Documents;
               (w) Holly or HEP Logistics Holdings, L.P. shall assert any claim
against any Borrower or Company (other than an Immaterial Company) under or in
connection with the Indemnification Agreement in an aggregate amount exceeding
$5,000,000;
then, and in any such event, with the consent of the Required Lenders the Agent
may, or upon the request of the Required Lenders, the Agent shall, by notice to
the Administrative Borrower, (i) declare the Total Commitment to be reduced to
zero, whereupon the Total Commitment shall forthwith be reduced to zero,
(ii) declare all Revolving Credit Loans and all Reimbursement Obligations, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Revolving Credit Loans, all
Reimbursement Obligations, all such interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Company; provided, however, that upon the occurrence of any Event of Default
described in subsections (f) or (g) of this Section 10.01, the Revolving Credit
Loans, all Reimbursement Obligations, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by each
Company, and (iii) exercise any and all of its other rights under applicable
law, hereunder and under the other Loan Documents. Upon demand by the Agent
after the occurrence and during the continuation of any Event of Default, the
Borrowers shall deposit with the Agent with respect to each Letter of Credit
then outstanding cash in an amount equal to 105% of the greatest amount for
which such Letter of Credit may be drawn. Such deposits shall be held by the
Agent in the Letter of Credit Collateral Account as security for, and to provide
for the payment of, the Letter of Credit Obligations.
ARTICLE XI
GUARANTY
     Section 11.01 Guaranty. Each Guarantor Company hereby (i) irrevocably,
absolutely and unconditionally guarantees the prompt payment, as and when due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), of (A) all the Obligations, including, without limitation,
all amounts now or hereafter owing in respect of the Loan Documents, whether for
principal, interest (including interest accruing on or

98



--------------------------------------------------------------------------------



 



after the filing of any petition in bankruptcy or for reorganization relating to
the Borrowers whether or not a claim for post-filing interest is allowed in such
proceeding), fees, expenses, indemnifications or otherwise, and (B) all
indebtedness, obligations and other liabilities, direct or indirect, absolute or
contingent, now existing or hereafter arising of the Borrowers to the Agent, the
WC Collateral Agent, the Lenders or the L/C Issuer under the Loan Documents and
(ii) agrees to pay any and all reasonable expenses (including reasonable counsel
fees and expenses) incurred by the Agent, the WC Collateral Agent, the Lenders
or the L/C Issuer in enforcing its rights under this Article XI.
     Section 11.02 Obligations Unconditional.
               (a) Each Guarantor Company hereby guarantees that the Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent, the Lenders
or the L/C Issuer with respect thereto. Each such Guarantor Company agrees that
its guarantee constitutes a guaranty of payment when due and not of collection,
and waives any right to require that any resort be had by the Agent, the WC
Collateral Agent, the Lenders or the L/C Issuer to any Collateral. The
obligations of each Guarantor Company under this Article XI are independent of
the obligations of the Borrowers under this Agreement and the other Loan
Documents and a separate action or actions may be brought and prosecuted against
the Guarantor Companies to enforce this Article XI irrespective of whether any
action is brought against any of the Borrowers or whether any of the Borrowers
are joined in any such action. The liability of the Guarantor Companies
hereunder shall be absolute and unconditional, irrespective of: (i) any lack of
validity or enforceability of any Loan Document or any agreement or instrument
relating thereto; (ii) any extension or change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations
(including, without limitation, any extension for longer than the original
period), or any other amendment or waiver of or consent to any departure from
any provision of any Loan Document (including the creation or existence of any
Obligations in excess of the amounts permitted by any lending formulas contained
in this Agreement); (iii) any exchange or release of, or non-perfection of any
Lien on, any Collateral, or any release or amendment or waiver of or consent to
any departure from any other guaranty, for all or any of the Obligations; or
(iv) the existence of any claim, set off, defense or other right that the
Guarantor Companies may have against any Person, including the Agent, the WC
Collateral Agent, the L/C Issuer or the Lenders; (v) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Borrower or any other Guarantor in respect of the Obligations or of the
Guarantor Companies in respect hereof.
               (b) This Guaranty (i) is a continuing guaranty and shall remain
in full force and effect until such date on which all of the Obligations and all
other expenses to be paid by the Borrowers pursuant hereto shall have been
satisfied in full after the Total Commitment shall have been terminated,
(ii) shall continue to be effective or shall be reinstated, as the case may be,
if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Agent, the WC Collateral Agent, the Lenders or the
L/C Issuer upon the insolvency, bankruptcy or reorganization of any Borrower or
any Guarantor or otherwise, all as though such payment had not been made, and
(iii) shall be binding upon each Guarantor Company, its successors and assigns.

99



--------------------------------------------------------------------------------



 



     Section 11.03 Waivers. Each Guarantor Company hereby waives, to the extent
permitted by applicable law, (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation, (iii) notice of any
action taken by the Agent, the WC Collateral Agent, the Lenders, the L/C Issuer,
IDB or any Borrower or any other agreement or instrument relating thereto,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations or of the obligations
of such Guarantor Company hereunder, the omission of or delay in which, but for
the provisions of this Section 11.03, might constitute grounds for relieving
such Guarantor Company of its obligations hereunder, (v) any requirement that
the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Person or any Collateral, and (vi) any
other defenses available to the Borrowers or such Guarantor Company. All such
waivers by the Guarantor Companies shall be effective only to the extent
permitted by applicable law.
     Section 11.04 Subrogation. Until such time as the Obligations shall have
been paid in full and the Total Commitment is terminated, each Guarantor Company
hereby irrevocably agrees that it will not exercise any and all rights which it
has or may have at any time or from time to time (whether arising directly or
indirectly by operation of law or contract) to assert any claim against any
Borrower or any other Guarantor on account of any payments made under this
Agreement, including, without limitation, all existing and future rights of
subrogation, reimbursement, exoneration, contribution and/or indemnity. If any
amount shall be paid to a Guarantor Company on account of such rights at any
time when all of such Obligations and all other Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of the Agent or
the Lenders, shall be segregated from the other funds of such Guarantor Company
and shall forthwith be paid over to the Agent to be applied in whole or in part
by the Agent against the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.
     Section 11.05 No Waiver; Remedies. No failure on the part of the Agent, the
WC Collateral Agent, the Lenders or the L/C Issuer to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedy provided by law.
     Section 11.06 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrowers in respect of the Obligations is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor Companies hereunder forthwith on
demand by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer.

100



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.01 Termination; Annual Review.
               (a) The Borrowers may terminate the Total Commitment and reduce
it to zero in accordance with Section 2.07, and the Total Commitment and this
Agreement shall terminate in accordance with the last paragraph of
Section 10.01.
               (b) The Total Commitment and this Agreement shall automatically
terminate on the Termination Date.
               (c) All Obligations shall become due and payable as of the date
of any termination under Section 2.07(a), Section 12.01(a) or 12.01(b) and,
pending a final accounting, the Agent may withhold any balances in the Loan
Account (unless supplied with an indemnity satisfactory to the Agent) to cover
all of the Obligations, whether absolute or contingent. All of the Agent’s, the
WC Collateral Agent’s and the Lenders’ rights and Liens and security interests
shall continue after any termination until all Obligations for the payment of
money have been paid in cash and satisfied in full and all Letters of Credit
have been canceled and returned to the L/C Issuer or cash collateralized to the
reasonable satisfaction of the Agent. After such payment and satisfaction, the
Agent, the WC Collateral Agent and the Lenders will, upon the reasonable request
of the Administrative Borrower, execute all documents necessary to release,
without recourse, representation and warranty and at the expense of the
Borrowers, its Liens granted pursuant to the terms of this Agreement and the
other Loan Documents.
               (d) On or prior to July 31 of each year (commencing July 31,
2006), the Borrowers shall provide the Agent with a certificate certifying and
attaching any supporting calculations or details that: (i) the representations
and warranties contained in Section 6.01 of this Agreement and in each other
Loan Document and certificate or other writing delivered to either Collateral
Agent, the Agent, the L/C Issuer or the Lenders pursuant hereto on or prior to
such date are true and correct on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case any such
representation or warranty shall be true and correct on and as of such earlier
date), (ii) the Borrowers are in compliance with the financial covenants set
forth in Section 7.02(j) hereof, and (iii) no Event of Default or Default has
occurred and is continuing.
     Section 12.02 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed, sent by overnight
courier, telecopied, or delivered, if to any Lender, at its address specified
under its signature on the signature pages hereof; if to the Borrowers or the
other Companies, at the following address:

101



--------------------------------------------------------------------------------



 



Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: Mr. Michael Oster
Mr. Harlin R. Dean, Jr.
Mr. Shai Even

Telephone: (972) 367-4000
Telecopier: (972) 367-3724
if to the Agent, to it at the following address:
Israel Discount Bank of New York
511 Fifth Avenue
New York, New York 10017
Attention: Mr. Amir Barash
Telephone: (212) 551-8126
Telecopier: (212) 599-4276
with a copy to
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg, Esq.
Telephone: (212) 756-2000
Telecopier: (212) 593-5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.02. All such notices and other communications shall be
effective (i) if mailed (by certified mail, postage prepaid and return receipt
requested), upon receipt or three Business Days after mailing whichever occurs
first, (ii) if telecopied, when transmitted and a confirmation is received,
provided the same is on a Business Day and, if not, on the next Business Day,
(iii) if sent by overnight courier, upon receipt or two Business Days after
delivered to such overnight courier, whichever occurs first or (iv) if
delivered, upon delivery, provided the same is on a Business Day and, if not, on
the next Business Day, except that notices to the Agent or the L/C Issuer
pursuant to Articles II and III hereof shall not be effective until received by
the Agent or the L/C Issuer, as the case may be.
     Section 12.03 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the other Loan Documents, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by such Loan Party and the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall (i) increase the Revolving Credit Commitment of any
Lender, reduce the principal of, or interest on, the Revolving Credit Loans or
the Reimbursement Obligations payable to any Lender, reduce the amount of any
fee payable for the account of any

102



--------------------------------------------------------------------------------



 



Lender, or postpone or extend any date fixed for any payment of principal of, or
interest or fees on, the Revolving Credit Loans or Letter of Credit Obligations
payable to any Lender, in each case without the written consent of any Lender
affected thereby, (ii) increase the Total Commitment without the written consent
of each Lender, (iii) change the percentage of the Revolving Credit Commitments
or of the aggregate unpaid principal amount of the Revolving Credit Notes, or
amend the definition of “Required Lenders,” without the written consent of each
Lender, (iv) release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement or any of the other Loan Documents) or the
Guarantors (other than inactive Guarantors or as otherwise provided in this
Agreement or in any of the other Loan Documents) without the written consent of
each Lender, (v) amend, modify or waive Section 12.01 or this Section 12.03 of
this Agreement without the written consent of each Lender, or (vi) amend the
definitions of “Applicable Borrowing Base Percentage,” “Applicable Percentage”
or “Borrowing Base” if the effect of such amendment is to increase Availability
without the written consent of each Lender. Notwithstanding the foregoing, no
amendment, waiver or consent shall affect the rights or duties of the Agent or
the L/C Issuer with respect to a Letter of Credit under this Agreement or the
other Loan Documents, unless the same shall have been signed by the Agent or the
L/C Issuer, as applicable.
     Section 12.04 No Waiver; Remedies, Etc. No failure on the part of the L/C
Issuer, any Lender or the Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the L/C Issuer, the Lenders and the
Agent provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Lenders, the L/C Issuer and the Agent under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Lenders, the L/C Issuer and the Agent to exercise any of their rights under
any other Loan Document against such party or against any other Person.
     Section 12.05 Expenses; Taxes; Attorneys’ Fees. The Companies agree to
jointly and severally pay or cause to be paid, on demand, and to save the Agent
(and, in the case of clauses (a) and (c) through (m) below, the Lenders)
harmless against liability for the payment of, all reasonable out-of-pocket
fees, costs and expenses, regardless of whether the transactions contemplated
hereby are consummated, including but not limited to reasonable fees, costs and
expenses of counsel for the Agent (and, in the case of clauses (c) through
(m) below, the Lenders), accounting, due diligence, periodic field audits,
investigation, monitoring of assets, syndication, miscellaneous disbursements,
examination, travel, lodging and meals, incurred by the Agent (and, in the case
of clauses (a) and (c) through (m) below, the Lenders) from time to time arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents,
(b) any requested amendments, waivers or consents to this Agreement or the other
Loan Documents, whether or not such documents become effective or are given,
(c) the preservation and protection of any of the Agent’s and the Lenders’
rights under this Agreement or the other Loan Documents, (d) the defense of any
claim or action asserted or brought against the Agent or the Lenders by any
Person that arises from or relates to this Agreement, any other Loan Document,
the Agent’s or the Lenders’ claims against the Borrowers or the other Loan
Parties, or any and all matters in connection therewith, (e) the commencement or
defense of, or intervention in, any court

103



--------------------------------------------------------------------------------



 



proceeding arising from or related to this Agreement or any other Loan Document,
(f) the filing of any petition, complaint, answer, motion or other pleading by
the Agent or the Lenders, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien on any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from the Borrowers or any other Loan Party,
(j) the receipt of any professional advice with respect to any of the foregoing
(including, without limitation, with respect to any restructuring, work-out or
renegotiation of any Loan Document), (k) all liabilities and reasonable costs
arising from or in connection with the past, present or future operations of the
Loan Parties (or any Affiliate of the foregoing) involving any damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(l) any reasonable costs or liabilities incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of the Loan Parties, or
(m) any liabilities or reasonable costs incurred in connection with any Lien
arising under any Environmental Law. Without limitation of the foregoing or any
other provision of any Loan Document: (x) the Companies jointly and severally
agree to pay all stamp, document, transfer, recording or filing taxes or fees
(including, without limitation, mortgage recording taxes) and similar
impositions now or hereafter payable pursuant to Section 2.12 hereof, and the
Companies jointly and severally agree to save the Agent, the L/C Issuer and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions in accordance with such
Section 2.12, and (y) if the Borrowers or any Loan Party fails to perform any
covenant or agreement contained herein or in any other Loan Document, the Agent
may itself perform or cause performance of such covenant or agreement, and the
expenses of the Agent incurred in connection therewith shall be reimbursed on
demand by the Borrowers.
     Section 12.06 Right of Set Off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates may, and is
hereby authorized to, at any time and from time to time, without notice to any
Loan Party (any such notice being expressly waived by the Borrowers and
Companies) and to the fullest extent permitted by law, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Loan Party against any and
all joint and several obligations of the Borrowers now or hereafter existing
under any Loan Document, irrespective of whether or not such Lender or its
Affiliates shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Such set-off shall be subject to the
provisions of Section 4.03. Such Lender agrees to notify the Administrative
Borrower promptly after any such set-off and application made by such Lender or
its Affiliates, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 12.06 are in addition to the other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender may have.

104



--------------------------------------------------------------------------------



 



     Section 12.07 Severability. Any provision of this Agreement, or of any
other Loan Document to which any Borrower or any Guarantor is a party, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 12.08 Assignments and Participations.
               (a) Each Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Credit Commitment, the
Revolving Credit Loans made by it, the Revolving Credit Notes held by it and its
Pro Rata Share of Letter of Credit Obligations); provided, however, that (1) the
consent of the Agent and the Administrative Borrower shall not be required for
any such assignment by a Lender to one or more of such Lender’s Affiliates,
(2) each such assignment is in an amount which is at least $10,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Revolving Credit Commitment), (3) each such assignment shall be of a constant,
and not a varying, percentage of all of the assigning Lender’s rights and
obligations under this Agreement, (4) such assignee shall execute and deliver an
Assignment and Acceptance to the Agent, (5) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance, an Assignment and
Acceptance, together with any Revolving Credit Notes subject to such assignment,
(6) such parties shall deliver to the Agent a processing and recordation fee of
$3,500 (except in the case of any assignment by a Lender to one or more of its
Affiliates in which case such fee will not be payable), and (7) such assignee
shall reimburse the Agent for any out-of-pocket expenses (including reasonable
legal fees) incurred in connection therewith. Notwithstanding the foregoing, in
no event shall any assignment be made to any Loan Party or any Affiliate of a
Loan Party without the prior written consent of the Required Lenders, which
consent may be withheld by the Required Lenders in their sole and absolute
discretion. Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the delivery thereof to the Agent
(or such shorter period as shall be agreed to by the Agent and the parties to
such assignment), (A) the assignee thereunder shall become a “Lender” hereunder
and, in addition to the rights and obligations hereunder held by it immediately
prior to such effective date, have the rights and obligations hereunder that
have been assigned to it pursuant to such Assignment and Acceptance and (B) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto). Any such assignment shall not
adversely affect the Borrowers’ rights under this Agreement except that the
assigning Lender shall not be responsible for the obligations assigned.
               (b) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto that: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this

105



--------------------------------------------------------------------------------



 



Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement of any other instrument or document
furnished pursuant hereto, and (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or any of their
Subsidiaries or the performance or observance by such Borrower or such Guarantor
or any of their Subsidiaries of any of their obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto.
               (c) The Agent shall maintain at its address referred to in
Section 12.02 hereof a copy of each Assignment and Acceptance delivered to and
accepted by it. Such copies shall be available for inspection by any Borrower or
any Guarantor or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
               (d) Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee Lender, together with the Revolving Credit
Notes subject to such assignment and the processing and recordation fee, if the
Agent consents, which consent will not be unreasonably withheld, to the proposed
Assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, and (ii) give prompt notice thereof to the
Administrative Borrower. Within three Business Days after its receipt of such
notice, any Borrower or any Guarantor, at its own expense, shall execute and
deliver to the Agent in exchange for the surrendered Revolving Credit Notes a
new Revolving Credit Notes to the order of such assignee Lender in an aggregate
principal amount equal to the Revolving Credit Loans and Revolving Credit
Commitment assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Lender has retained any Revolving Credit Loans and Revolving Credit
Commitment hereunder, a new Revolving Credit Notes to the order of the assigning
Lender in an aggregate principal amount equal to the Revolving Credit Loans and
Revolving Credit Commitment retained by it hereunder. Such new Revolving Credit
Notes or Revolving Credit Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered Revolving Credit Notes or
Revolving Credit Notes, shall be dated the date of the Agent’s acceptance of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto. Promptly after each such Assignment and Acceptance becomes
effective, the Agent shall prepare and distribute to each Lender and the
Borrowers a revised Schedule B hereto after giving effect to such assignment,
which revised Schedule B shall replace the prior Schedule B and become part of
this Agreement.
               (e) Each Lender may sell participations in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Revolving
Credit Loans made by it and the Revolving Credit Notes held by it and the Letter
of Credit Obligations). Participants shall have no direct rights under this
Agreements except that participants shall have the rights of a Lender under
Sections 2.09, 2.10 and 12.06 hereof, provided that no Lender may grant any
participant any rights to consent to any amendment, waiver, consent or other
modification hereunder other than the rights set forth in the proviso in
Section 12.03, and provided further that no Lender may grant participations to
any Loan Party or any Affiliate of a Loan Party without the prior written
consent of the Required Lenders, which consent may be withheld by the Required
Lenders in their sole and absolute discretion.

106



--------------------------------------------------------------------------------



 



               (f) Nothing contained in this Section 12.08 shall prohibit any
Lender from pledging its Revolving Credit Loans hereunder to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve
Bank.
     Section 12.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
     Section 12.10 Headings. Section headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     Section 12.11 Governing Law.
               (a) THIS AGREEMENT, THE REVOLVING CREDIT NOTES AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TO THE EXTENT
THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION
OR NON-PERFECTION OF THE SECURITY INTEREST CREATED THEREBY, OR REMEDIES
THEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
               (b) Any legal action or proceeding with respect to this Agreement
or any other Loan Document may be brought in the courts of the State of New York
or of the United States for the Southern District of New York, and, by execution
and delivery of this Agreement, the Companies hereby irrevocably accept in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Companies further irrevocably consent to the service of
process out of any of the aforementioned courts and in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrowers or the Companies at their addresses for
notices contained in Section 12.02, such service to become effective ten (10)
days after such mailing. The Companies hereby irrevocably appoint the Secretary
of State of the State of New York as its agent for service of process in respect
of any such action or proceeding. Nothing herein shall affect the right of the
Agent to service of process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Borrower and/or any Company
in any other jurisdiction. The Companies hereby expressly and irrevocably waive,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above and any claim that any such litigation has been brought
in an inconvenient forum. To the extent that any Company or any Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, such Person hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the other Loan Documents.

107



--------------------------------------------------------------------------------



 



     Section 12.12 Waiver of Jury Trial, Etc. THE COMPANIES, THE LENDERS AND THE
AGENT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE COMPANIES CERTIFY THAT
NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. THE COMPANIES HEREBY ACKNOWLEDGE THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
     Section 12.13 Consent by the Agent, Lenders. Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the Agent
or the Lenders shall be permitted or required pursuant to any provision hereof
or any provision of any other agreement to which any Company or any Borrower is
a party and to which the Agent or the Lenders has succeeded thereto, such Action
shall be required to be in writing and may be withheld or denied by any Agent or
any Lender, as the case may be, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.
     Section 12.14 No Party Deemed Drafter. The parties hereto hereby agree that
no party hereto shall be deemed to be the drafter of this Agreement, and each of
the Borrowers, the Companies, the Lenders and the Agent further agrees that, in
the event this Agreement is ever construed by a court of law, such court shall
not construe this Agreement or any provision of this Agreement against any party
hereto as the drafter of this Agreement.
     Section 12.15 Reinstatement; Certain Payments. If claim is ever made upon
the Agent, the Lenders or the L/C Issuer for repayment or recovery of any amount
or amounts received by the Agent, the Lenders or the L/C Issuer in payment or on
account of any of the Obligations under this Agreement, the Agent, the Lenders
or the L/C Issuer shall give prompt notice of such claim to each other Lender
and the L/C Issuer, the Companies and the Borrowers, and if the Agent, the
Lenders or the L/C Issuer repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent, the Lenders or the L/C Issuer or any of their
property, or (ii) any good faith settlement or compromise of any such claim
effected by the Agent with any such claimant, then and in such event the
Companies and the Borrowers agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon the Companies and the Borrowers
notwithstanding the cancellation of any Revolving Credit Notes or other
instrument evidencing the Obligations under this Agreement or the other Loan
Documents or the termination of this Agreement or the other Loan Documents, and
(B) it shall be and remain liable to the Agent, the

108



--------------------------------------------------------------------------------



 



Lenders or the L/C Issuer hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by the Agent,
the Lenders or the L/C Issuer.
     Section 12.16 Indemnification. In addition to all of the Companies’ or the
Borrowers’ other Obligations under this Agreement, each of the Companies and the
Borrowers agrees to, jointly and severally, defend, protect, indemnify and hold
harmless the Agent, the L/C Issuer, the WC Collateral Agent, each Lender, and
each Lender’s Affiliates, and all of the respective officers, directors,
employees, attorneys, consultants and Agent of the Agent, the L/C Issuer, the WC
Collateral Agent, each Lender and each Lender’s Affiliates (collectively called
the “Indemnitees”) from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs and expenses) incurred by such
Indemnitees, whether prior to or from and after the Original Effective Date or
the Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any Loan Document or of any other document executed in connection
with the transactions contemplated by this Agreement, (ii) the Lenders’
furnishing of funds to the Borrowers or the L/C Issuer’s issuing Letters of
Credit for the account of the Borrowers under this Agreement, including, without
limitation, the management of any such Revolving Credit Loans or the
Reimbursement Obligations, (iii) any matter relating to the financing
transactions contemplated by this Agreement or by any document executed in
connection with the transactions contemplated by this Agreement, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the “Indemnified
Matters”); provided, however, that the Companies and the Borrowers shall have no
obligation to any Indemnitee hereunder for any Indemnified Matter caused by or
resulting from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final judgment of a court of competent jurisdiction. Such
indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 12.16 may be unenforceable because it is violative of any law or
public policy, the Companies and the Borrowers shall contribute the maximum
portion which they are permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnitees.
This Indemnity shall survive the repayment of the Obligations and the discharge
of the Liens granted under the Loan Documents.
     Section 12.17 Environmental Indemnification. Without limiting Section 12.16
hereof, the Companies and the Borrowers hereby agree to defend, indemnify, and
hold harmless the Indemnitees against any claims, demands, penalties, fines,
liability (strict liability), losses, damages, reasonable costs and expenses
(including without limitation, reasonable legal fees and expenses, consultant
fees and laboratory fees) and Environmental Costs arising out of (i) any
Releases or threatened Releases (x) at any property presently or formerly owned
or operated by any Company or any Subsidiary of a Company, or a predecessor in
interest to the extent relating to any Refinery, Terminal or Pipeline, or (y) of
any Hazardous Materials generated and disposed of by any Company or any
Subsidiary of a Company, or any predecessor in interests to the extent relating
to any Refinery, Terminal or Pipeline; (ii) any violations of Environmental
Laws; (iii) any Environmental Action relating to any Company or any Subsidiary
of any Company, or any predecessor in interests as to the extent relating to any
Refinery, Terminal or Pipeline; or (iv) any

109



--------------------------------------------------------------------------------



 



personal injury (including wrongful death) or property damage (real or personal)
arising out of exposure to Hazardous Materials used, handled, generated,
transported or disposed by any Company or any Subsidiary of a Company, or any
predecessor in interest to the extent relating to any Refinery, Terminal or
Pipeline; and (v) any breach of any warranty or representation regarding
environmental matters made by the Companies in Section 6.01(s) or the breach of
any covenant made by the Borrowers or the Companies in Section 7.01(i). However,
the Borrowers and the Companies shall not have any obligation under this
Section 12.17 regarding any potential environmental matter covered hereunder
which is caused by the gross negligence or willful misconduct of the Lender, the
Agent or its employees, agents, officers and directors. This Environmental
Indemnity shall survive the repayment of the Obligations and discharge of any
Liens granted under the Loan Documents.
     Section 12.18 Alon LP as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Alon LP as the borrowing agent and attorney-in-fact for the
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Agent shall have received prior written
notice signed by all of the Borrowers that such appointment has been revoked and
that another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Agent and receive from the Agent all notices with respect to
Loans obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agent nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each of the
Borrowers expects to derive benefit, directly or indirectly, from the handling
of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Agent and the Lenders to do
so, and in consideration thereof, each of the Borrowers hereby jointly and
severally agrees to indemnify the Indemnitees and hold the Indemnitees harmless
against any and all liability, expense, loss or claim of damage or injury, made
against such Indemnitee by any of the Borrowers or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of the Borrowers as herein provided, (b) the Agent and the Lenders
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Agent or any Lender hereunder or under the other Loan
Documents.
     Section 12.19 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Guarantor Companies, the Borrowers, the Agent
and the Lenders and when the conditions precedent set forth in Section 5.01
hereof have been satisfied or waived by the Agent, and thereafter shall be
binding upon and inure to the benefit of the Guarantor Companies, the Borrowers,
the Agent and each Lender, and their respective successors and assigns, except
that the Guarantor Companies and the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of all the Lenders, and the assignment by any Lender shall be governed
by Section 12.08 hereof.

110



--------------------------------------------------------------------------------



 



     Section 12.20 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
any state thereof or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Revolving Credit Notes or any other Obligations, it is agreed
as follows: (a) the aggregate of all consideration which constitutes interest
under law applicable to any Lender that is contracted for, taken, reserved,
charged or received by such Lender under any of the Loan Documents or agreements
or otherwise in connection with the Revolving Credit Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrowers); and (b) in the event
that the maturity of the Revolving Credit Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Lender to the Borrowers). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Revolving Credit
Loans evidenced by the Revolving Credit Notes until payment in full so that the
rate or amount of interest on account of any Revolving Credit Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.20. and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this
Section 12.20. For purposes of this Section 12.20, “Highest Lawful Rate” means,
with respect to each Lender, the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the Revolving Credit Notes or on other Obligations under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow. To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate, such Lender elects to
determine

111



--------------------------------------------------------------------------------



 



the applicable rate ceiling under such Chapter by the indicated weekly rate
ceiling from time to time in effect.
     Section 12.21 Entire Agreement.
               (a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
               (b) Each Lender hereunder (i) acknowledges that it has received a
copy of the Intercreditor Agreement, (ii) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (iii) agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreement and (iv) authorizes and instructs each Collateral Agent to enter into
the Intercreditor Agreement as Collateral Agents and on behalf of such Lender.
The foregoing provisions are intended as an inducement to the lenders under the
Term Loan Agreement to extend credit to the Parent and such lenders are intended
third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
     Section 12.22 Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
     Section 12.23 No Novation. This Agreement does not extinguish the
obligations for the payment of money outstanding under the Existing Revolving
Credit Agreement or discharge or release the Obligations under, and as defined
in, the Existing Revolving Credit Agreement or the creation, perfection or
priority of any mortgage, pledge, security agreement or any other security
therefor except as expressly provided herein. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under,
and as defined in, the Existing Revolving Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith or after the
execution of the Existing Revolving Credit Agreement and prior to the Effective
Date. All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Revolving Credit Agreement through the Effective Date
shall be calculated as of the Effective Date (prorated in the case of any
fractional periods), and shall be paid in accordance with the method, and on the
dates, specified in the Existing Revolving Credit Agreement, as if the Existing
Revolving Credit Agreement were still in effect. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any Loan
Party under the Existing Revolving Credit Agreement from any of its obligations
and liabilities as a “Borrower” or “Guarantor” thereunder. Each Loan Party
hereby (i) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to

112



--------------------------------------------------------------------------------



 



be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Effective Date all references in any such
Loan Document to “the Revolving Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Existing Revolving Credit
Agreement shall mean the Existing Revolving Credit Agreement as amended and
restated by this Agreement and (ii) confirms and agrees that to the extent that
any such Loan Document purports to assign or pledge to the Agent a security
interest in or Lien on any collateral as security for the obligations of the
Borrowers or the Guarantors from time to time existing in respect of the
Existing Revolving Credit Agreement and the Loan Documents, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects except as otherwise expressly provided herein.

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                          Borrowers:    
 
                        ALON USA, LP    
 
                        By:   Alon USA GP, LLC, a Delaware limited
liability company, its general partner
 
                   
 
      By:   /s/ David Wiessman
 
           
 
      Name:   David Wiessman
 
      Title:   Chairman of the Board of Managers
 
                        EOC ACQUISITION LLC        
 
                        By:   /s/ Jeffrey D. Morris
 
            Name:   Jeffrey D. Morris     Title:   President

Financing Agreement

 



--------------------------------------------------------------------------------



 



                          Guarantor Companies:
 
                    ALON ASSETS, INC.
ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON ASPHALT BAKERSFIELD, INC
ALON USA, INC.
ALON USA ENERGY, INC.
ALON USA CAPITAL, INC.
 
               
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman        
 
  Title:   Chairman of the Board of Directors        
 
                    ALON USA GP, LLC
 
               
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman        
 
  Title:   Chairman of the Board of Managers        
 
                    ALON USA INTERESTS, LLC
 
               
 
  By:   /s/Jeffrey D. Morris
 
       
 
  Name:   Jeffrey D. Morris        
 
  Title:   Chairman of the Board of Managers        
 
                    ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
 
               
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman        
 
  Title:   President        

Financing Agreement

 



--------------------------------------------------------------------------------



 



                          ALON USA PIPELINE, INC.
 
               
 
  By:   /s/Jeffrey D. Morris
 
       
 
  Name:   Jeffrey D. Morris
 
  Title:   President

Financing Agreement

 



--------------------------------------------------------------------------------



 



                          ALON CRUDE PIPELINE, LLC
PARAMOUNT PETROLEUM HOLDINGS, INC.
PARAMOUNT OF WASHINGTON, LLC
PARAMOUNT OF OREGON, LLC
 
               
 
  By:   /s/Jeffrey D. Morris
 
       
 
  Name:   Jeffrey D. Morris
 
  Title:   President

Financing Agreement

 



--------------------------------------------------------------------------------



 



                          Agent and Lender:
 
                    ISRAEL DISCOUNT BANK OF NEW YORK
 
               
 
  By:   /s/ Amir Barash
 
       
 
  Name:   Amir Barash
 
  Title:   First Vice President
 
               
 
  By:   /s/ Mel Altman
 
       
 
  Name:   Mel Altman
 
  Title:   Vice President
 
                    Lender and Co-arranger:
 
                    BANK LEUMI USA
 
               
 
  By:   /s/ Yuval Talmy
 
       
 
  Name:   Yuval Talmy
 
  Title:   First Vice President
 
               
 
  By:   /s/ Hanita Musel
 
       
 
  Name:   Hanita Musel
 
  Title:   Assistant Treasurer

Financing Agreement

 